INDUSTRIAL LEASE AGREEMENT

Date:       March 13,2002

                between

                CP-COPPELL INDUSTRIAL, LTD.,

                a Texas Limited Partnership

                and

                ALADDIN MANUFACTURING CORPORATION,

                a Delaware corporation

                TABLE OF CONTENTS

Page

ARTICLE I

1

DEFINITIONS

1

ARTICLE II

1

LEASE GRANT

1

Section 2.1 Premises

1

Section2.2Permitted Encumbrances

2

CONSTRUCTION OF LEASEHOLD IMPROVEMENTS

2

Section 3.1 Design Criteria

2

Section 3.2 Leasehold Improvements

2

Section 3.3 Construction Guaranty

3

ARTICLE IV

3

RENT

3

Section 4.1 Payment of Rent

3

Section 4.2 Periodic Payment of Reimbursable Expenses; Adjustments

4

Section 4.3 Rent Adjustment

4

Section 4.4 [INTENTIONALLY OMITTED]

4

Section 4.5 Survival of Obligations

4

Section 4.6 Delinquent Payments

4

Section 4.7 Independent Obligations

4

ARTICLE V

5

OTHER ASSESSMENTS

5

Section 5.1 Payment of Impositions

5

Section 5.2 Other Impositions

5

Section 5.3 Landlord's Right to Contest

5

Section 5.4 Landlord's Covenants

5

ARTICLE VI

6

UTILITIES

6

ARTICLE VII

6

USE; COMPLIANCE WITH LAWS

6

Section 7.1 Permitted Use

6

Section 7.2 Hazardous Materials

6

Section 7.3 Compliance with Laws and Ordinances

7

Section 7.4 Compliance with Permitted Encumbrances

8

ARTICLE VIII

8

REPAIRS AND MAINTENANCE

8

Section 8.1 By Landlord

8

Section 8.2 By Tenant

8

Section 8.3 Prohibition Against Waste

8

Section 8,4 Landlord's Right to Effect Repairs

8

Section 8.5 Misuse or Neglect

9

Section 8.6 Maintenance/Service Contracts

9

Section 8.7 Common Area

9

ARTICLE IX

ALTERATIONS AND IMPROVEMENTS

10

ARTICLE X

10

INDEPENDENT OBLIGATIONS

10

ARTICLE XI

11

ASSIGNMENT AND SUBLETTING

11

ARTICLE XII

11

LIABILITY

11

ARTICLE XIII

12

MORTGAGES

12

ARTICLE XIV

12

INSPECTION

12

ARTICLE XV

12

INSURANCE; WAIVER OF SUBROGATION

12

ARTICLE XVI

13

DESTRUCTION AND RESTORATION

13

ARTICLE XVII

13

CONDEMNATION

13

ARTICLE XVIII

14

HOLDING OVER

14

ARTICLE XIX

14

TAXES ON TENANTS PROPERTY

14

ARTICLE XX

14

EVENTS OF DEFAULT

14

ARTICLE XXI

15

LANDLORD'S REMEDIES

15

ARTICLE XXII

16

SURRENDER OF PREMISES

16

ARTICLE XXIII

16

ATTORNEYS'FEES

16

ARTICLE XXIV

16

RESERVED PARKING

16

ARTICLE XXV

16

MECHANICS LIEN

16

ARTICLE XXVI.

16

SIGNS

16

ARTICLE XXVII

17

NOTICES

17

ARTICLE XXVIII

17

SEPARABILITY

17

ARTICLE XXIX

17

QUIET ENJOYMENT

17

ARTICLE XXX

17

EXISTENCE OF BROKER

17

ARTICLE XXXI

18

TENANTS REMEDIES

18

ARTICLE XXXII

19

ESTOPPEL CERTIFICATES

19

ARTICLE XXXIII

19

NOTICE TO LENDER

19

ARTICLE XXXIV

19

LANDLORD APPROVALS

19

ARTICLE XXXV

19

JOINT AND SEVERAL LIABILITY

19

ARTICLE XXXVI

19

GENDER

19

ARTICLE XXXVII

19

CAPTIONS

19

ARTICLE XXXVIII

19

ENTIRE AGREEMENT; AMENDMENTS; BINDING EFFECT

19

ARTICLE XXXIX

20

GOVERNING LAW AND PLACE OF PERFORMANCE

20

ARTICLE XL

20

GOOD STANDING/DUE AUTHORIZATION

20

ARTICLE XLI

20

FINANCIAL STATEMENTS

20

ARTICLE XLII

20

MEMORANDUM OF LEASE

20

ARTICLE XLIII

20

RENEWAL OPTION

20

ARTICLE XLIV

21

GENERAL PROVISION

21

INDUSTRIAL LEASE AGREEMENT

THIS INDUSTRIAL LEASE AGREEMENT (the "Lease") is made and entered into by and
between the Landlord and Tenant hereinafter named.

ARTICLE I

DEFINITIONS

The following definitions and basic provisions shall be used in conjunction with
and limited by the reference thereto in the provisions of this Lease:

(a)           "Landlord": CP-COPPELL INDUSTRIAL, LTD., a Texas limited
partnership.

(b)           "Tenant": ALADDIN MANUFACTURING CORPORATION., a Delaware
corporation.

(c)      "Premises": That approximately 200,000 square foot portion of the
approximately 600,000 square foot Building (herein so called) identified on
Exhibit "A-1" attached hereto and made a part hereof, which Building is situated
on that certain real property described on Exhibit "A" attached hereto and made
a part hereof (the "Land"). The Building and the Land are hereinafter
collectively referred to as the "Property". The Building is situated upon a
portion of the Land, as reflected on Exhibit "A-1", and it is contemplated that
another building (the "Adjacent Building") may be built upon the western portion
of the Land.

(d)           "Lease Term": A period commencing on May 1,2002 (the "Commencement
Date") and ending August 31,2007 (the "Expiration Date").

(e)           "Basic Rental": $56,666.67 per month.

(f)            "Pennitted Use":   Warehousing, cutting and distribution of
carpet and related items (herein, the "Primary Use") and all other lawful uses
permitted by applicable zoning.

(g)           "Maximum Rate": The lesser of (i) the maximum rate of interest
permitted by applicable law or (ii) two percent (2%) above the "prime rate" of
interest, as announced from time to time in the Money Section of The Wall Street
Journal or should The Wall Street Journal cease to be published or should The
Wall Street Journal cease to publish a "prime rate", men the "prime rate" as
charged from time to time by Chase Bank, N.A., or its successor.

(h)           "Additional Rent": All sums of money, other than Basic Rental,
which become due under Article V, Section 8.7 or Article XV this Lease, or are
otherwise specified to be "Additional Rent" under this Lease. Basic Rental and
Additional Rent shall collectively constitute the "Rent" or "Rentals" due or to
become due under this Lease and are herein so called.

(i) "Common Area":             All areas and facilities that may exist, from
time to time, outside the Building and the Adjacent Building and within the
perimeter boundary line of the Property for me general, non-exclusive use of the
Landlord, the Tenant and other tenants within the Building and their respective
employees, suppliers, shippers, customers and invitees, including (without
limitation, however) parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways, alleys and landscaped areas.
Tenant acknowledges that the Common Area may include a common driveway running
between the Building and the Adjacent Building, together with landscaping
incidental thereto.

(j) "Tenant's Share":            A fraction, the numerator of which is the total
number of square feet of space contained within the Premises and the denominator
of which is the total number of square feet of space contained within the
Building and all other buildings, if any, which may hereafter exist on the
Property. Tenant's Share shall not exceed 33.33%.

ARTICLE n

LEASE GRANT

Section 2.1 Premises. Landlord, in consideration of the Basic Rental to be paid
and the other covenants and agreements to be performed by Tenant and upon the
terms and conditions hereinafter stated, does hereby lease, demise and let unto
Tenant the Premises commencing on the Commencement Date (as defined in Article
I(d) hereof), or as adjusted as hereinafter provided) and ending on the last day
of the Lease Term, unless sooner terminated as herein provided. Provided all
plans and specifications are prepared, reviewed and approved in a manner so as
not to delay Landlord's completion of the Leasehold Improvements (as defined in
Section 3.2 hereof), Landlord anticipates that the Premises will be available
and ready for occupancy on or about May 1, 2002. If the Premises are not
available and ready for occupancy by May 1, 2002, then Landlord shall riot be
deemed to be in default hereunder, and Tenant agrees to accept possession of the
Premises at such tune as the Premises are available and ready for occupancy and
such date shall be deemed to be the Commencement Date. If the Leasehold
Improvements have not been substantially completed by June 15, 2002 (the
"Outside Completion Date"), men, as Tenant's sole recourse, the Abatement Period
(as defined in Section 4.1 hereof) shall be extended one (1) day for each day
beyond the Outside Completion Date that the Leasehold Improvements have not been
substantially completed; provided, however, if delay is caused or contributed to
by act or neglect of Tenant or those acting for or under Tenant (hereinafter
referred to as a 'Tenant Delay"), labor disputes, casualties, acts of God or the
public enemy, governmental embargo restrictions, shortages of fuel, labor, or
building materials, action or non-action of public utilities, 01 of local, state
or federal governments affecting the work, or other causes beyond Landlord's
reasonable control, men the Outside Completion Date shall be extended for me
additional time caused by such delay. Such delays are each hereinafter referred
to as an "Excused Delay." In order for Landlord to claim an Excused Delay,
Landlord must provide Tenant written notice of such claim within ten (10) days
after landlord becomes aware of such delay. Landlord hereby waives payment of
Basic Rental and other payments to be made by Tenant hereunder covering any
period prior to the date the Premises are available and ready for occupancy, all
of which shall only commence upon the Commencement Date; however, should Tenant
occupy the Premises prior to the Commencement Date specified in Article l(d)
hereof; the Commencement Date and Lease Term shall be altered to coincide with
said occupancy with the Expiration Date of this Lease remaining unchanged. For
the purpose hereof, the Premises shall be deemed "available and ready for
occupancy" at such tune as Landlord has substantially completed the construction
or installation of any Leasehold Improvements (as defined in Section 3.2
hereof), if any, required to be completed by Landlord pursuant to Section 3.2 of
this Lease to toe extent reasonably necessary so as to allow Tenant to occupy
the Premises and commence operations of its business therein, notwithstanding
the feet mat there may remain as incomplete certain minor, "punchlist" items
which do not materially interfere with Tenant's intended use of the Premises;
Landlord agrees to promptly attend to and complete the punchlist items in a good
and workmanlike manner. The Leasehold Improvements shall be deemed to have been
substantially completed when the following having occurred:(i) the issuance of a
certificate of occupancy permitting Tenant to occupy die Premises (01 the taking
of such other action as may be customary to permit occupancy or use thereof);
and (ii) the issuance of a certificate of substantial completion by Landlord's
architect respecting the Leasehold Improvements; provided, however, if the
failure to secure such certificates or of taking such other action is caused by
the act, failure to act or neglect of Tenant, then the Leasehold Improvements
shall be deemed substantially completed and available and ready for occupancy on
the day when such certificates may have been issued or such other, action may
have been taken had it not been the act, failure to act or neglect of Tenant By
occupying the Premises, Tenant shall be deemed to have accepted the Leasehold
Improvements as substantially completed, except for minor "punchlist items.
Tenant shall endeavor to provide Landlord with a list of deficiencies in the
construction of the Leasehold Improvements within thirty (30) days after it has
taken possession of the Premises with all Leasehold Improvements substantially
completed; provided, further that nothing herein shall reduce or impair
Landlord's Construction Guaranty set forth in Section 3.3 below. After the
Commencement Date of this Lease, Tenant shall, upon request from Landlord,
execute and deliver to Landlord a letter of acceptance of delivery of the
Premises, which letter shall describe any deficiencies with respect to the
Leasehold Improvements of which Tenant has actual knowledge and shall also state
the Commencement Date and Expiration Date; provided, however, that Landlord also
confirms to Tenant the Commencement and Expiration Dates.

Tenant shall be allowed, no earlier than April 1,2002 (without the requirement
to pay Rent), and following two (2) days prior written notice to Landlord and
subject to Landlord's reasonable approval, to install Tenant's equipment and
racking system within the Premises provided that (i) Tenant has furnished to
Landlord certificates of insurance evidencing the issuance of insurance as
required by Tenant under Article XV hereof; and (ii) Tenant does not thereby
interfere with the completion of construction of the Leasehold Improvements as a
result of such installations. Tenant does hereby assume all risk of loss or
damage to such machinery, equipment, fixtures and other personal property, aitd
to indemnify, defend and hold harmless Landlord from any loss or damage to such
machinery, equipment, fixtures and personal property, and all liability, loss or
damage arising from any injury to the property of Landlord, or its contractors,
subcontractors or materialmen, and any death or personal injury to any person or
persons to the extent arising out of such installations. Any such use of the
Premises is also subject to, and Tenant must comply with and observe, all
applicable laws and all other terms and conditions of this Lease. In no event
may Tenant conduct business in the Premises during such early access period.

Section 2.2 Permitted Encumbrances. The Premises are subject to, and Tenant
covenants and agrees to comply with, the easements, restrictions, reservations
and other matters set forth in Exhibit "B" attached hereto and made a pan hereof
(collectively, the "Permitted Encumbrances"). Landlord represents to Tenant that
none of the Permitted Encumbrances will materially interfere with or preclude
Tenant's occupancy of me Premises for the Primary Use identified in Article I
(f) above.

ARTICLE III

CONSTRUCTION OF LEASEHOLD IMPROVEMENTS

Section 3.1 Design Criteria Unless otherwise agreed to by Tenant in its sole and
absolute discretion, the "Leasehold Improvements" (as defined in Section 3.2
below) shall include (and the plans and specification for the Leasehold
Improvements shall incorporate) the Design Criteria set forth on Exhibit "C"
attached hereto and made a part hereof.

Section 3.2 Leasehold Improvements. Any improvements to be made to the Premises
are herein referred to as the "Leasehold Improvements". Except for any "Change
Cost" (as such term is defined below). Landlord shall construct the Leasehold
Improvements at it sole cost and expense (including, without limitation, the
cost of preparing preliminary and final plans and specifications. Immediately
after the execution hereof Landlord and Tenant will cooperate with one another
to prepare final plans and specifications (the "Plans and Specifications") for
the construction and installation of the Leasehold Improvements. The Plans and
Specifications shall be consistent with the preliminary plans attached hereto as
Exhibit "D" (subject to the approval thereof by Landlord and Tenant), and when
approved in writing by Landlord and Tenant, shall be attached to this Lease as
Exhibit "D-l" and shall become a part hereof. No failure or refusal on the part
of Tenant to approve the Plans and Specifications within a reasonable time after
the execution hereof shall render this Lease void or voidable nor shall it delay
the Commencement Date set forth in Article I(d) hereof. No delay caused by
Tenant during the construction or installation of the Leasehold Improvements
shall delay the Commencement Date of this Lease from what it would have been had
such delay not occurred. Landlord shall not be entitled to claim a delay by
Tenant if Landlord was aware of such delay and did not provide Tenant written
notice of such delay within ten (10) days following the date Landlord became
aware thereof.

All changes in the Leasehold Improvements from that contemplated by the Plans
and Specifications, whether or not such change gives rise to a "Change Cost" (as
hereinafter defined) must be evidenced by a written Change Order (so called
herein) executed by both Landlord and Tenant In that regard, with respect to any
Change Order requested by Tenant, Tenant shall submit to Landlord such
information as Landlord may reasonably request After receipt of the requested
Change Order, together with such information as Landlord may request with
respect thereto, Landlord shall return to Tenant either the executed Change
Order, which will evidence Landlord's approval thereof, or Landlord's suggested
modifications thereto. If any Change Order requested by Tenant is not ultimately
effected. Tenant will reimburse Landlord for all out-of-pocket expenses
incurred, including but not limited to, architectural and engineering fees.

For the purposes hereof, the term "Change Cost" shall mean all costs and
expenses attributable to any Change Order requested by Tenant, including but not
limited to, (i) the cost of any materials or labor, (ii) any cost caused by the
direction to Tenant to omit any item of Leasehold Improvements, (iii) any
additional architectural or engineering services, (iv) any changes to materials
in the process of fabrication, (v) the cancellation or modification of supply or
fabricating contracts, (vi) the removal or alteration of any of Leasehold
Improvements or plans completed or in the process, (vii) delays affecting the
schedule of the Leasehold Improvements or the Commencement Date and (viii) a
construction management fee equal to five percent (5%) of all Change Costs.
Prior to the Commencement Date (or if not determinable at that time, then, as
soon thereafter as possible) the Landlord and Tenant shall have a final
accounting of all Change Costs. If, as a result of such accounting, there exists
a net sum due by Tenant to Landlord, then that amount (together with interest
thereon, at die rate of Chase Manhattan Bank prime plus 2%, accruing from the
date Landlord notifies Tenant of the sum due through and until the date of the
payment thereof to Landlord) shall be paid by Tenant to Landlord within thirty
(30) days following the date such final accounting occurs.

In case of any disagreement between Landlord and Tenant with respect to any
alleged Tenant Delay, Excused Delay, Change Cost or the scope of the Leasehold
Improvements that cannot be resolved by the parties, the issue shall be resolved
by binding arbitration undertaken on an expedited basis pursuant to the
applicable procedures of the American Arbitration Association.

Section 3.3 Construction Guaranty. Landlord guarantees, for a period of one (1)
year following the Commencement Date, (i) the Leasehold Improvements against
defective workmanship and/or materials or non-compliance with the final plans
and specifications for the Leasehold Improvements and (ii) that the Common Areas
and the Building, including the roof, floors, walls, doors, dock doors, parking
lot and all other mechanical systems are and shall be in good, operable
condition. Landlord agrees, during said one-year period at its sole cost and
expense, to (i).repair or replace any defective item occasioned by poor
workmanship and/or materials or non-compliance with the final plans and
specifications for the Leasehold Improvements and (ii) make all necessary
repairs to keep the Common Areas and the Building, including the roof, floors,
walls, doors, dock doors, parking lot and all other mechanical systems in good,
operable condition. In no event shall Landlord's guarantee herein extend to any
repairs or replacements caused by the acts of omissions of Tenant, or Tenant's
agents, contractors or employees, including failure to maintain and service any
equipment in accordance with manufacturer's specifications or recommendations.
Except as otherwise expressly set form in this Lease, Landlord's sole and
exclusive obligation with respect to defective workmanship and/or materials, and
Tenant's rights to enforce such one-year guaranty shall be Tenant's sole and
exclusive remedy with respect to such defective workmanship and/or materials in
limitation of any contract, warranty or other rights, whether express or
implied, mat Tenant may otherwise have under applicable law. From and after the
expiration of the one year guaranty of Landlord against defective workmanship
and materials, Landlord agrees to cooperate with Tenant in the enforcement by
Tenant, at Tenant's sole cost and expense, of any express warranties or
guaranties of workmanship or materials given by subcontractors or materialmen
that guarantee or warrant against defective workmanship or materials for a
period of time in excess of the one-year period described above and to cooperate
with Tenant in the enforcement by Tenant, at Tenant's sole cost and expense, of
any service contracts that provide service, repair or maintenance to any item
incorporated in the Building for a period of time in excess of such one-year
period.

ARTICLE IV

RENT

Section 4.1 Payment of Rent. In consideration of this Lease, Tenant promises and
agrees to pay Landlord the Basic Rental, without deduction or set off, except
for any set off explicitly provided for herein, for each and every month of the
Lease Term and further promises and agrees to pay all Additional Rent which
becomes due hereunder. The nonpayment of any Additional Rent or any other sums
due by Tenant to Landlord under this Lease shall afford Landlord all the rights
and remedies as are herein provided in the case of nonpayment of the Basic
Rental. Any term or provision of this Lease to the contrary notwithstanding, me
covenant and obligation of Tenant to pay Rent hereunder shall be independent
from any obligations, warranties, representations, express or implied, if any,
of Landlord herein contained.

Tenants obligation to pay the Basic Rental and any Additional Rent under Section
4.2, Article V, Section 8.7 and Article XV of this Lease shall abate for a
period commencing on the Commencement Date and continuing through and until, and
including, August 31,2002 (the "Abatement Period").

Section 4.2 Periodic Payment of Reimbursable Expenses; Adjustments. Landlord may
estimate in advance the amount of any taxes, reimbursable maintenance expenses
and insurance premiums due from Tenant under this Lease (the "Reimbursable
Expenses") for each calendar year during the lease Term, and the same shall be
payable during each twelve (12) month period of the Lease Term on the same day
as Basic Rental is due hereunder with an adjustment' to be made between the
parties at a later date as hereinafter provided. As soon as practicable
following the end of each calendar year, but no later than the first day of May,
beginning with the end of the first calendar year, Landlord shall submit to
Tenant a statement setting forth the exact amount of the Reimbursable Expenses
for the calendar year just completed. Further, Landlord shall notify Tenant of
the difference, if any, between the actual amount of the Reimbursable Expenses
for the calendar year just completed and the estimated amount of the
Reimbursable Expenses (which was paid in accordance with this paragraph) for
such year. Such statement shall also set forth the amount of the estimated
Reimbursable Expenses for the new calendar year computed in accordance with the
foregoing provisions. To the extent that the actual Reimbursable Expenses for
any period covered by such statement is greater than the estimated amounts which
Tenant previously paid during the calendar year just completed, Tenant shall pay
to Landlord the difference within ten (10) days following receipt of said
statement from Landlord. To the extent that the actual Reimbursable Expenses for
the period covered by the statement is less than the estimated payment
previously paid by Tenant during the calendar year just completed, Landlord
shall credit the difference against the Tenant's estimated payment of
Reimbursable Expenses for the current calendar year and such credit will be
applied to the next payment or payments due from Tenant to Landlord. In
addition, until Tenant receives such statement, Tenant's payment of the
Reimbursable Expenses for the new calendar year shall continue to be paid at the
rate for the previous calendar year, but Tenant shall commence payment to
Landlord of the quarterly installments of Reimbursable Expenses on the basis of
the new statement beginning on the first installment date following the date
upon which Tenant receives such statement. If the statement reflects a change in
the reimbursement amount, such difference shall be adjusted by increasing or
decreasing the first reimbursement payment after the statement is given in order
to bring the reimbursement amount for the new calendar year current as of such
date.

Landlord shall retain its records relating to the taxes, insurance and other
reimbursable expenses at Landlord's principal office (or such other office as
Landlord may designate in writing to Tenant), and upon reasonable prior notice
to Landlord, Tenant shall have the right to inspect all of Landlord's records
relating to such costs. Appropriate adjustments shall be made for errors in the
computation of such costs revealed by such audit or inspection. If any audit by
Tenant indicates an overcharge in the amount of Tenant's Share by more than five
percent (5%), the reasonable cost of such audit (up to a maximum of $1,500.00)
shall be paid on demand by Landlord to Tenant Landlord shall retain said records
for at least twenty-four (24) months.

Section 4.3 Rent Adjustment. The Basic Rental installment for the first month of
the Lease Term shall be due and payable by Tenant to Landlord contemporaneously
with the execution hereof, and a like monthly installment shall be due and
payable, without demand, on or before the first day of each calendar month
during the Lease Term. Basic Rental for any fractional month at the beginning or
end of the Lease Term shall be prorated. Should a prorated payment of Basic
Rental be owing for a fractional month at the beginning of the Lease Term,
Tenant shall pay such amount to Landlord within ten (10) days following receipt
of Landlord's invoice therefor.

Section 4.4 [INTENTIONALLY OMITTED]

Section 4.5 Survival of Obligations. Notwithstanding any expiration or earlier
termination of this Lease, Tenant's obligation to pay any and all Additional
Rent and other sums due by Tenant to Landlord under this Lease shall continue
and shall cover all periods up to the date this Lease expires or is terminated.
Tenant's obligation to pay any and all Additional Rent and other sums under this
Lease and Landlord's and Tenant's obligation to make the adjustments referred to
in this Lease shall survive any expiration or termination of this Lease.

Section 4.6 Delinquent Payments. If any Basic Rental payment required to be paid
or which becomes due under this Lease is not paid by the tenth (10th) day
following the day on which it is due, a service charge of five percent (5%) of
such amounts due shall become due and payable in addition to the amounts due.
Said service charge is for the purpose of reimbursing Landlord for the extra
costs and expenses in connection with the handling and processing of late
payments. In addition to such service charge, if any Basic Rental payment is not
paid by the tenth (10th) day following the day on which it becomes due, Tenant
shall pay to Landlord, in addition to such Basic Rental payment and the service
charge, interest on such Basic Rental payment calculated at the Maximum Rate
from the date such Basic Rental payment was due until paid by Tenant If any
Additional Rent required to be paid or which becomes due under this Lease is not
paid when due, Tenant shall pay to Landlord, in addition to such amounts,
interest on such amounts at the Maximum Rate from the date such amounts were due
until paid by Tenant.

Section 4.7 Independent Obligations. Any term or provision of this Lease to the
contrary notwithstanding, except as explicitly set forth herein, the covenants
and obligations of Tenant to pay Basic Rental and Additional Rent hereunder
shall be independent from any obligations, warranties or representations,
express or implied, if any, of Landlord herein contained.

ARTICLE V

OTHER ASSESSMENTS

Section 5.1 Payment of Impositions. Tenant covenants and agrees to pay during
the term of this Lease, as Additional Rent within thirty (30) days of invoice
therefor, Tenant's Share of all real estate taxes and special assessments (all
of which are sometimes herein referred to as "Impositions"), which at any time
during the term may have been or may be assessed, levied, confirmed, imposed
upon, or become a lien on the Property, or any portion thereof, or any
appurtenance thereto. Tenant shall pay Tenant's Share of all special (or
similar) assessments for public improvements or benefits which, during the term
of this Lease shall be laid, assessed, levied or imposed upon or become payable
or become a lien upon the Property, or any portion thereof; provided, however,
mat if by law any special assessment is payable (without default) or, at the
option of Landlord, may be paid (without default) m installments (whether or not
interest shall accrue on the unpaid balance of such special assessment), Tenant
may pay the same, together with any interest accrued on the unpaid balance of
such special assessment in installments as the same respectively become payable
and before any fine, penalty, interest or cost may be added thereto for the
nonpayment of any such installment and the interest thereon. Landlord represents
to Tenant that as of the date of this Lease, Landlord has no knowledge of and
has not received any written notice of any special assessments payable, levied
or assessed with respect to the Property. Tenant shall pay Tenant's Share of all
special assessments or installments thereof (including interest accrued
thereon), whether heretofore or hereafter laid, assessed, levied or imposed upon
the Property, or any portion thereof; which are due and payable during the term
of this Lease.  Landlord shall pay all installments of special assessments
(including interest accrued on the unpaid balance) which are payable prior to
the commencement and after the termination date of the term of this Lease.
Tenant shall pay all real estate taxes, whether heretofore or hereafter levied
or assessed upon the Property, or any portion thereof which are due and payable
during the term of this Lease. Landlord shall pay all real estate taxes and
special assessments which are payable prior to the commencement of the terra of
this Lease. Provisions herein to the contrary notwithstanding, Landlord shall
pay that portion of the real estate taxes and installments of special
assessments due and payable in respect to the Property during the year the term
commences and the year in which the term ends which the number of days in said
year not within the term of this Lease bears to 365, and Tenant shall pay
Tenant's Share of the balance of said real estate taxes and installments of
special assessments during said years.  Notwithstanding anything to the
contrary, Tenant shall not be obligated to pay any assessment arising from or
related to the original construction of the Building and/or development of the
Property. Further, in the event the tax parcel within which the Building is
situated contains undeveloped land, then Landlord shall make a fair and
reasonable adjustment to the real estate taxes so that no undeveloped portion of
land not associated with the Building is included in the real estate taxes being
allocated to the Building.

Section 5.2 Other Impositions. If at any time during the term of this Lease, the
present method of taxation shall be changed so that in lieu of the whole or any
part of any taxes, assessments or governmental charges levied, assessed or
imposed on real estate and the improvements thereon, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
Basic Rentals received therefrom and/or a franchise tax assessment, levy or
charge measured by or based, in whole or in part, upon such Basic Rentals for
the present or any future building or buildings on the Land, then all such
taxes, assessments, levies or charges, or the part thereof so measured or based,
shall be deemed to be included within the term "Impositions" for the purposes
hereof.

 Section 5.3 Landlord Right to Contest. The Landlord shall have the right to
employ a tax consulting firm to attempt to assure a fair tax burden on the
Premises within the applicable taxing jurisdiction. If Landlord has not elected
to contest any taxes and Tenant has requested, in writing, mat Landlord contest
taxes, Landlord shall proceed with such appropriate proceedings as are
commercially reasonable to contest the amount or validity of the taxes. Tenant
shall pay to Landlord, within thirty (30) days of invoice therefor, as
Additional Rent, Tenant's Share of the reasonable cost of such service.

Section 5.4 Landlord's Covenants. Landlord shall provide Tenant with a copy of
all bills for Impositions promptly upon receipt thereof and in sufficient time
for Tenant to examine same and determine whether Tenant desires to have Landlord
contest the amount or validity of same. Landlord shall pay all Impositions mat
are levied or assessed by any lawful authority on the Premises and Landlord's
other real property within the same tax parcel prior to the date same become
overdue and Tenant shall reimburse Landlord for Tenant's Share thereof as
provided for in this Article V. As used in this Article V, the term Tenant's
Share" shall mean a fraction, the numerator of which shall be the gross
leaseable area of the square footage of Premises and the denominator of which
shall be equal to the aggregate of die gross leaseable area of the square
footage of all buildings on the tax parcel on which the Building is located. If
Landlord is permitted to pay Impositions hi installments, then, whether or not
Landlord elects to pay the Impositions in installments, Tenant's Share of such
Impositions shall be determined based upon the installments which would have
been payable (including interest which would accrue thereon) had the installment
method been elected. Landlord shall use commercially reasonable efforts to
obtain and maintain in effect any available tax abatements, exemptions, refunds,
rebates or credits that may reduce Impositions for the Premises, and the
Impositions for any tax year shall mean such amounts as shall be finally
determined to be the Impositions payable during such tax year less any
abatements, exemptions, refunds, rebates or credits made thereof, plus any costs
and expenses actually incurred by Landlord in achieving or effecting any
abatements, exemptions, refunds, rebates or credits. The parties shall make
appropriate adjustments to previous reimbursements from Tenant to Landlord on
account of any abatements, refunds, rebates or credits immediately following the
determination of the amount of such abatements, refunds, rebates or credits.
Landlord covenants and agrees to pay all Impositions prior to the last date that
the same may be paid without penalty or interest, or if a discount shall be
available for early payment, prior to the last day that such discount is
available. Without cost to Tenant, Landlord shall bear all costs, including
without limitation, interest, penalties, late charges and lost discount amounts,
that are incurred as a result of (i) Landlord's failure to timely pay any
installment of Impositions, or (ii) keep any existing abatement, exemption,
refund, rebate or credit of Impositions in effect

ARTICLE VI

UTILITIES

Landlord agrees to provide water, gas, sewer, electricity, and telephone service
connections to the Premises; but Tenant shall pay for all water, gas, heat,
light, power, telephone, sewer, fire sprinkler, lawn sprinkler charges and other
utilities and services used on or from the Premises, together with any taxes
penalties surcharges or the like pertaining thereto and any maintenance charges
for utilities and shall furnish all electric light bulbs and tubes Landlord
shall in no event be liable for any interruption or failure of utility services
on the Premises not caused by or attributable to the negligent acts or omissions
of Landlord, its employees, agents, invitees or contractors. Prior to the
Commencement Date, Tenant shall pay for all utilities or services at the
Premises used by it or its agents, employees or contractors. Subject to the
provisions of Section 8.7 and Tenant's responsibility for the payment of
Tenant's Share of Common Area expenses, Landlord agrees to maintain all
utilities and utility tows within the Common Area not maintained by public
utilities, and the expenses relating to such maintenance shall be Common Area
expenses.

ARTICLE VII

USE; COMPLIANCE WITH LAWS

Section 7.1 Permitted Use. Tenant shall use the Premises only for the Permitted
Use (as defined in Article I(f) hereof). Tenant will not occupy or use the
Premises, or permit any portion of the Premises to be occupied or used, for any
business or purpose other than the Permitted Use without Landlord's prior
written consent or for any use or purpose which is unlawful in part or in whole
or deemed to be disreputable in any manner or extrahazardous on account of fire,
nor permit anything to be done which will in any way increase the rate of fire
insurance on the Building or contents; and in the event that, by reason of acts
of Tenant, mere shall be any increase in the rate of insurance on the Building
or contents created by Tenant's acts or conduct of business then such acts of
Tenant shall be deemed to be an event of default hereunder, unless Tenant hereby
agrees to pay to Landlord the amount of such increase on demand and acceptance
of such payment shall not constitute a waiver of any of Landlord's other rights
provided herein. Tenant will conduct its business and control its agents,
employees and invitees in such a manner as not to create any nuisance, nor
interfere with, annoy or disturb other tenants or Landlord in management of the
project of which the Premises form a part. Landlord agrees to include a
provision substantially similar to the preceding sentence within other tenant
leases respecting the Building. Tenant will maintain the Premises in a clean,
healthful and safe condition and will comply with all laws, ordinances, orders,
rules and regulations (state, federal, municipal and other agencies or bodies
having any jurisdiction thereof) as provided for in Section 7.3 below. Tenant
will not, without the prior written consent of Landlord, paint, install lighting
or decoration, or install any signs, window or door lettering or advertising
media of any type on or about the Premises or any part thereof. Should Landlord
agree in writing to any of the items in the preceding sentence, Tenant will
maintain such permitted item in good condition and repair at all times. Outside
storage, including but not limited to trucks or other vehicles, is also
prohibited without Landlord's prior written consent.

Section 7.2 Hazardous Materials.

(a)          As used in this Lease, the term "Hazardous Material" means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "infectious wastes", "hazardous materials" or "toxic substances" now or
subsequently regulated under any applicable federal, state or local laws or
regulations including, without limitation, oil, petroleum-based products,
paints, solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.

(b)          As used in this Lease, the term "Hazardous Materials Laws" shall
mean all federal, state and local laws, ordinances and regulations relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, presence, disposal or transportation of any Hazardous
Materials.

(c)                         Tenant shall not cause or permit any Hazardous
Material to be generated, produced, brought upon, used, stored, treated or
disposed of in or about the Premises or the Property, by Tenant, its agents,
employees, licensees, invitees, business associates, sublessees, assigns,
contractors, subcontractors or others acting for or on behalf of Tenant
(collectively, "Tenant Related Party") without the prior written consent of
Landlord. Landlord shall be entitled to take into account such other factors or
facts as Landlord may in its good faith business judgment determine to be
relevant hi determining whether to grant, condition or withhold consent to
Tenant's proposed activity with respect to Hazardous Material.    Landlord
acknowledges that incidental to Tenants business operations, Tenant plans to
store carpet and adhesives which may contain Hazardous Materials, office
supplies, cleaning materials and other similar substances of the type and
quantities typically associated with the operation and maintenance of a
warehouse operation (the "Permitted Substances").  Tenant may store and utilize
the Permitted Substances as long as Tenant complies with all Hazardous Materials
Laws and obtains all permits and approvals relating to the use, treatment and
disposal thereof and (except for office supplies, cleaning materials and similar
substances) so long as all such Permitted Substances remain, at all times, in
their original container and are not used for any purposes in or about the
Premises or the Property. Tenant shall indemnify, defend and hold Landlord and
each of Landlord's partners, shareholders, officers, directors, employees,
agents, attorneys, investment advisors, portfolio managers, trustees, ancillary
trustees, and their affiliates, successors and assigns and their respective
partners, shareholders, officers, directors and employees (collectively,
"Indemnitees") free and harmless from any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages), expenses (including, without limitation, attorneys', consultants' and
experts1 fees, court costs and amounts paid in settlement of any claims or
actions), fines, forfeitures or other civil, administrative or criminal
penalties, injunctive or other relief (whether or not based upon personal
injury, property damage, contamination of, or adverse effects upon, the
environment, water tables or natural resources), liabilities or losses (economic
or other) (collectively, the "Claims") arising from a breach of this prohibition
by Tenant or any Tenant Related Party or arising from the use, storage,
treatment or disposal of any Permitted Substances. In no event, however, shall
Landlord be required to consent to the installation or use of any storage tanks
in, on or under the Premises or the Property. If Landlord consents to the
generation, production, use, storage, treatment or disposal of Hazardous
Materials (including, but not limited to the Permitted Substances) in or about
the Premises by Tenant or any Tenant Related Party, then, in addition to any
other requirements or conditions that Landlord may impose in connection with
such consent, (1) Tenant promptly shall deliver to Landlord copies of all
permits, approvals, filings, reports and hazardous waste manifests reflecting
the legal and proper generation, production, use, storage, treatment or disposal
of all Hazardous Materials generated, used* stored, treated or removed from the
Premises and the Property and, upon Landlord's request, copies of all hazardous
waste manifests relating thereto, and (2) upon expiration or earlier termination
of this Lease, Tenant shall cause all Hazardous Materials arising out of or
related to the use or occupancy of the Premises and the Property by Tenant or
any Tenant Related Party to be removed from the Premises and transported for
use, storage or disposal in accordance with all applicable laws, regulations and
ordinances, and Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord of compliance with all applicable laws, regulations and
ordinances.

(d) In the event that Hazardous Materials are discovered upon, in, or under the
Premises, and the applicable governmental agency or entity having jurisdiction
over the Premises requires the removal of such Hazardous Materials, Tenant shall
be responsible for removing those Hazardous Materials arising out of or related
to the use or occupancy of the Premises by Tenant or any Tenant Related Party.
Landlord warrants and represents to Tenant that, to Landlord's actual knowledge,
no Hazardous Materials are located on, in or under the Property that would
interfere with Tenant's use or occupancy of the Premises or would cause Tenant
any liability, cost or expense. Notwithstanding the foregoing, Tenant shall not
take any remedial action in or about the Premises or the Property, nor enter
into any settlement agreement, consent decree or other compromise with respect
to any claims relating to any Hazardous Material in any way connected with the
Premises or the Property without first notifying Landlord of Tenant's intention
to do so and affording Landlord the opportunity to appear, intervene or
otherwise appropriately assert and protect Landlord's interest with respect
thereto. Tenant immediately shall notify Landlord in writing of: (1) any spill,
release, discharge or disposal of any Hazardous Material in, on or under the
Premises or the Property or any portion thereof, (2) any enforcement, cleanup,
removal or other governmental or regulatory action instituted, contemplated or
threatened pursuant to any Hazardous Materials Laws; (3) any claim made or
threatened by any person against Tenant or the Premises or the Property relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from or claimed to result from any Hazardous Materials; and (4) any reports made
to any environmental agency arising out of or in connection with any Hazardous
Materials in, on or removed from the Premises or the Property, including any
complaints, notices, warnings, reports or asserted violations in connection
therewith. Tenant also shall supply to Landlord as promptly as possible, and in
any event within five (5) business days after Tenant first receives or sends the
same, copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Premises, the Property or Tenant's use
thereof.

(e)          In the event (i) Hazardous Materials are discovered upon, in or
under the Premises or the Property and (ii) Landlord has been given written
notice of the discovery of such Hazardous Materials, then and in that event
Landlord may voluntarily, but shall not be obligated to (unless the existence of
such Hazardous Materials has resulted from the acts of Landlord), take all
necessary action to bring the Premises and the Property into compliance with
Hazardous Materials Laws at Landlord's sole cost ("Landlord's Remediation
Activities").   Tenant agrees not to interfere unreasonably with Landlord's
Remediation Activities, and should Landlord elect to pursue Landlord's
Remediation Activities, Landlord agrees to perform such activities so as not to
interfere unreasonably with Tenant's occupancy and operations of the Premises.

(f)          The respective rights and obligations of Landlord and Tenant under
this Section 12 shall survive the expiration or earlier termination of this
Lease.

Section 7.3 Compliance with Laws and Ordinances. Tenant shall, throughout the
term of this Lease, and at Tenant's sole cost and expense, promptly comply or
cause compliance with or remove or cure any violation of any and all present and
future laws, ordinances, orders, rules, regulations and requirements of all
federal, state, municipal and other governmental bodies having jurisdiction over
the Premises and the appropriate departments, commissions, boards and officers
thereof and the orders, rules and regulations of any other body now or hereafter
constituted exercising lawful or valid authority over the Premises, or any
portion thereof; or the sidewalks, curbs, roadways, alleys, entrances or
railroad track facilities adjacent or appurtenant thereto, or exercising
authority with respect to the use or manner of use of the Premises, or such
adjacent or appurtenant facilities, and whether die compliance, curing or
removal of any such violation and the costs and expenses necessitated thereby
shall have been foreseen or unforeseen, ordinary or extraordinary, and whether
or not the same shall be presently within the contemplation of Landlord or
Tenant or shall involve any change of governmental policy, or require structural
or extraordinary repairs, alterations or additions by Tenant and irrespective of
the costs thereof. Landlord represents to Tenant that as of the date of this
Lease, Landlord has received no notice of the Property or any portion thereof
failing to comply with any applicable laws, ordinances, orders, rules,
regulations or requirements of any federal, state, municipal and other
governmental bodies having jurisdiction over the Premises (collectively,
"Governmental Requirements"). Notwithstanding anything herein to the contrary,
Tenant shall have no obligation to comply with or pay or contribute to the cost
of any compliance with (i) any future Governmental Requirements that would
require any alterations to the structure or foundation of the Building and which
apply generally to all occupants of buildings and are not specifically
occasioned by Tenant's Permitted Use (as opposed to the general use of the
Premises by any lessee); provided, however, that, if any alteration to the
Building is required to comply with Tenant's particular use of the Premises,
then Tenant shall be responsible for such compliance and (ii) any Governmental
Requirements in effect and as interpreted as of the Commencement Date regarding
the Leasehold Improvements; the Premises, the Building and the Common Areas
(specifically excluding, however, ongoing routine maintenance thereof which is
otherwise addressed in this Lease; any work done by Tenant or on Tenant's behalf
other than by Landlord; and die day to day operation of Tenant's business within
the Premises). As to any law, regulation or ordinance the compliance of which is
Tenant's responsibility under this Section 7.3, Tenant shall have the right to
contest the application or enforcement thereof so long as such contest is
conducted in good faith and at no cost or expense to Landlord and would not
result in any liability to Landlord.

Section 7.4 Compliance with Permitted Encumbrances. Tenant, at its sole cost and
expense, shall comply with all agreements, contracts, easements, restrictions,
reservations or covenants, if any, set forth in Exhibit "B" attached, or
hereafter created by Tenant or consented to, in writing, by Tenant or requested,
in writing, by Tenant. Tenant shall also comply with, observe and perform all
provisions and requirements of all policies of insurance at any time hi force
with respect to the Premises and required to be obtained and maintained under
the terms of Article XV hereof.

ARTICLE VIII

REPAIRS AND MAINTENANCE

Section 8.1 By Landlord. Landlord shall at its expense maintain (except in the
event of casualty or other damage contemplated in Article XVI hereof, in which
event the terms of that Article will control) only the root foundation and the
structural soundness of the exterior walls of the Building (excluding all
windows, window glass, plate glass, and all doors) in good repair and condition,
except for reasonable wear and tear. Tenant shall give prompt written notice to
Landlord of the need for repairs or corrections and Landlord shall proceed
within a reasonable time after receiving such notice to make such repairs or
corrections. Except as otherwise expressly provided in Article XXXI hereof,
Landlord's liability hereunder shall be limited to the cost of such repairs or
corrections. Tenant shall repair and pay for any damage caused by the negligence
or default hereunder of or by Tenant, its employees, agents or invitees; the
cost of any such damage which is paid by Landlord shall be deemed Additional
Rent which is immediately due and owing from Tenant within ten (10) days after
written demand therefor by Landlord.

Section 8.2 By Tenant. Tenant shall at its own cost and expense keep and
maintain all parts of the Premises (except those for which Landlord is expressly
responsible under the terms of this Lease) in good condition, reasonable wear
and tear excepted, promptly making all necessary repairs and replacements,
including but not limited to, windows, glass and plate glass, doors, and special
office entries, interior walls and finish work, floors and floor coverings
(other than normal wear and tear), downspouts, gutters, heating, air
conditioning and ventilation systems, dock boards, truck doors, dock bumpers,
plumbing work and fixtures, pest extermination, regular removal of trash and
debris, keeping the whole of the Premises in a clean and sanitary condition.
Tenant shall not be obligated to repair any damage caused by fire, tornado or
other casualty covered by the insurance to be maintained by Landlord pursuant to
the provision* of this Lease, except that Tenant shall be obligated to repair
all wind damage to glass not coveted by the insurance Landlord is required to
maintain hereunder (or actually covered by any of Landlord's insurance) except
with respect to tornado or hurricane damage and with respect to any damage
required to be covered by Landlord's insurance, as provided for in Article XV
below, or is actually covered by insurance carried by Landlord.

Section 8.3 Prohibition Against Waste. Tenant shall not do or suffer any waste
or damage, disfigurement or injury to the Premises, or any improvements
hereafter erected thereon, or to the fixtures or equipment therein, or permit or
suffer any overloading of the floors or other use of the Building or the
Premises that would place an undue stress on the same or any portion thereof
beyond that for which the same was designed.

Section 8.4 Landlord's Right to Effect Repairs. If Tenant should fail to perform
any of its obligations under this Article VIII, then Landlord may, if it so
elects, in addition to any other remedies provided herein, effect such repairs
and maintenance. Any sums expended by Landlord in effecting such repairs and
maintenance shall be due and payable, on demand, together with interest thereon
at the Maximum Rate from the date of each such expenditure by Landlord to the
date of repayment by Tenant prior to effecting such repairs on behalf of Tenant,
Landlord shall provide Tenant with the opportunity to cure provided for in
subparagraph (b) of Article XX (except, however, in case of emergencies or in
order to mitigate Landlord's damages, in which case, such notice as is
reasonable shall be given). Section 8.5 Misuse or Neglect. Tenant shall be
responsible for all repairs to the Building which are made necessary by any
misuse or neglect by: (0 Tenant or any of its officers, agents, employees,
contractors, licensees, or subtenants; or (ii) any visitors, patrons, guests, or
invitees of Tenant or its subtenant while in or upon the Premises.  Landlord
shall be responsible for all repairs to the Building arising after the
Commencement Date caused by the negligence or default hereunder of or by
Landlord or any of its employees or agents.

Section 8.6 Maintenance/Service Contracts. Tenant shall, at its own cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a reputable maintenance contractor for servicing all heating,
ventilation and air conditioning systems within or serving the Premises. Tlic
service contract must include all services suggested by the equipment
manufacturer within the operation/maintenance manual and must become effective
(and a copy thereof delivered to Landlord) within thirty (30) days of the date
Tenant takes possession of the Premises.

Section 8.7 Common Area.

(a)           Landlord hereby grants to Tenant for the term of this Lease
(including all extensions and renewals thereof) the non-exclusive easement and
right to use the Common Areas in common with Landlord and the other tenants of
the Property for parking, ingress and egress, loading and unloading and other
Common Area purposes.    Landlord shall be responsible for the operation,
maintenance and management of the Common Area and the facilities located
therein, the manner of maintenance and the expenditures therefor to be in the
discretion of Landlord, but shall in all events keep the Common Areas in good
condition and repair so as not to materially interfere with Tenant's use and
occupancy of the Premises for its Permitted Use.   In this regard, Landlord
shall perform or have performed the paving (including striping and bumpers),
landscape maintenance, landscape replacement, exterior painting, maintenance of
exterior lighting fixtures, maintenance of tenant directories and the
maintenance of the irrigation systems and common sewerage line plumbing.

(b)           Tenant shall be liable to Landlord for Tenant's Share of all the
costs and expenses relating to the maintenance and operation of the Common Area,
including but not limited to, the cost for mowing of grass; care of shrubs;
landscape replacement; general landscaping; maintenance of parking areas,
parking lot improvements, driveways and alleys; exterior repainting, maintenance
of the exterior lighting fixtures; maintenance of tenant directories; the
maintenance of the irrigation systems and common sewerage line plumbing; the
cost of insurance and a management fee (the "Management Fee") equal to one and
one-half percent (1.5%) of the Basic Rental under this Lease. Additionally
included within the costs and expenses relating to the operation and maintenance
of the Common Area are any costs incurred in complying with or removing or
curing any violation of all present and future laws, ordinances, orders, rules,
regulations and requirements of all federal, state, municipal and other
governmental bodies having jurisdiction over the Property or any portion
thereof. Following calendar year 2003, Tenant's Share of "controllable Common
Area expenses" shall not be increased by more than five percent (5%) over
Tenant's Share of "controllable Common Area expenses" for the previous calendar
year. For the purposes hereof, the term "controllable Common Area expenses"
shall be limited to those expenses relating to the Common Area which are within
the direct control and discretion of Landlord, but shall not include, without
limitation, utility charges, insurance premiums, Impositions, the cost of
effecting compliance with any applicable laws and the Management Fee. If Tenant
is identified as being responsible for any damage to the Common Area or any
facilities located therein (including, without limitation obstructions or
stoppage of the common sanitary sewerage line), then Tenant shall pay the entire
cost of repairing same upon demand by Landlord. Tenant's Share of all Common
Area costs and expenses shall be payable by Tenant to Landlord within ten (10)
days after a statement of actual expenses is presented to Tenant, and shall be
subject to periodic estimated payments as provided in Section 4.2 hereof.

Common Area costs and expenses to be shared by Tenant shall not include (i)
expenses incurred in leasing space, such as legal expense, brokerage commissions
or advertising or promotional expenses, (ii) interest and amortization under
mortgages or any other secured or unsecured loan payable by Landlord, (iii)
expenses separately reimbursed by any other tenants of the Property other than
pursuant to the proportionate Common Area costs and expenses provisions in their
respective leases, (iv) financing and refinancing costs, including fees paid by
Landlord to obtain financing or refinancing such as origination fees and
brokerage commissions, (v) non-cash depreciation, (vi) costs incurred in
connection with the enforcement of leases, including attorneys' fees or other
costs and expenses incurred in connection with summary proceedings to dispossess
any other tenant, (vii) costs for repaying and restriping of the entirety of the
parking area to the extent such costs exceed the reasonable costs for such
paving and striping, but Common Area costs and expenses may include repaving and
restriping performed not more often than once every ten (10) years for paving
and more often than once every four (4) years for striping, and shall also
include any patching or repairs of paved areas, (viii) any expenses associated
with any special requirements of a particular tenant in connection with the
Common Areas or the maintenance thereof, (ix) any insurance premium increase
caused by the use of its premises by Landlord or any tenant other man Tenant or
any such increase in premium attributable to vacant space and (x) costs incurred
by Landlord to modify and/or expand the Common Area in connection with the
construction of the Adjacent Building.

 (c)          Landlord or such other person as Landlord may appoint shall have
the exclusive control and management of the Common Area and shall have the
right, from time to time, to establish, modify, amend and enforce reasonable
rules and regulations with respect thereto. Tenant agrees to abide by and
conform to all such rules and regulations and to cause its employees, suppliers,
shippers, customers and invitees to so abide and conform. Landlord shall not be
responsible to Tenant for the non-compliance with said rules and regulations by
any other tenants within the Building. Notwithstanding anything herein to the
contrary, no rule or regulation not contained herein or attached as an exhibit
hereto shall be binding upon Tenant unless same is reasonable in nature, does
not unreasonably interfere with Tenant's use of the Premises for the Permitted
Use, is applicable to all other tenants and occupants of the Property and is
administered by Landlord in a reasonable manner for the beneficial operation of
the Property by all tenants thereof.

(d)                         Under no circumstances shall the Tenant have the
right to store any property, temporarily or permanently, within the Common Area.
Any such storage shall be permitted only with the prior written consent by
Landlord or Landlord's designated agent, which consent may be revoked at any
time. In the event that any unauthorized storage shall occur, then Landlord
shall have the right, with the notice provided for in subparagraph (b) of
Article XX (or earlier in the case of emergencies or to mitigate Landlord's
damages), in addition to such other rights and remedies that it may have, to
remove the property and charge the cost to Tenant, which cost shall be
immediately payable within ten (10) days after invoice therefor by Landlord. 
Landlord acknowledges that trucks will be loading and unloading Tenant*s
inventories in the loading areas adjacent to the Premises and that same may be
parked only on that portion of the Common Areas along the west side of the
Building designated "Trailer Parking Area" on Exhibit "A-l".

(e)                          (e) Landlord shall have the right, at Landlord's
sole discretion and from time to time to (i) make changes to the Common Area,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;
(ii) close temporarily any portion of the Common Area for maintenance purposes
so long as reasonable access to the Premises remains available; (iii) designate
other land outside the boundaries of the Property to be a part of the Common
Area; (iv) add additional buildings and improvements to the Common Area; (v) use
the Common Area while engaged in making additional improvements or alterations
to the Building, the Property, or any portions thereof; and (vi) do and perform
such other acts and make such other changes in, to or with respect to the Common
Area and the Property as Landlord may, in its discretion, deem to be
appropriate, as long as none of the foregoing materially and unreasonably
interferes with Tenant's use of the Premises or Common Areas as to parking,
access or loading, unloading or shipping articles contained in the Premises.  
Additionally, no material change to the Common Areas shall be made that would
materially affect Tenant without Tenant's prior written consent, such consent
not to be unreasonably withheld or delayed and which consent shall be deemed
granted unless expressly denied in writing within thirty (30) days following
Landlord's request therefor.

ARTICLE IX

ALTERATIONS AND IMPROVEMENTS

At the expiration or earlier termination of this Lease, Tenant shall deliver up
the Premises with all improvements located thereon (including all mechanical,
plumbing and HVAC systems) in good repair and condition, reasonable wear and
tear excepted and also excepting any casualty to the extent Landlord is
adequately and sufficiently compensated therefor by means of available insurance
proceeds, and shall deliver to Landlord all keys to the Premises. Tenant shall
also remove all trash and debris from the Premises and leave same in a "broom
clean" condition. The cost and expense repairs necessary to restore the
condition of the Premises to the condition in which they are to be delivered to
Landlord according to the immediately preceding sentence shall be borne by
Tenant. Tenant will not make or allow to be made any alterations or physical
additions in or to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld as to interior, cosmetic,
non-structural alterations. All alterations, additions or improvements (whether
temporary or permanent in character) made in or upon the Premises, either by
Landlord or Tenant, shall be Landlord's property on expiration or earlier
termination of this Lease and shall remain on the Premises without compensation
to Tenant. All furniture, movable trade fixtures and equipment installed by
Tenant may be removed by Tenant at the expiration or earlier termination of this
Lease if Tenant so elects, and shall be so removed if required by Landlord, or
if not so removed shall, at the option of Landlord, become the property of
Landlord. All such installations, removals and restoration shall be accomplished
in a good, workmanlike manner so as not to damage the Premises or the primary
structure or structural qualities of the Building, the other improvements or the
plumbing, electrical lines or other utilities.

ARTICLE X

INDEPENDENT OBLIGATIONS

All Basic Rental and Additional Rent shall be paid by Tenant to Landlord without
abatement, deduction, diminution, deferment, suspension, reduction or setoff,
except as otherwise explicitly provided for herein, and the obligations of
Tenant shall not be affected by reason of damage to or destruction of the
Premises from whatever cause; nor shall the obligations of Tenant be affected by
reason of any condemnation, eminent domain or like takings (except as provided
in Articles XVI and XVII hereof). It is the further express intent of Landlord
and Tenant that (a) the obligations of Landlord and Tenant hereunder shall be
separate and independent covenants and agreements and that the Basic Rental and
Additional Rent, and all other charges and sums payable by Tenant hereunder,
shall commence at the times provided herein and shall continue to be payable in
all events unless the obligations to pay the same shall be terminated or
modified pursuant to an express provision in this Lease; (b) all Impositions,
insurance premiums, utility expense, repair and maintenance expense (except as
expressly stated to be otherwise herein), and all other costs, fees, interest,
charges, expenses, reimbursements and obligations of every kind and nature
whatsoever relating to the Premises, or any portion thereof, which Tenant has
agreed to pay pursuant to this Lease during the term of this Lease, or any
extension or renewal thereof; shall be paid or discharged by Tenant as
Additional Rent

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Tenant shall not assign this Lease, or allow it to be assigned, in whole or in
part, by operation of law or otherwise or mortgage or pledge the same, 01 sublet
the Premises, or any part thereof; without the prior written consent of Landlord
and in no event shall any such assignment or sublease ever release Tenant from
any obligation or liability hereunder. No assignee or sublessee of the Premises
or any portion thereof may assign or sublet the Premises or any portion thereof.

If the Tenant desires to assign or sublet all or any part of the Premises, it
shall so notify Landlord at least thirty (30) days hi advance of the date on
which Tenant desires to make such assignment or sublease. Tenant shall provide
Landlord with a copy of flic proposed assignment or sublease, and such
information as Landlord might request concerning the proposed assignee or
subtenants) to allow Landlord to make informed judgments as to the financial
condition, reputation, operations and general desirability of the proposed
assignee or subtenants).  Landlord shall request said information no later than
fifteen (15) days after it has received Tenant's proposed assignment or
sublease. Within fifteen (15) days after Landlord's actual receipt of Tenant's
proposed assignment or sublease, and all required information concerning the
proposed assignee or subtenants), Landlord shall have the option to:

(a)                 Consent to the proposed assignment or sublease; or

(b)                 Withhold (but not unreasonably) its consent to the proposed
assignment or sublease, but allow Tenant to continue in the search for an
assignee or sublessee that may be acceptable to Landlord.

Notwithstanding any permitted assignment or subletting, Tenant shall at all
times remain directly, primarily and fully responsible and liable for the
payment of the Rent herein specified and for compliance with all of its other
obligations under the terms, provisions and covenants of this Lease. Upon the
occurrence of an "event of default" as hereinafter defined, if the Premises or
any part thereof are then assigned or sublet, Landlord, in addition to any other
remedies herein provided, or provided by law, may at its option collect directly
from such assignee or subtenant all rents becoming due to Tenant under such
assignment or sublease and apply such rents against any sums due to Landlord
from Tenant hereunder, and no such collection shall be construed to constitute a
novation or a release of Tenant from the further performance of Tenant's
obligations hereunder. In the event of the transfer and assignment by Landlord
of its interest in this Lease and the Premises, and the assumption of Landlord's
future obligations hereunder by the transferee, Landlord shall thereby be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of the Landlord for performance of such
obligations occurring after the date of such transfer.

If Landlord consents to Tenant assigning its interest under this Lease or
subletting all or any portion of the Premises, Tenant shall pay to Landlord (in
addition to the Basic Rental and all other amounts payable by Tenant under this
Lease) fifty percent (50%) of all "Net Profit" (as hereinafter defined) within
ten (10) days following receipt thereof by Tenant. For the purpose hereof, the
term "Net Profit" shall mean the total consideration received by Tenant from an
assignee or sublessee (including any bonus payments and payments for operating
expenses) incidental to an assignment or sublease less the actual costs incurred
by Tenant in performing alterations or leasehold improvement for the assignee or
sublessee, Tenant's legal fees and all leasing commissions paid by Tenant
incidental to such assignment or sublease. In no event will the Basic Rental be
reduced as a result of the sum of all assignment and sublease rents and
consideration being less than the Basic Rental Said additional amount shall be
paid to Landlord immediately upon receipt by Tenant of such rent or other
considerations from the assignee or subtenant.

Notwithstanding anything in this Lease to the contrary, no consents from
Landlord shall be required with respect to an assignment of this Lease or a
sublease of all or any portion of the Premises to any party that controls, is
controlled by or is under common control with Tenant or any guarantor of this
Lease or an assignment of this Lease incidental to the sale of all or
substantially all of Aladdin Manufacturing Corporation's assets in the State of
Texas; provided, however, that any assignee assumes the obligations of Tenant
relating to this Lease. Tenant shall promptly provide Landlord with written
notice of such assignment or subletting.

ARTICLE XII

LIABILITY

Landlord shall not be liable to Tenant or Tenant's employees, agents, patrons or
visitors, or to any other person whomsoever, for any injury to person or damage
to property on or about the Premises, resulting from, and/or caused in part or
whole by the negligence or misconduct of Tenant, its agents, servants or
employees, or of any other person entering upon the Premises, or caused by the
Building or other improvements becoming out of repair, or caused by leakage of
gas, oil, water or steam or by electricity emanating from the Premises, or due
to any cause whatsoever, except injury to persons or damage to property the sole
cause of which is the negligence or willful misconduct of Landlord, and Tenant
hereby covenants and agrees that it will at all times indemnify and hold safe
and harmless the Premises, the Landlord, Landlord's agents and employees from
any loss, liability, claims, suits, costs, expenses, including without
limitation attorney's fees and damages, both real and alleged, arising out of
any such damage or injury or out of breach or default by Tenant hereunder. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Lease. Landlord agrees to indemnify and hold Tenant harmless from and
against any and all liabilities, costs, expenses, claims, damages or causes of
action for damages (including without limitation reasonable attorneys' fees and
other costs of legal representation) arising from or attributable to Landlord's
gross negligence or willful misconduct or Landlord's breach or default of its
obligations under this Lease following the expiration of the applicable period
for the cure thereof.

ARTICLE XIII

MORTGAGES

Tenant accepts this Lease subject to any deeds of trust, security interests or
mortgages which might now or hereafter constitute a lien upon the Premises and
to deed restrictions, zoning ordinances and other building and fire ordinances
and governmental regulations relating to the use of the Premises. Tenant shall
at any time hereafter, on demand, execute any instruments, releases or other
documents that may be reasonably required by any mortgagee for the purpose of
subjecting and subordinating this Lease to the lien of any such deed of trust,
security interest or mortgage. Tenant agrees to attorn to any mortgagee, trustee
under a deed of trust or purchaser at a foreclosure sale or trustee's sale as
Landlord under this Lease. With respect to any deed of trust, security interest
or mortgage hereafter constituting a lien on the Premises, Landlord, at its sole
option, shall have the right to waive the applicability of this paragraph so
that this tease will not be subject and subordinate to any such deed of trust,
security interest or mortgage. Tenant shall upon request by Landlord, execute
and deliver from time to time, one or more instruments certifying mat this Lease
is in full force and unmodified (or if modified stating the date and nature of
each modification), the date through which the Basic Rental has been paid, the
unexpired term of this Lease, and such other matters pertaining to this Lease as
may be requested by Landlord. Notwithstanding the foregoing, this Lease shall
not be subordinate to mortgages or deeds or trust hereafter arising unless and
until Landlord has provided Tenant with an agreement (herein,, "Non-Disturbance
Agreement") from the holder of such lien confirming that so long as Tenant is
not in default in the performance of any covenants, conditions, terms or
provisions of this Lease, Tenant's right of occupancy under this Lease shall not
be disturbed. Landlord shall provide Tenant with a Non-Disturbance Agreement for
any mortgage now affecting the Premises prior to the Commencement Date.

ARTICLE XIV

INSPECTION

Landlord and Landlord's agents and representatives shall have the right to enter
upon and inspect the Premises at any reasonable time during business hours, for
the purpose of ascertaining the condition of the Premises or in order to make
such repairs as may be required or permitted to be made by Landlord, and
Landlord's agents and representatives shall have the right to enter upon the
Premises at any reasonable time during business hours for the purpose of showing
the Premises and shall have the right to erect on the Premises a suitable sign
indicating the Premises are available for lease or for sale.

ARTICLE XV

INSURANCE; WAIVER OF SUBROGATION

Landlord agrees to maintain an "all risk" insurance policy covering the Building
in an amount equal to the "replacement cost" thereof, insuring against the
perils of fire, lightning, vandalism, malicious mischief and loss of rent and
all other risks of direct physical loss. Subject to the provisions of this
Lease, such insurance for the Building shall be for the sole benefit of Landlord
and under its sole control. Tenant agrees to pay to Landlord, as Additional
Rent, Tenant's Share of Landlord's cost of maintaining such insurance, together
with such other insurance as Landlord deems reasonable and prudent Said payments
shall be made to Landlord immediately upon presentation to Tenant of Landlord's
statement setting forth the amount due, which statement shall be accompanied by
a copy of the premium notice received by Landlord. In the event any such amount
is not paid within twenty (20) days after the presentation to Tenant of the
amount so due, the unpaid amount shall bear interest at the Maximum Rate from
the date of such presentation until paid by Tenant Any payment to be made
pursuant to this paragraph with respect to the year in which this Lease
commences, expires or otherwise terminates shall bear the same ratio to the
payment which would be required to be made for the full year as the part of such
year covered by the term of this Lease bears to a full year.

Tenant shall procure and maintain throughout the term of this Lease a policy or
policies of general commercial liability insurance, at its sole cost and
expense, naming as additional insureds Landlord, and Landlord's managing agent
and Tenant against all claims, demands or actions arising out of or in
connection with: (i) the Premises; (ii) the condition of the Premises; (iii)
Tenant's operations in and maintenance and use of the Premises; and (iv)
Tenant's liability assumed under this Lease, the limits of such policy or
policies to be in the amount of not less than $2,000,000.00 combined single
limited/aggregate coverage. All such policies shall be procured by Tenant from
responsible insurance companies satisfactory to Landlord, and any such coverage
shall be deemed primary and non-contributory to any liability coverage secured
by Landlord. Certificates evidencing such coverage, together with receipts
evidencing payment of premiums therefor, shall be delivered to Landlord prior to
the Commencement Date of this Lease. Not less than fifteen (15) days prior to
the expiration date of such coverage, certificates evidencing the renewal
thereof shall be delivered to Landlord. Such certificates shall further provide
that not less than thirty (30) days written notice shall be given to Landlord
before such coverage may be canceled or changed

Anything in this Lease to the contrary notwithstanding, the parties hereto waive
any and all rights of recovery claim, action or cause of action against each
other, their agents, partners, officers, and employees, for any loss or damage
that may occur to the Premises hereby demised, or any improvements thereto, or
the Building, or any improvements thereto, by reason of fire, the elements, or
any other cause which could be insured against under the terms of "all-risk"
insurance policies, regardless of cause or origin, including negligence of the
parties hereto, their agents, partners, officers, and employees. Each party
shall cause any policy of insurance carried by it to include a waiver of
subrogation in favor of the other party affecting the waiver of claims set forth
in the immediately preceding sentence.

ARTICLE XVI

DESTRUCTION AND RESTORATION

If the Building should be damaged or destroyed by fire, tornado or other
casualty, Tenant shall give prompt written notice thereof to Landlord.

If the Building should be totally destroyed by fire, tornado or other casualty,
or if it should be so damaged thereby that rebuilding or repairs cannot in
Landlord's estimation be completed within one hundred eighty (180) days after
the date upon which Landlord is notified by Tenant of such damage, this .Lease
shall terminate and the Rent shall be abated during the unexpired portion of
this Lease, effective upon the date of die occurrence of such damage. Landlord
shall notify Tenant in writing within forty-five (45) days after such damage or
destruction, whether Landlord shall rebuild the Building within one hundred
eighty (180) days. If Landlord does not so notify Tenant, Tenant shall be at
liberty to terminate this Lease by written notice to Landlord given after said
forty-five (45) day period but prior to the date that Landlord has notified
Tenant that it shall rebuild the Premises.  If the Building should be damaged by
any peril covered by the insurance to be provided by Landlord pursuant to the
provisions of this paragraph, but only to such extent that rebuilding or repairs
can in Landlord's estimation be completed within one hundred eighty (180) days
after the date upon which Landlord is notified by Tenant of such damage, this
Lease shall not terminate, and Landlord shall at its sole cost and expense
thereupon proceed with reasonable diligence to rebuild and repair the Building
to substantially the condition in which it existed prior to such damage, except
that Landlord shall not be required to rebuild, repair or replace any part of
the partitions, fixtures, additions and other improvements (other than the
Leasehold Improvements described in Section 3.2 hereof) which may have been
placed in, on or about the Premises by Tenant and except that Tenant shall pay
to Landlord, upon demand, Tenant's Share of any applicable deductible amount
specified under Landlord's insurance (which, during the primary term of this
Lease only, shall be limited to a maximum of $10,000.00 for Tenant's Share). The
Rent payable hereunder, shall abate by reason of damage or destruction to the
extent that the Premises are rendered unusable by Tenant by a peril for which
the Landlord is required to insure pursuant to the terms of this Lease. In the
event that Landlord should fail to commence such repairs and rebuilding with
ninety (90) days or to complete such repairs and rebuilding within one hundred
eighty (180) days after the date upon which Landlord is notified by Tenant of
such damage, Tenant may at its option terminate this Lease by delivering written
notice of termination to Landlord as Tenant's exclusive remedy, whereupon all
rights and obligations hereunder (other than those which survive the termination
of this Lease) shall cease and terminate.

Notwithstanding anything herein to the contrary, in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Building or the
Premises requires that the insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon all rights and obligations hereunder
(other than those which survive the termination of this Lease) shall cease and
terminate, subject, however, to in terms of the Non-Disturbance Agreement.

ARTICLE XVII

CONDEMNATION

If the whole or any substantial part of the Premises should be taken for any
public or quasi-public use under governmental law, ordinance or regulation, or
by right of eminent domain, or by private purchase in lieu thereof and the
taking would prevent or materially interfere with the use of the Premises for
the purposes contemplated by the Permitted Use, this Lease shall terminate and
the Basic Rental shall be abated during the unexpired portion of this Lease,
effective when the physical taking of said Premises shall occur. If part of the
Premises shall be taken for any public or quasi-public use under any
governmental law, ordinance or by right of eminent domain, or by private
purchase in lieu thereof; and this Lease is not terminated as provided in this
paragraph, this Lease shall not terminate but the Basic Rental payable hereunder
during the unexpired portion of this Lease shall be reduced to such extent as
may be fair and reasonable under all of the circumstances.

In the event of any such taking or private purchase in lieu thereof, Landlord
shall be entitled to receive the entire price or award from any such taking or
private purchase hi lieu thereof without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant's interest, if any, in such award. Landlord
shall have full power and authority to negotiate with any public authority and
to direct and control any legal proceedings involving or related to any such
taking or private purchase in lieu thereof. Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for loss of business or good will
or for the taking of Tenant's trade fixtures, if a separate award for such items
is made to Tenant.

ARTICLE XVIII

HOLDING OVER

Should Tenant, or any of its successors in interest, hold over the Premises, or
any part thereof; after the expiration of the Lease Term, unless otherwise
agreed in writing, such holding over shall constitute and be construed as
tenancy from month to month only, at a Basic Rental equal to the Basic Rental
payable for the last month of the term of this Lease plus fifty percent (50%) of
such amount The holding over by Tenant, or any of its successors, for any part
of a month shall entitle Landlord to collect the Rent called for under this
paragraph for the entirety of such month. The provisions of this paragraph shall
not be construed as Landlord's consent for the Tenant to hold over.

ARTICLE XIX

TAXES ON TENANTS PROPERTY

Tenant shall be liable for all taxes levied or assessed against personal
property, furniture or fixtures placed by Tenant in the Premises. If any such
taxes for which Tenant is liable are levied or assessed against Landlord or
Landlord's property and if Landlord elects to pay the same or if the assessed
value of Landlord's property is increased by inclusion of personal property,
furniture or fixtures placed by Tenant in the Premises, and Landlord elects to
pay the taxes based on such increase, Tenant shall pay to Landlord upon demand
that part of such taxes for which Tenant is primarily liable hereunder.

ARTICLE XX

EVENTS OF DEFAULT

The following events shall be deemed to be events of default by Tenant under
this Lease:

(a)         Tenant shall fail to pay any of the Basic Rental, Additional Rent or
any other sums due by Tenant to Landlord under this Lease, and such failure
shall continue for a period often (10) days after written notice thereof to
Tenant; provided, however, that if Landlord has given Tenant two (2) or more
such notices in any twelve (12) month period, no further notice need be given
for the 12-month period following the second notice, and Tenant shall be in
default under flu's Lease if Tenant fails to make any such payments within ten
(10) days after same is due.

(b)         Tenant shall fail to comply with any term, provision or covenant of
this Lease, other man the payment of Rent, and shall not cure such failure
within thirty (30) days after written notice thereof to Tenant (or such longer
time as may be reasonable if Tenant commences the cure of such default or breach
within said thirty (30) day period diligently pursues the cure thereafter).

(c)         Tenant shall make an assignment for the benefit of creditors.

(d)         Tenant shall file a petition under any section or chapter of the
United States Bankruptcy

Code, as amended, or under any similar law or statute of the United States or
any State thereof; or Tenant shall be adjudged bankrupt or insolvent in
proceedings filed against Tenant thereunder and such adjudication shall not be
vacated or set aside within sixty (60) days.

(e)         A receiver or trustee shall be appointed for all or substantially
all of the assets of Tenant and such receivership shall not be terminated or
stayed within sixty (60) days.

(0 Tenant shall desert or vacate any substantial portion of the Premises for a
period often (10) or more days; provided, however, vacation of the Premises
shall not constitute an event of default hereunder if, and so long as, (i)
Tenant provides Landlord at least sixty (60) days prior written notice of
Tenants intent to vacate, (ii) Tenant pays any additional insurance premiums
which may result from such vacation, (iii) Tenant takes such action as Landlord
may reasonably request to protect the Premises and Building from vandalism and
trespass, and (iv) Tenant otherwise continues to observe and perform all
Tenant's obligations and covenants contained in this Lease.

(f)                          If Tenant or a party mat controls, is controlled by
or is under common control with Tenant or any guarantor of this Lease is in
possession of all or any portion of the premises described in mat certain
Industrial Lease Agreement (the "Other Lease") between Landlord and Tenant
respecting certain premises lying within the Building and adjacent to the
Premises and is in default under the terms of the Other Lease beyond any
applicable notice and/or cure period.

ARTICLE XXI

LANDLORD'S REMEDIES

Upon the occurrence of any event of default specified in Article XX hereof;
Landlord shall have the option to pursue any one or more of the following
remedies without any further notice or demand whatsoever:

 (a)          Terminate this Lease, in which event Tenant shall immediately
surrender me Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession and expel or remove Tenant
and any other person who may be occupying said Premises or any part thereof,
without being liable for prosecution or any claim for damages thereof; and
Tenant agrees to pay to Landlord on demand the amount of all loss and damage
which Landlord may suffer by reason of such termination, whether through
inability to relet the Premises on satisfactory terms or otherwise, including
the loss of Rent for the remainder of the Lease Term.

(b)          Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor,
and if Landlord so elects, relet the Premises on such terms as Landlord shall
deem advisable and receive the Basic Rental thereof; and Tenant agrees to pay to
Landlord on demand any deficiency that may arise by reason of such reletting for
the remainder of the Lease Term.   The deficiency to be paid by Tenant to
Landlord shall be the equivalent of the amount of the Basic Rental and
Additional Rent which would be payable under this Lease by Tenant, less the net
proceeds of any reletting effected pursuant to this subsection (b) after
deducting all of Landlord's reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys' fees, alteration costs and expenses of
preparation of the Premises or any portion thereof, for such reletting. Landlord
need not give Tenant any written notice whatsoever, other than that which is
required by Article XX above, of Landlord's intent to take possession of the
Premises and expel or remove Tenant.

(c)          Enter upon die Premises, without being liable for prosecution or
any claim for damages therefor, and do whatever Tenant is obligated to do under
the terms of this Lease; and Tenant agrees to reimburse Landlord on demand for
any expenses which Landlord may incur in thus effecting compliance with Tenant's
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action.

(d)          At any time after an event of default, whether or not Landlord
shall have collected any monthly deficiency as set forth in subsection (b)
above, Landlord shall be entitled to recover from Tenant, and Tenant shall pay
to Landlord, on demand, as and for final damages for Tenant's default, an amount
equal to the difference between the then present worth of the aggregate of the
Basic Rental and Additional Rent and any other charges to be paid by Tenant
hereunder for the unexpired portion of the Lease Term (assuming this Lease had
not been terminated), and the men present worth of the then aggregate reasonable
fair market rent of the Premises for the same period. In computation of present
worth, a discount at the rate of 6% per annum shall be employed.

No re-entry or taking possession of the Premises by Landlord shall be construed
as an election on its part to terminate this Lease, unless a written notice of
such intention be given to Tenant Notwithstanding any such reletting or re-entry
or taking possession, Landlord may at any time thereafter elect to terminate
this Lease for a previous default Pursuit of any of the foregoing remedies shall
not preclude pursuit of any of the other remedies herein provided or any other
remedies provided by law, nor shall pursuit of any remedy herein provided
constitute & forfeiture or waiver of any Rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. Landlord's acceptance of Rent
following an event of default hereunder shall not be construed as Landlord's
waiver of such event of default No waiver by Landlord of any violation or breach
of any of the terms, provisions, and covenants herein contained shall be deemed
or construed to constitute a waiver of any other violation or breach of any of
the terms, provisions, and covenants herein contained. Forbearance by Landlord
to enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of any other violation
or default The loss or damage that Landlord may suffer by reason of termination
of this Lease or the deficiency from any reletting as provided for above shall
include the expense of repossession and any repairs or remodeling undertaken by
Landlord following possession. Should Landlord at any time terminate this Lease
for any default, in addition to any other remedy Landlord may have, Landlord may
recover from Tenant all damages Landlord may incur by reason of such default,
including the cost of recovering the Premises and the loss of Rent for the
remainder of the Lease Term. In case of Tenant's dispossession from the
Premises, Landlord shall use commercially reasonable efforts to relet the
Premises and to mitigate damages.


ARTICLE XXII

SURRENDER OF PREMISES

No act or thing done by the Landlord or its agents during the term hereby
granted shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless the same
be made in writing and subscribed by the Landlord.

ARTICLE XXIII

ATTORNEYS' FEES

If on account of any breach or default by either party of its respective
obligations under this Lease it should be necessary or appropriate for the
non-defaulting party to bring any action under this Lease or to enforce or
defend any of the non-defaulting party's rights hereunder, then the defaulting
party agrees in each and any such case to pay to the non-defaulting party a
reasonable attorneys' fee.

ARTICLE XXIV

RESERVED PARKING

Landlord shall reserve for the exclusive use of Tenant and its employees, agents
and contractors (i) one hundred twenty-three (123) surface parking spaces hi the
areas depicted as the "Reserved Parking Area" on Exhibit "A-l", and (ii) twenty
(20} trailer parking spaces in the area depicted as the "Trailer Parking Area11
on Exhibit "A-l".  Landlord shall not be liable to Tenant for the failure of any
of other tenants of the Building, or such tenant's invitees, employees, agents
or customers or other third parties to comply with the designation of Reserved
Parking Area and the Trailer Parking Area, but shall upon request by Tenant use
diligent, good faith efforts to cause such tenants, invitees, employees, agents,
customers or other third parties to comply with same. It is understood that
Landlord and its agents and employees shall not be liable for loss or damage to
any vehicle parked by Tenant or under Tenant's rights herein and/or to the
contents thereof, and Tenant waives any claim against Landlord for and in
respect thereto, unless such loss or damage is caused by the acts or omissions
of Landlord or Landlord's agents, contractors, invitees or employees.

Landlord shall have the right to close any portion of the parking facilities at
the Property and deny access thereto in connection with any repairs as may
reasonably be required, without liability, cost or abatement Except in the case
of emergency repairs (or repairs which Landlord reasonably perceives to be an
emergency), Landlord shall perform any scheduled repairs or replacements of the
parking facilities in such a manner and at such dates and times so as to
minimize any interference with Tenant's business operations in the Premises, and
shall give Tenant not less than ten days prior written notice thereof.

ARTICLE XXV

MECHANICS LIEN

Tenant shall have no authority, express or implied, to create, place or allow
any lien or encumbrance of any kind or nature whatsoever upon, or in any manner
to bind, the interest of Landlord in the Premises or to charge the Rent payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim shall attach to, if at all, only the leasehold
interest granted to Tenant by this instrument Tenant covenants and agrees mat it
will pay or cause to be paid all sums legally due and payable by it on account
of any labor performed or materials furnished in connection with any work
performed on the Premises on which any lien is or can be validly and legally
asserted against its leasehold interest in the Premises or the improvements
thereon and that it will save and hold Landlord harmless from any and all loss,
cost or expense based on or arising out of asserted claims or liens against the
leasehold estate or against the right, title and interest of the Landlord in the
Premises or under the terms of this Lease.

ARTICLE XXVI

SIGNS

Tenant shall have the right to install signs upon the Premises only when first
approved in writing by Landlord and subject to any applicable governmental laws,
ordinances, restrictions, regulations and other requirements. Tenant shall
remove all such signs upon the expiration or other termination of this Lease.
Such installations and removals shall be made in such manner as to avoid injury
to or defacement of any buildings or other improvements on the Premises, and
Tenant shall repair any injury or defacement including without limitation
discoloration, caused by such installation or removal.


ARTICLE XXVII

NOTICES

Each provision of this Lease, or of any applicable governmental laws,
ordinances, regulations, and other requirements with reference to the sending,
mailing or delivery of any notice, or with reference to the making of any
payment by Tenant to Landlord, shall be deemed to be complied with when and if
the following steps are taken:

(a)         All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord in Dallas County, Texas, at
15601 Dallas Parkway, Suite 100, Addison, Texas 75001, or at such other address
as Landlord may specify from time to time by written notice delivered in
accordance herewith.

(b)         Except as otherwise specifically set forth herein, any notice or
document required to be delivered hereunder shall be in writing and shall be
deemed received when delivered if sent by a recognized, commercial courier for
same day delivery and shall be deemed received on the next business day if sent
by a nationally recognized overnight courier (such as Federal Express or
Purolator) with delivery specified for the next business day or two (2) business
days after being deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested, addressed to the parties hereto at
the respective addresses set out opposite their names below, or at such other
address as they have theretofore specified by written notice delivered in
accordance herewith:

LANDLORD:                  CP-Coppell Industrial, Ltd.

15601 Dallas Parkway, Suite 100

Dallas, Texas 75001

WITH COPY TO:            Stanley K. Barth

Andrews & Barth, P.C.

8235 Douglas Avenue, Suite 1120

Dallas, Texas 75225

WITH COPY TO:            The Chase Manhattan Bank

2200 Ross Avenue, Third Floor

Dallas, Texas 75201

TENANT:                       Aladdin Manufacturing Corporation

160 South Industrial Boulevard

Calhoun, Georgia 30701

Attention: Salvatore J. Perillo, Esquire

ARTICLE XXVIII

SEPARABILITY

If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws, then and in that event, it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby,
and it is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is illegal, invalid, or unenforceable,
there be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

ARTICLE XXIX

QUIET ENJOYMENT

Provided Tenant has performed all of the terms, covenants, agreements and
conditions of this Lease, including the payment of Rent, to be performed by
Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises for the
term hereof, without hindrance from Landlord, subject to the Permitted
Encumbrances and me terms and conditions of this Lease. Landlord covenants and
warrants that Landlord is the true and lawful owner of the Premises (including,
without limitation, the Common Areas), subject only to the Permitted
Encumbrances and has good right and full power to let and lease the same.

ARTICLEXXX

EXISTENCE OF BROKER

Tenant represents and warrants that it has not contacted or dealt with any real
estate broker or agent in connection with the execution of this Lease other than
Jackson & Cooksey (the "Agent") and Alliance Partners, Inc.

Landlord will be responsible for the payment of a commission to the Agent
pursuant to a separate written agreement

Agent has acted in cooperation with Alliance Partners, Inc., and Agent shall pay
Alliance Partners, Inc. a portion of

the commission pursuant to a separate agreement between Agent and Alliance
Partners, Inc. Landlord shall have

fully discharged its obligations hereunder upon payment of a commission to Agent


Tenant agrees to indemnify and hold harmless Landlord against all liabilities
and costs (including but not limited to attorney's fees) incurred by Landlord as
a result of Tenant's breach of any covenant, agreement, warranty or
representation contained in this Article XXX. Landlord warrants and represents
to Tenant that except for fee commission to be paid to Agent by Landlord,
Landlord has not dealt with any other real estate broker or agent in connection
with the execution of this Lease. Landlord hereby agrees to indemnify and hold
Tenant harmless from and against any and all costs, expenses (including
attorneys' fees) incurred by Tenant as a result of Landlord's breach of any
covenant, agreement, warranty or representation contained in this Article XXX.

ARTICLE XXXI

TENANTS REMEDIES

In the event Landlord defaults in .the performance of any of its obligations to
Tenant hereunder, or breaches any warranty or representation, express or
implied, to Tenant in connection with this Lease or the Premises, and such
default or breach continues for a period of thirty (30) days following written
notice thereof from Tenant to Landlord (or such longer time as may be reasonable
if Landlord commences the cure of such default or breach within said 30 day
period and diligently pursues the cure thereafter), then Tenant may, as it sole
remedies (i) if the default relates to the Landlord's obligations (A) to
complete "punchlist items pursuant to Article H, (B) as to the construction
guaranty contained in Section 3.3 hereof; (C) under Section 8.1 hereof; or (D)
to maintain the Common Area under Section 8.7 hereof, Tenant may take such
action as is reasonably necessary to cure Landlord's default if Tenant includes
in its written notice to Landlord a provision that Tenant will or may take such
action,, (ii) bring suit against Landlord for damages or (iii) bring suit to
specifically enforce Landlord's obligations under this Lease.  Further, if the
default relates to Landlord's obligations under Section 8.1, Landlord shall pay
the amount of Tenant's deductible (up to a maximum amount of $1,000.00) relating
to Tenant's insurance claim for any damage to Tenant's contents. In the event
Tenant cures such default by Landlord as provided in item (i), then Landlord
will reimburse Tenant all reasonable costs and expenses incurred by Tenant in
curing Landlord's default. Notwithstanding the foregoing provisions, if Landlord
has failed to maintain the roof as required by Section 8.1 and the contents of
the Premises are in imminent danger of damage due to water leaking or other
elements, then Tenant may cure Landlord's obligations if Landlord fails to
commence the cure thereof within twenty-four (24) hours following Tenant's
notice to Landlord. Except as otherwise expressly provided for herein, Tenant
shall have no right of set-off against payments due to Landlord hereunder and
shall have no right to terminate this Lease, and Tenant hereby waives such
remedies. It is expressly agreed mat the obligations of Landlord hereunder are
independent of Tenant's obligations.   Landlord shall have no personal liability
to Tenant for any such default or breach by Landlord, and have no personal
liability to Tenant for any such default or breach by Landlord, and Tenant
specifically agrees to look solely to Landlord's interest in the Building and
the Land situated thereunder for payment of any damages suffered by Tenant
Pending resolution of any controversy hereunder (as evidenced by a final,
nonappealable order issued by a court of competent jurisdiction), Tenant shall
continue to pay to Landlord all sums which are and become due to Landlord
hereunder, without deduction or set-off. Following a final, nonappealable order
issued by a court of competent jurisdiction evidencing a monetary sum owed by
Landlord to Tenant, Tenant may offset the amount owed by Landlord from the Basic
Rental owed by Tenant to Landlord; provided, however, the amount of offset each
month shall in no event exceed twenty percent (20%) of the installment of Basic
Rental due that month, unless the aggregate amount to be offset exceeds the
total Basic Rental to accrue for the remainder of the Lease Term, in which event
the monthly limitation as to the amount which may be offset shall be limited to
the total amount owing by Landlord to Tenant divided by the number of months
remaining during the Lease Term. Any sums owed by Landlord to Tenant shall bear
interest at the Maximum Rate. Subject to the limitations contained in the
following paragraph of this Article XXXI, Tenant shall at all times have the
right of levy with respect to any judgment it obtains against Landlord. Tenant
hereby expressly waives and disclaims any Hen or claim which Tenant has or may
have in and to any property belonging to the Landlord or on the Rent due to the
Landlord under this Lease/ The term "Landlord," as used in this Lease so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean and include only the owner or owners at the time in question of the fee
of the Premises, and in the event of any transfer or transfers or conveyance of
the Premises and this Lease and the assumption by the transferee of Landlord's
obligations hereunder, the then grantor shall be automatically freed and
relieved from and after the date of such transfer or conveyance of all liability
as respects the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed (but not as to
matters theretofore occurring), provided that any funds in the hands of such
landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provision of this
Lease shall be paid to Tenant The covenants and obligations contained in this
Lease on the part of Landlord shall, subject to the aforesaid, be binding on
Landlord's successors and assigns, during and in respect of their respective
successive periods of ownership. If Landlord fails to perform any of its
obligations under this Lease and Tenant recovers a money judgment against
Landlord, such judgment may be satisfied only out of (i) proceeds produced upon
execution of such judgment and levy thereon against Landlord's interest in the
Property and improvements thereon, (ii) the rents or other income from the
Property receivable by Landlord, and (iii) if Landlord's failure of performance
is hi respect of any covenant or obligation under Articles XVI or XVII,
Landlord's share of any condemnation award and the proceeds of any casualty
insurance maintained by Landlord in respect of the Property. The foregoing
provisions shall not relieve Landlord from the performance of any of Landlord's
obligations under this Lease, but only to limit Landlord's liability in the case
of the recovery of a monetary judgment against it, nor shall the foregoing
provisions limit or otherwise affect Tenant's right to obtain injunctive relief
or specific performance or avail itself of any other right or remedy that this
Lease or the law may accord Tenant.


ARTICLE XXXII

ESTOPPEL CERTIFICATES

Landlord and Tenant agree to furnish from time to time when requested by the
other, a signed certificate confirming and containing such factual
certifications and representations reasonably deemed appropriate by the party
requesting such certificate, and shall, within thirty (30) days following
receipt of said proposed certificate and request for execution, return a fully
executed copy of said certificate to the requesting party. In the event the
party being requested to execute such certificate shall fail to return a fully
executed copy of such certificate to the other party within the foregoing thirty
(30) day period, then the party being requested to execute such certificate
shall be deemed to have approved and confirmed all of the terms, certifications
and representations contained in such certificate.

ARTICLE XXXIII

NOTICE TO LENDER

If the Premises or the Building or any part thereof are at any time subject to a
first mortgage or a first deed of trust or other similar instrument and this
Lease or the rentals are assigned to a mortgagee, trustee or beneficiary and the
Tenant is given written notice thereof, including the post office address of
such assignee, then the Tenant shall not take any action on account of any
default on the part of the Landlord mat would bind or affect said assignee
without first giving written notice by certified or registered mail, return
receipt requested, or by personal or courier delivery or as otherwise provided
for in the Non-Disturbance Agreement, to such assignee, specifying the default
in reasonable detail, and affording such assignee a reasonable opportunity to
perform, at its election, for and on behalf of the Landlord.

ARTICLE XXXIV

LANDLORD APPROVALS

Any approval by Landlord or Landlord's architects and/or engineers of any of
Tenant's drawings, plans and specifications which are prepared in connection
with any construction of improvements in the Premises shall not in any way be
construed or operate to bind Landlord or to constitute a representation or
warranty of Landlord as to the adequacy or sufficiency of such drawings, plans
and specifications, or the improvements to which they relate, for any use,
purpose, or condition, but such approval shall merely be the consent of Landlord
as may be required hereunder in connection with Tenant's construction of
improvements in the Premises in accordance with such drawings, plans and
specifications. Landlord shall be responsible for the payment of any drawings,
plans and specifications which are prepared by or on behalf of Landlord.

ARTICLE XXXV

JOINT AND SEVERAL LIABILITY

If there be more than one Tenant, the obligations hereunder imposed upon Tenant
shall be joint and several.  If there be a guarantor of Tenant's obligations
hereunder, the obligations hereunder imposed upon Tenant shall be the joint and
several obligations of Tenant and such guarantor and Landlord need not first
proceed against the Tenant hereunder before proceeding against such guarantor,
nor shall any such guarantor be released from its guaranty for any reason
whatsoever, including without limitation, in case of any amendments hereto,
waivers hereof or failure to give such guarantor any notices hereunder.

ARTICLE XXXVI

GENDER

Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.

ARTICLE XXXVII

CAPTIONS

The captions contained in this Lease are for convenience of reference only, and
in no way limit or enlarge the terms and conditions of this Lease.

ARTICLE XXXVIII

ENTIRE AGREEMENT; AMENDMENTS; BINDING EFFECT

Neither party to this Lease has made or relied on any representations,
warranties, covenants or agreements

with respect to the Premises or any other matters affecting or relating to this
Lease except as contained herein and this Lease supersedes and replaces any
prior representations, warranties, covenants or agreements, whether written or
oral, which may have been made by either party with respect to the Premises or
other matters contained in this Lease. This Lease contains the entire agreement
between me parties hereto with respect to the Premises and all other matters
contained in this Lease and this Lease may not be altered, changed or amended,
except by instrument in writing signed by both parties hereto. No provision of
urn tease shall be deemed to have been waived by Landlord unless such waiver be
in writing signed by Landlord and addressed to Tenant, nor shall any custom or
practice which may grow up between the parties in the administration of the
terms hereof be construed to waive or lessen the right of Landlord to insist
upon the performance by Tenant in strict accordance with the terms hereof.  The
terms, provisions, covenants and conditions contained in this Lease shall apply
to, inure to the benefit of and be binding upon the parties hereto, and upon
their respective successors in interest and legal representatives, except as
otherwise herein expressly provided.

ARTICLE XXXIX

GOVERNING LAW AND PLACE OF PERFORMANCE

This Lease shall be governed by the laws of the State wherein the Land is
located. Tenant shall perform all covenants, conditions and agreements contained
herein, including but not limited to payment of Rent, in Dallas County, Texas.

ARTICLE XL

GOOD STANDING/DUE AUTHORIZATION

Contemporaneous with the execution of this Lease, Tenant shall provide to
Landlord the following:

(a)                       A copy of Tenant's Good Standing, or similar
certificate, issued by the Secretary of State of the state of Tenant's
incorporation; and

(b)                      (b)         A copy of the appropriate corporate
resolutions, certified by the secretary or die assistant secretary of the
Tenant, evidencing the authorization of the Tenant to execute this Lease.

In the event a guaranty agreement is executed with respect to this Lease, Tenant
shall additionally provide to Landlord, contemporaneous with the execution of
this Lease, the items listed above for the guarantor.

ARTICLE XLI

FINANCIAL STATEMENTS

Within fifteen (15) days following Landlord's written request, Tenant will
provide to Landlord the most current annual report (including financial
statements) of Mohawk Industries, Inc. Landlord may disclose and share such
annual reports (including financial statements) (i) with Landlord's advisors;
attorneys; consultants; and lenders, investors and purchasers (as well as
prospective lenders, investors and purchasers) and (ii) as required by any
applicable law, rule, regulation or order.

ARTICLE XLII

MEMORANDUM OF LEASE

Upon not less than ten (10) days prior written request by either party, the
parties hereto agree to execute and deliver to each other a Memorandum of Lease,
in recordable form, setting forth the following:

(a)         The date of this Lease;

(b)         The parties of this Lease;

(c)          The term of this Lease;

(d)          The legal description of the Land; and

(e)          Such other matters reasonably requested by Landlord to be stated
therein.

ARTICLE XLIII

RENEWAL OPTION

Landlord hereby grants Tenant (but no assignee or subtenant) one (1) option to
renew this Lease for a period of sixty (60) months. The renewal option shall be
exercised by Tenant notifying Landlord thereof in writing not less than two
hundred forty (240) days prior to the expiration of the then current lease term,
as the case may be.  Such renewal shall be subject to all of the terms and
conditions of this Lease except that (i) the rentals payable during each renewal
term shall be as set forth below and (ii) no further renewal option shall exist
during the renewal term. It shall be a condition to Tenant's exercising the
renewal option herein granted that Tenant not be then in default under this
Lease beyond any applicable notice and cure period.

The Basic Rental for each renewal term shall be based on the then prevailing
rental rates for properties of equivalent quality, size, utility and location in
the Dallas/Forth Worth market, with the length of the lease term and the
creditworthiness of the Tenant taken into account; provided, however, that in no
event shall the Basic Rental in any renewal period be less than the Basic Rental
for the last month immediately preceding said renewal period.  Upon notification
from Tenant of its intent to exercise each renewal option, Landlord shall,
within fifteen (15) days thereafter, notify Tenant in writing of the Basic
Rental for the applicable renewal term; Tenant shall, within fifteen (15) days
following receipt of same, notify Landlord in writing of the acceptance or
rejection of the proposed Basic Rental. In the event of rejection by Tenant, the
Basic Rental for the applicable renewal term shall be determined as follows:

(a)         Within fifteen (15) days following notification of rejection,
Landlord and Tenant shall each select an arbitrator who shall be a Licensed
Texas real estate broker having a minimum of five (5) years experience in
leasing industrial space and being a member of the North Chapter of the Texas
Society of Office and Industrial Realtors (or its successor organization).
Notice shall be given to the other party of the name of the arbitrator selected.
If either Landlord or Tenant fails to appoint such an arbitrator within the
allocated time, the arbitrator appointed by the other party shall make the
determination of the Basic Rental and this determination shall be final and
binding on bom parties.

(b)         If both Landlord and Tenant appoint an arbitrator in accordance with
the provisions above and the two arbitrators cannot agree upon a Basic Rental
for the renewal term within thirty (30) days following their appointment, the
two arbitrators shall forthwith select a third disinterested and qualified
arbitrator having like qualifications and each of the original arbitrators will
immediately submit his or her judgment as to the appropriate Basic Rental hi
writing to the third arbitrator. Within ten (10) days after such submittal, the
third arbitrator shall make the determination of the Basic Rental for such
renewal period and the determination of the third arbitrator shall be final and
binding on both parties. In the event the two arbitrators appointed by the
Tenant and Landlord cannot agree upon a third arbitrator, men the third
arbitrator shall be appointed by the then President of the Norm Chapter of the
Texas Society of Office and Industrial Realtors (or its successor
organization).   The Basic Rental agreed to by the two appointed arbitrators or,
if applicable, the Basic Rental determined by the third arbitrator shall be
final and binding upon the parties hereto. Landlord and Tenant shall each bear
the expense of their arbitrator and the expense of a third arbitrator, if
needed, shall be shared equally by both parties.

ARTICLE XLIV

GENERAL PROVISION

(a)         Landlord shall be responsible for and shall pay according to law any
transfer or conveyance taxes or for any documentary stamps, if any, required to
be paid in connection with the making of this Lease or the recordation of a
memorandum hereof.

(b)         Whenever a period of time is herein prescribed for action to be
taken by Landlord or Tenant, there shall be excluded from the computation for
any such period of time, any delays due to strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions or any other causes of any land whatsoever which are beyond the
control of the party required to take such action; however, there shall be no
extension for the payment of any monetary sums, nor shall any such matter extend
any of the time periods provided in Article XLIII hereof.

(c)         Except as otherwise expressly provided in this Lease to the
contrary, any consent or approval required to be given or obtained hereunder by
either party shall not be unreasonably withheld, delayed or conditioned by
either party hereto, and any exercise of discretion to be made hereunder by
either party shall be reasonably made without undue delay. Any matter that is
described herein to be to a party's satisfaction shall be to such party's
reasonable satisfaction.

(Signatures on following page]


Executed by Landlord to be effective as of the 13th day of March, 2002.

LANDLORD:

CP-COPPELL INDUSTRIAL, LTD.,

a Texas limited partnership

By:       Champion-Coppell Industrial, Ltd.,

a Texas limited partnership,

its General Partner

By:        Coppell-Champion, Inc.,

a Texas corporation,

its General Partner Jeffrey L Swope, President

Executed by Tenant to be effective as of the 12th day of March, 2002.

TENANT:

ALADDIN MANUFACTURING CORPORATION,

a Delaware corporation

By:_____

Printed name:Salvatore J Perillo

Title:ASST. Secretary


EXHIBIT "A"

LAND

LEGAL DESCRIPTION

Being a 100.0 acre tract of land out of the S.A. and M.G. RJL survey, Abstract
No. 1439, in Dallas, Texas and also being the same tract of land described in a
Deed to Coppell Industrial N.V., a Netherlands Antilles corporation and recorded
in Volume 82071, Page 1061, Deed Records, Dallas County, Texas and being more
particularly described by metes and bounds as follows:

Beginning at a fence post found for the Northeast corner of the herein described
tract also being the Southeast comer of a tract of land described in a Deed of
Sunbelt Business Center and recorded in Volume 80151, Page 892, said Deed
Records, Said fence post is in the West right-of-way of an abandoned Cotton Belt
Railroad Spur;

Thence S 00 04'53" W, with the abandoned railroad spur right-of-way, at 1,716.43
feet pass a fence comer and continue generally with the fence a total distance
of 1,887.36 feet to a capped 5/8 inch iron found;

Thence S 11 37'29" E, 151.76 feet continuing with the abandoned spur
right-of-way and generally along fence to a capped 5/8 inch iron found;

Thence S 00*1329" E, 193.47 feet continuing with the abandoned spur right-of-way
and generally along fence to a capped 5/8 inch iron found in the Northerly
right-of-way line of Bethel School Road (County Road No. 23);

Thence along the Northerly right-of-way line of Bethel School Road and generally
along a fence the following courses and distances:

N 88 06'36n W, 97.63 feet to a capped 5/8 inch iron found;

N 83 45'02" W, 119.01 feet to a capped 5/8 inch iron found;

N 81 34'41" W, 417.48 feet to a capped 5/8 inch iron found;

S 89 26'52" W, 1,406.39 feet to a capped 5/8 inch iron found for the Southwest
comer of this tract and the Southeast comer of 236.956 acre tract described in a
Deed to Ward Hunt and recorded in Volume 82071, Page 1167, said Deed Records;

Thence N 00 35'58" W, 2,139.20 feet leaving the right-of-way line of Bethel
School Road and with the Easterly line of said Hunt tract to a 5/8 inch iron pin
with cap stamped "Carter & Burgess", set in an old fence line and in the
Southerly line of said Sunbelt Business Center tract;

Thence N 89 14'54M E, 2,029.08 feet with the Southerly line of said Sunbelt
Business Center tract to the point of beginning and containing 100.0 acres of
land.


EXHIBIT "B"

PERMITTED ENCUMBRANCES

1.    Deed of Trust from CP-COPPELL INDUSTRIAL, LTD., a Texas limited
partnership to DAVID

MENDEZ, Trustee, dated 10/13/2000, filed 10/18/2000, in Volume 2000203, Page
5383, Deed

Records, Dallas County, Texas, securing two (2) notes in the principal sums of
$13,075,000.00,

and $2,200,000.00, payable to THE CHASE MANHATTAN BANK, and securing other

indebtedness as described therein.

2.    Financing statement executed by CP-COPPELL INDUSTRIAL, LTD. as debtor, in
favor of THE

CHASE MANHATTAN BANK as secured party, filed 10/18/2000, in Volume 2000203, Page

5396, Deed Records, Dallas County, Texas.

3.    30* building line, 24* fire lane, 10* landscape areas, 10* gas easement,
15* electric easement, 15'

gas and electric easement, 20* x 20* water easements and 20* common access and
private utility

easement as shown on the plat recorded in Volume 2000200, Page 00669, Map
Records of Dallas

County, Texas, and as shown on survey of Charles F. Stark, R.P.L.S. 5084, dated
08/28/2000.

4.    Easement Agreement dated January 1, 2001, granting to the City of Coppell
easements for

construction, access and construction recorded in Volume 2001026, Page 03950,
Deed Records,

Dallas County, Texas.

5.    Drainage Easement Agreement dated January 1, 2001, in Volume 2001026, Page
03904, Deed

Records, Dallas County, Texas

6.    Easement and Right of Way in favor of TXU Gas Company, dated August 31,
2001, in Volume

2001209, Page 03308, Deed Records, Dallas County, Texas


EXHIBIT "C"

DESIGN CRITERIA

Initial Lease Premises

Dimension:

200,000 square feet - 250' x 800'

Office Area:

13,000 square feet in layout to be mutually agreed upon based on a $30 per
square foot allowance. A payment will be made to Mohawk for the flooring for the
office area that will be provided

by Mohawk.

Automobile Parking:

The lease premises will be provided with a total of 123 automobile spaces
comprised of 65 existing spaces, 58 new spaces.

Trailer Storage:

Onsite storage for a minimum of 20 trailers shall be provided along the dock
side of the building where the current landscaped yard will be removed and
paved.

Paving Modification:

To facilitate ease of trailer maneuvering and provide additional parking, two
areas of the existing 130' deep truck court will be increased:

Area 1 a depth of 190* by the addition of an area 60* deep by a length of 290
feet and Area II a depth of 160' by the addition of an area 30* deep by a length
of 210'feet.

Dock Configuration:

Single sided dock with total of twenty-six (26) overhead doors comprised of
eighteen (18) existing and eight (8) new. 48" Dock height with a general truck
court depth of 160'.

One (1) drive in 14' x 14' truck door with ramp

Two (2) 24" dock height doors with ramp

Twenty-three (23) typical overhead doors

The truck doors shall be typically non-insulated 9* x 10', 20- gauge, sectioned
vertical lift doors as manufactured by Windsor Company.

Dock Equipment:

Ten (10) Doors w/30,000 lb. levelers, Rite Kite or Tenant approved equal;
Phoenix dock light at each door, dock bollards at each door. Nine (9) edge of
dock plates will be provided in the 200,000 square foot space, location to be
mutually agreed upon.

Existing Sprinkler System:

75 psi minimum ESFR system without in-rack sprinkler system.

Battery Charging:

Twenty (20) battery charging connections and other requirements per code.

Electrical:

Provide one (1) 480v/100a disconnect for cutting tables within I SO1 of main
electrical service entrance.

Existing Roof:

Roofing is a Carlisle  10-year bondable, single ply 45 mechanically fastened
EPDM membrane system.

Existing Smoke/Heat Evacuation:

Three air changes per hour.

Lighting:

Provide one (1) 1,000 watt, metal halilde fixtures per 1,500 square feet of
warehouse area. Premium for 30 footcandles average with minimum of 20
footcandles at 36 above floor level lighting to be designed around storage and
rack plan submitted by Mohawk to be paid by Mohawk.

Security:

Complete fire alarm system as required by code.

Walls:

Interior demising wall shall be two hour rated gypsum board assembly on steel
stud framing. Joints shall be fire taped. Tilt up wall shall be caulked on both
sides. The exterior side of the panels have been painted.

Existing Exterior Lighting

The dock sides of the building have been provided with 400 watt, metal halide
wall pak fixtures on 100' centers at 24' above dock paving.

Signage

Landlord will provide tenant a $5,000 allowance for signage.

Warehouse Floor

Warehouse floor is sealed with Lapidolith sealer and shall be cleaned. Expansion
joints have been sealed.

EXHIBIT  "D"

PRELIMINARY PLANS


EXHIBIT "D-l"

FINAL PLANS AND SPECIFICATIONS


GUARANTEE

This is 3 guarantee of an Industrial Lease Agreement dated as of March 13* 2002
(the "Lease"), by and between CP-COPPELL INDUSTRIAL, LTD., s Texas limited
partnership, hereinafter called "Landlord", and ALADDIN MANUFACTURING
CORPORATION, a Delaware corporation, hereinafter called 'Tenant", respecting
approximately 200,000 square feet of space within a certain building situated in
Dallas County, Texas, FOR VALUE RECEIVED, and in consideration for, and as an
inducement to Landlord to enter into the foregoing Lease, the undersigned hereby
jointly and severally (if more than one) guarantee to Landlord and its
successors and assigns the payment of all rentals specified thereunder and all
other payments to be made by Tenant under the Lease, and the foil performance
and observance by Tenant of all the terms, covenants, conditions and agreements
therein provided to be performed and observed by Tenant for which each of the
undersigned shall be jointly and severally liable with Tenant, without requiring
any notice of nonpayment, nonperformance or nonobservance, or proof of notice or
demand, whereby to charge the undersigned, all of which each of the undersigned
does hereby expressly waive, and each of the undersigned expressly agrees that
the Landlord and its successors and assigns may proceed against the undersigned
separately or jointly, before, after or simultaneously with the proceedings
against Tenant for default, and that this Guarantee shall not be terminated,
affected or impaired ia any way or manner whatsoever by reason of the assertion
by Landlord against Tenant of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the Lease, or by reason of summary of other
proceedings against Tenant, or by the omission of Landlord to enforce any of its
rights against Tenant or by reason of any extensions of time or indulgences
granted by Landlord to Tenant. Each of the undersigned further covenants and
agrees (i) that the undersigned will be bound by all of the provisions, terms,
conditions, restrictions and limitations contained in the Lease, the same as
though the undersigned was named therein as Tenant; and (ii) that this Guarantee
shall be absolute and unconditional and shall remain and continue in full force-
and effect as to any renewal, extension, amendment, addition, assignment
sublease, transfer or other modification of fee Lease, whether or not the
undersigned shall have arty knowledge or have been notified of or agreed or
consented to any such renewal, extension, amendment, addition, assignment,
sublease, transfer or other modification of the Lease; however, the undersigned
shall not be bound by any and all modifications to the Lease which are not
consented to in writing by the undersigned, If Landlord at any time is compelled
to take any action or proceeding in court or otherwise to enforce or compel
compliance with the terms of this Guarantee, each of the undersigned shall, in
addition to any other rights and remedies to which the Landlord may be entitled
hereunder or as a matter of law or in equity, be obligated to pay all costs,
including attorneys' fees, incurred or expended by Landlord in connection with
any enforcement by Landlord if Landlord is successful in enforcing or compelling
compliance of any of the terms of this Guarantee. Further, each of the
undersigned hereby covenants and agrees to assume the Lease and to perform all
of the terms and conditions thereunder for the balance of the original term
should the Lease be disaffirmed by any Trustee in Bankruptcy for Tenant All
obligations and liabilities of the undersigned pursuant to this Guarantee shall
be binding upon the heirs, legal representatives, successors and assigns of each
of the undersigned, and each of the undersigned and its heirs, legal
representatives, successors and assigns shall remain fully liable under the
Lease and this Guarantee regardless of any merger, corporate reorganization or
restructuring involving Tenant regardless of the resulting organization,
structure or ownership of Tenant. This Guarantee shall be governed by and
construed in accordance with the laws of the State of Texas.

Each of the undersigned hereby unconditionally consents and agrees tbat any
legal action brought under this Guarantee may be brought in any State Court of
the State of Texas, or in a Federal United States Court in Texas and each of the
undersigned hereby unconditionally consents to the jurisdiction of such courts
in connection with any cause of action brought by or against Tenant and/or
Guarantors) in any way directly or indirectly related to the Lease or this
Guarantee.

This Guarantee shall be enforceable against each person signing this Guarantee,
even if only one person signs and regardless of any failure of other persons to
sign this Guarantee. If there be more than one signer, all agreements and
promises herein shall be construed to be, and are hereby declared to be, joist
and several, in each and every particular and shall be folly binding upon sad
enforceable against either, any or all of fee undersigned. Further, the
liability of each of the undersigned shall not be affected or impaired by any
roll or partial release of, settlement with, or agreement not to sue, Tenant or
any other guarantor or other person liable in respect of the Lease, which
Landlord is expressly authorized to do, omit or suffer from time to tune,
without notice to or approval by any of the undersigned. The singular herein
shall include the plural and the plural shall include the singular when
referring to &e undersigned.


At any time that Tenant is required to furnish a certificate pursuant to the
Lease, each of the undersigned, by guarantying the terms and conditions of the
Lease, agree that such Guarantor, upon thirty (30) days prior written request to
Tenant, shall certify (by written instrument, duly executed, acknowledged and
delivered to Landlord and to any third person designated by Landlord in such
request) whether such person concurs with the statements set forth in said
certificate by Tenant (and, if not, identifying specifically the items or
matters to which such Guarantor does not concur) and that the guarantee of such
person remains in full force and effect as to all obligations of Tenant under
the Lease. Failure to deliver such certificate to Landlord (and any such
designated third party) within such thirty (30) day period shall constitute
automatic approval of the requested certificate as though such certificate had
been fully executed and delivered by such Guarantor to Landlord and such
designated third party.

 Within fifteen (15) days following Landlord's written request, Guarantor will
provide to Landlord Guarantor's most current annual report (including financial
statements). Landlord may disclose and share such annual reports (including
financial statements) (i) with Landlord's advisors; attorneys; consultants; and
lenders, investors and purchasers (as well as prospective lenders, investors and
purchasers) and (ii) as required by any applicable law, rule, regulation or
order.

IN WITNESS WHEREOF, the undersigned have set their hands to four (4) original
counterparts of this Guarantee as of the 13th day of March, 2002.

GUARANTOR:

MOHAWK INDUSTRIES, INC.,

a Delaware corporation

Printed Name:Salvatore J. Perillo

Title:Asst. Secretary


INDUSTRIAL LEASE AGREEMENT

Date: March 13 2002 between CP-COPPELL INDUSTRIAL, LTD., a Texas Limited
Partnership and ALADDIN MANUFACTURING CORPORATION, a Delaware corporation




TABLE OF CONTENTS

Page

ARTICLE I 1 DEFINITIONS 1 ARTICLE II 1 LEASE GRANT 1 Section 2.1 Premises 1
Section 2.2 Permitted Encumbrances 2 ARTICLE III 2 CONSTRUCTION OF LEASEHOLD
IMPROVEMENTS 2 Section 3.1 Design Criteria 2 Section 3.2 Leasehold Improvements
2 Section 3.3 Construction Guaranty 3 ARTICLE IV 4 RENT 4 Section 4.1 Payment of
Rent 4 Section 4.2 Periodic Payment of Reimbursable Expenses; Adjustments 4
Section 4.3 Rent Adjustment 4 Section 4.4 [INTENTIONALLY OMITTED] 4 Section 4.5
Survival of Obligations 4 Section 4.6 Delinquent Payments 4 Section 4.7
Independent Obligations 5 ARTICLE V 5 OTHER ASSESSMENTS 5 Section 5.1 Payment of
Impositions 5 Section 5.2 Other Impositions 5 Section 5.3 Landlord's Right to
Contest 5 Section 5.4 Landlord's Covenants 5 ARTICLE VI 6 UTILITIES 6 ARTICLE
VII 6 USE; COMPLIANCE WITH LAWS 6 Section 7.1 Permitted Use 6 Section 7.2
Hazardous Materials 6 Section 7.3 Compliance with Laws and Ordinances 8 Section
7.4 Compliance with Permitted Encumbrances 8 ARTICLE VIII 8 REPAIRS AND
MAINTENANCE 8 Section 8. 1 By Landlord 8 Section 8.2 By Tenant 8 Section 8.3
Prohibition Against Waste 9 Section 8.4 Landlord's Right to Effect Repairs 9
Section 8.5 Misuse or Neglect 9 Section 8.6 Maintenance/Service Contracts 9
Section 8.7 Common Area 9 ARTICLE IX 10 ALTERATIONS AND IMPROVEMENTS 10 ARTICLE
X 11 INDEPENDENT OBLIGATIONS 11 ARTICLE XI 11 ASSIGNMENT AND SUBLETTING 11
ARTICLE XII 12 LIABILITY 12 ARTICLE XIII 12 MORTGAGES 12 ARTICLE XIV 12
INSPECTION 12 ARTICLE XV 12 INSURANCE; WAIVER OF SUBROGATION 12 ARTICLE XVI 13
DESTRUCTION AND RESTORATION 13 ARTICLE XVII 14 CONDEMNATION 14 ARTICLE XVIII 14
HOLDING OVER 14 ARTICLE XIX 14 TAXES ON TENANTS PROPERTY 14 ARTICLE XX 14 EVENTS
OF DEFAULT 14 ARTICLE XXI 15 LANDLORD'S REMEDIES 15 ARTICLE XXII 16 SURRENDER OF
PREMISES 16 ARTICLE XXIII 16 ATTORNEYS' FEES 16 ARTICLE XXIV 16 RESERVED PARKING
16 ARTICLE XXV 16 MECHANICS LIEN 16 ARTICLE XXVI 16 SIGNS 16 ARTICLE XXVII 17
NOTICES 17 ARTICLE XXVIII 17 SEPARABILITY 17 ARTICLE XXIX 17 QUIET ENJOYMENT 17
ARTICLE XXX 17 EXISTENCE OF BROKER 17 ARTICLE XXXI 18 TENANTS REMEDIES 18
ARTICLE XXXII 19 ESTOPPEL CERTIFICATES 19 ARTICLE XXXIII 19 NOTICE TO LENDER 19
ARTICLE XXXIV 19 LANDLORD APPROVALS 19 ARTICLE XXXV 19 JOINT AND SEVERAL
LIABILITY 19 ARTICLE XXXVI 19 GENDER. 19 ARTICLE XXXVII 19 CAPTIONS 19 ARTICLE
XXXVIII 20 ENTIRE AGREEMENT; AMENDMENTS; BINDING EFFECT 20 ARTICLE XXXIX 20
GOVERNING LAW AND PLACE OF PERFORMANCE 20 ARTICLE XL 20 GOOD STANDING/DUE
AUTHORIZATION 20 ARTICLE XLI 20 FINANCIAL STATEMENTS 20 ARTICLE XLII 20
MEMORANDUM OF LEASE 20 ARTICLE XLIII 20 RENEWAL OPTION 20 ARTICLE XLIV 21
GENERAL PROVISION 21




INDUSTRIAL LEASE AGREEMENT

THIS INDUSTRIAL LEASE AGREEMENT (the  "Lease ") is made and entered into by and
between the Landlord and Tenant hereinafter named.

ARTICLE I

DEFINITIONS

The following definitions and basic provisions shall be used in conjunction with
and limited by the reference thereto in the provisions of this Lease:

(a) "Landlord ": CP-COPPELL INDUSTRIAL, LTD., a Texas limited partnership.

(b) "Tenant ": ALADDIN MANUFACTURING CORPORATION., a Delaware corporation.

(c) "Premises ":    That approximately 100,000 square foot portion of the
approximately 600 000 square foot Building (herein so called) identified on
Exhibit  "A-I " attached hereto and made a part hereof, which Building is
situated on that certain real property described on Exhibit  "A " attached
hereto and made a part hereof (the  "Land "). The Building and roe Land are
hereinafter collectively referred to as the  "Property ". The Building is
situated upon a portion of the Land, as reflected on Exhibit  "A-l ", and it is
contemplated that another building (the  "Adjacent Building ") may be built upon
the western portion of the Land.

(d)           "Lease Term ": A period commencing on May 1, 2002 (the 
"Commencement Date ") and ending December 31,2004 (the  "Expiration Date ").

(e)           "Basic Rental ": $26,250.00 per month.

(f)      "Permitted Use ":   Warehousing, cutting and distribution of carpet and
related items (herein, the  "Primary Use ") and all other lawful uses permitted
by applicable zoning.

(g)           "Maximum Rate ": The lesser of (i) the maximum rate of interest
permitted by applicable law or (ii) two percent (2%) above the  "prime rate " of
interest, as announced from time to time in the Money Section of The Wall Street
Journal or should The Wall Street Journal cease to be published or should The
Wall Street Journal cease to publish a  "prime rate ", then the  "prime rate "
as charged from time to time by Chase Bank, N.A., or its successor.

(h)           "Additional Rent ": All sums of money, other than Basic Rental,
which become due under Article V, Section 8.7 or Article XV this Lease, or are
otherwise specified to be  "Additional Rent " under this Lease. Basic Rental and
Additional Rent shall collectively constitute the  "Rent " or  "Rentals " due or
to become due under this Lease and are herein so called.

(i)            "Common Area ": All areas and facilities that may exist, from
time to time, outside the Building and the Adjacent Building and within the
perimeter boundary line of the Property for the general, non-exclusive use of
the Landlord, the Tenant and other tenants within the Building and their
respective employees, suppliers, shippers, customers and invitees, including
(without limitation, however) parking areas, loading and unloading areas, trash
areas, roadways, sidewalks, walkways, parkways, driveways, alleys and landscaped
areas. Tenant acknowledges that the Common Area may include a common driveway
running between the Building and the Adjacent Building, together with
landscaping incidental thereto.

(j)            "Tenant's Share "; A fraction, the numerator of which is the
total number of square feet of space contained within the Premises and the
denominator of which is the total number of square feet of space contained
within the Building and all other buildings, if any, which may hereafter exist
on the Property. Tenant's Share shall not exceed 16.67%,

ARTICLE II

LEASE GRANT

Section 2.1 Premises, Landlord, in consideration of the Basic Rental to be paid
and the other covenants and agreements to be performed by Tenant and upon the
terms and conditions hereinafter stated, does hereby lease, demise and let unto
Tenant the Premises commencing on the Commencement Date (as defined in Article
I(d) hereof), or as adjusted as hereinafter provided) and ending on the last day
of the Lease Term, unless sooner terminated as herein provided. Provided all
plans and specifications are prepared, reviewed and approved in a manner so as
not to delay Landlord's completion of the Leasehold Improvements (as defined in
Section 3.2 hereof), Landlord anticipates that the Premises will be available
and ready for occupancy on or about May 1, 2002.  If the Premises are not
available and ready for occupancy by May 1, 2002, then Landlord shall not be
deemed to be in default hereunder, and Tenant agrees to accept possession of the
Premises at such time as the Premises are available and ready for occupancy and
such date shall be deemed to be the Commencement Date. If the Leasehold
Improvements have not been substantially completed by June 15, 2002 (the 
"Outside Completion Date "), then, as Tenant's sole recourse, the Abatement
Period (as defined in Section 4.1 hereof) shall be extended one (1) day foreach
day beyond the Outside Completion Date that the Leasehold Improvements have not
been substantially completed; provided, however, if delay is caused or
contributed to by act or neglect of Tenant or those acting for or under Tenant
(hereinafter referred to as a  "Tenant Delay "), labor disputes, casualties,
acts of God or the public enemy, governmental embargo restrictions, shortages of
fuel, labor, or building materials, action or non-action of public utilities, or
of local, state or federal governments affecting the work, or other causes
beyond Landlord's reasonable control, then the Outside Completion Date shall be
extended for the additional time caused by such delay. Such delays are each
hereinafter referred to as an  "Excused Delay. " In order for Landlord to claim
an Excused Delay, Landlord must provide Tenant written notice of such claim
within ten (10) days after Landlord becomes aware of such delay. Landlord hereby
waives payment of Basic Rental and other payments to be made by Tenant hereunder
covering any period prior to the date the Premises are available and ready for
occupancy, all of which shall only commence upon the Commencement Date; however,
should Tenant occupy the Premises prior to the Commencement Date specified in
Article I(d) hereof, the Commencement Date and Lease Term shall be altered to
coincide with said occupancy with the Expiration Date of this Lease remaining
unchanged. For the purpose hereof, the Premises shall be deemed  "available and
ready for occupancy " at such time as Landlord has substantially completed the
construction or installation of any Leasehold Improvements (as defined in
Section 3.2 hereof), if any, required to be completed by Landlord pursuant to
Section 3.2 of this Lease to the extent reasonably necessary so as to allow
Tenant to occupy the Premises and commence operations of its business therein,
notwithstanding the fact that there may remain as incomplete certain minor, 
"punchlist " items which do not materially interfere with Tenant's intended use
of the Premises; Landlord agrees to promptly attend to and complete the
punchlist items in a good and workmanlike manner. The Leasehold Improvements
shall be deemed to have been substantially completed when the following having
occurred: (i) the issuance of a certificate of occupancy permitting Tenant to
occupy the Premises (or the taking of such other action as may be customary to
permit occupancy or use thereof); and (ii) the issuance of a certificate of
substantial completion by Landlord's architect respecting the Leasehold
Improvements; provided, however, if the failure to secure such certificates or
of taking such other action is caused by the act, failure to act or neglect of
Tenant, then the Leasehold Improvements shall be deemed substantially completed
and available and ready for occupancy on the day when such certificates may have
been issued or such other action may have been taken had it not been the act,
failure to act or neglect of Tenant. By occupying the Premises, Tenant shall be
deemed to have accepted the Leasehold Improvements as substantially completed,
except for minor  "punchlist " items. Tenant shall endeavor to provide landlord
with a list of deficiencies in the construction of the Leasehold Improvements
within thirty (30) days after it has taken possession of the Premises with all
Leasehold Improvements substantially completed; provided, further that nothing
herein shall reduce or impair Landlord's Construction Guaranty set form in
Section 3.3 below. After the Commencement Date of this Lease, Tenant shall, upon
request from Landlord, execute and deliver to Landlord a letter of acceptance of
delivery of the Premises, which letter shall describe any deficiencies with
respect to the Leasehold Improvements of which Tenant has actual knowledge and
shall also state the Commencement Date and Expiration Date; provided, however,
that Landlord also confirms to Tenant the Commencement and Expiration Dates.

Tenant shall be allowed, no earlier than March 25, 2002 (without the requirement
to pay Rent), and following two (2) days prior written notice to Landlord and
subject to Landlord's reasonable approval, to store tile within the Premises
provided that (i) Tenant has furnished to Landlord certificates of insurance
evidencing the issuance of insurance as required by Tenant under Article XV
hereof; and (ii) Tenant does not thereby interfere with the completion of
construction of the Leasehold Improvements as a result of such installations.
Tenant does hereby assume all risk of loss or damage to such machinery,
equipment, fixtures and other personal property, and to indemnify, defend and
hold harmless Landlord from any loss or damage to such machinery, equipment,
fixtures and personal property, and all liability, loss or damage arising from
any injury to the property of Landlord, or its contractors, subcontractors or
materialmen, and any death or personal injury to any person or persons to the
extent arising out of such installations. Any such use of the Premises is also
subject to, and Tenant must comply with and observe, all applicable laws and all
other terms and conditions of this Lease. In no event may Tenant conduct
business in the Premises during such early access period.

Section 2.2 Permitted Encumbrances. The Premises are subject to, and Tenant
covenants and agrees to comply with, the easements, restrictions, reservations
and other matters set forth in Exhibit  "B " attached hereto and made a part
hereof (collectively, the  "Permitted Encumbrances "). Landlord represents to
Tenant that none of the Permitted Encumbrances will materially interfere with or
preclude Tenant's occupancy of the Premises for the Primary Use identified in
Article I(f) above.

ARTICLE III

CONSTRUCTION OF LEASEHOLD IMPROVEMENTS

Section 3.1 Design Criteria. Unless otherwise agreed to by Tenant in its sole
and absolute discretion, the  "Leasehold Improvements " (as defined in Section
3.2 below) shall include (and the plans and specification for the Leasehold
Improvements shall incorporate) the Design Criteria set forth on Exhibit  "C "
attached hereto and made a part hereof.

Section 3.2 Leasehold Improvements. Any improvements to be made to the Premises
are herein referred to as the  "Leasehold Improvements ". Except for any 
"Change Cost " (as such term is defined below), Landlord shall construct the
Leasehold Improvements at it sole cost and expense (including, without
limitation, the cost of preparing preliminary and final plans and
specifications. Immediately after the execution hereof, Landlord and Tenant will
cooperate with one another to prepare final plans and specifications (the 
"Plans and Specifications ") for the construction and installation of the
Leasehold Improvements. The Plans and Specifications shall be consistent with
the preliminary plans attached hereto as Exhibit  "D " (subject to the approval
thereof by Landlord and Tenant),and when approved in writing by Landlord and
Tenant, shall be attached to this Lease as Exhibit  "D-l " and shall become a
part hereof. No failure or refusal on the part of Tenant to approve the Plans
and Specifications within a reasonable time after the execution hereof shall
render this Lease void or voidable nor shall it delay the Commencement Date set
forth in Article I(d) hereof. No delay caused by Tenant during the construction
or installation of the Leasehold Improvements shall delay the Commencement Date
of this Lease from what it would have been had such delay not occurred. Landlord
shall not be entitled to claim a delay by Tenant if Landlord was aware of such
delay and did not provide Tenant written notice of such delay within ten (10)
days following the date Landlord became aware thereof.

All changes in the Leasehold Improvements from that contemplated by the Plans
and Specifications, whether or not such change gives rise to a  "Change Cost "
(as hereinafter defined) must be evidenced by a written Change Order (so called
herein) executed by both Landlord and Tenant. In that regard, with respect to
any Change Order requested by Tenant, Tenant shall submit to Landlord such
information as Landlord may reasonably request.  After receipt of the requested
Change Order, together with such information as Landlord may request with
respect thereto, Landlord shall return to Tenant either the executed Change
Order, which will evidence Landlord's approval thereof, or Landlord's suggested
modifications thereto. If any Change Order requested by Tenant is not ultimately
effected, Tenant will reimburse Landlord for all out-of-pocket expenses
incurred, including but not limited to, architectural and engineering fees.

For the purposes hereof, the term  "Change Cost " shall mean all costs and
expenses attributable to any Change Order requested by Tenant, including but not
limited to, (i) the cost of any materials or labor, (ii) any cost caused by the
direction to Tenant to omit any item of Leasehold Improvements, (iii) any
additional architectural or engineering services, (iv) any changes to materials
in the process of fabrication, (v) the cancellation or modification of supply or
fabricating contracts, (vi) the removal or alteration of any of Leasehold
Improvements or plans completed or in the process, (vii) delays affecting the
schedule of the Leasehold Improvements or the Commencement Date and (viii) a
construction management fee equal to five percent (5%) of all Change Costs.
Prior to the Commencement Date (or if not determinable at that time, then, as
soon thereafter as possible) the Landlord and Tenant shall have a final
accounting of all Change Costs. If, as a result of such accounting, there exists
a net sum due by Tenant to Landlord, then that amount (together with interest
thereon, at the rate of Chase Manhattan Bank prime plus 2%, accruing from the
date Landlord notifies Tenant of the sum due through and until the date of the
payment thereof to Landlord) shall be paid by Tenant to Landlord within thirty
(30) days following the date such final accounting occurs. Alternatively, and at
Tenant's election to be made, if at all, within thirty (30) days following the
date Landlord notifies Tenant determination of the sums due to Landlord by
Tenant, any sums owing by Tenant to Landlord as a result of Change Costs may be
paid by a reduction in the rental abatement provided in Section 4.1 of this
Lease, with the balance to be paid by Tenant in cash; provided, however, in the
event Tenant makes such election, the amount of such reduction shall be in no
less increments than one (1) full month of Rent.  For each such month that
Tenant elects to reduce the abatement of Rent, the Expiration Date shall be
adjusted to be one (1) month earlier.

In case of any disagreement between Landlord and Tenant with respect to any
alleged Tenant Delay, Excused Delay, Change Cost or the scope of the Leasehold
Improvements that cannot be resolved by the parties, the issue shall be resolved
by binding arbitration undertaken on an expedited basis pursuant to the
applicable procedures of the American Arbitration Association.

Section 3.3 Construction Guaranty. Landlord guarantees, for a period of one (1)
year following the Commencement Date, (i) the Leasehold Improvements against
defective workmanship and/or materials or non-compliance with the final plans
and specifications for the Leasehold Improvements and (ii) that the Common Areas
and the Building, including the roof, floors, walls, doors, dock doors, parking
lot and all other mechanical systems are and shall be in good, operable
condition. Landlord agrees, during said one-year period at its sole cost and
expense, to (i) repair or replace any defective item occasioned by poor
workmanship and/or materials or non-compliance with the final plans and
specifications for the Leasehold Improvements and (ii) make all necessary
repairs to keep the Common Areas and the Building, including the roof, floors,
walls, doors, dock doors, parking lot and all other mechanical systems in good,
operable condition. In no event shall Landlord's guarantee herein extend to any
repairs or replacements caused by the acts of omissions of Tenant, or Tenant's
agents, contractors or employees, including failure to maintain and service any
equipment in accordance with manufacturer's specifications or recommendations.
Except as otherwise expressly set forth in this Lease, Landlord's sole and
exclusive obligation with respect to defective workmanship and/or materials, and
Tenant's rights to enforce such one-year guaranty shall be Tenant's sole and
exclusive remedy with respect to such defective workmanship and/or materials in
limitation of any contract, warranty or other rights, whether express or
implied, that Tenant may otherwise have under applicable law. From and after the
expiration of the one year guaranty of Landlord against defective workmanship
and materials, Landlord agrees to cooperate with Tenant in the enforcement by
Tenant, at Tenant's sole cost and expense, of any express warranties or
guaranties of workmanship or materials given by subcontractors or materialmen
that guarantee or warrant against defective workmanship or materials for a
period of time in excess of the one-year period described above and to cooperate
with Tenant in the enforcement by Tenant, at Tenant's sole cost and expense, of
any service contracts that provide service, repair or maintenance to any item
incorporated in the Building for a period of time in excess of such one-year
period.




ARTICLE IV

RENT

Section 4.1 Payment of Rent. In consideration of this Lease, Tenant promises and
agrees to pay Landlord the Basic Rental, without deduction or set off, except
for any set off explicitly provided for herein, for each and every month of the
Lease Term and further promises and agrees to pay all Additional Rent which
becomes due hereunder. The nonpayment of any Additional Rent or any other sums
due by Tenant to Landlord under this Lease shall afford Landlord all the rights
and remedies as are herein provided in the case of nonpayment of the Basic
Rental. Any term or provision of this Lease to the contrary notwithstanding, the
covenant and obligation of Tenant to pay Rent hereunder shall be independent
from any obligations, warranties, representations, express or implied, if any,
of Landlord herein contained.

Tenant's obligation to pay the Basic Rental and any Additional Rent under
Section 4.2, Article V, Section 8.7 and Article XV of this Lease shall abate for
a period commencing on the Commencement Date and continuing through and until,
and including, June 30,2002 (the  "Abatement Period ").

Section 4.2 Periodic Payment of Reimbursable Expenses; Adjustments. Landlord may
estimate in advance the amount of any taxes, reimbursable maintenance expenses
and insurance premiums due from Tenant under this Lease (the  "Reimbursable
Expenses ") for each calendar year during the Lease Term, and the same shall be
payable during each twelve (12) month period of the Lease Term on the same day
as Basic Rental is due hereunder, with an adjustment to be made between the
parties at a later date as hereinafter provided. As soon as practicable
following the end of each calendar year, but no later than the first day of May,
beginning with the end of the first calendar year, Landlord shall submit to
Tenant a statement setting forth the exact amount of the Reimbursable Expenses
for the calendar year just completed. Further, Landlord shall notify Tenant of
the difference, if any, between the actual amount of the Reimbursable Expenses
for the calendar year just completed and the estimated amount of the
Reimbursable Expenses (which was paid in accordance with this paragraph) for
such year. Such statement shall also set forth the amount of the estimated
Reimbursable Expenses for the new calendar year computed in accordance with the
foregoing provisions. To the extent that the actual Reimbursable Expenses for
any period covered by such statement is greater than the estimated amounts which
Tenant previously paid during the calendar year just completed, Tenant shall pay
to Landlord the difference within ten (10) days following receipt of said
statement from Landlord. To the extent that the actual Reimbursable Expenses for
the period covered by the statement is less man the estimated payment previously
paid by Tenant during the calendar year just completed, Landlord shall credit
the difference against the Tenant's estimated payment of Reimbursable Expenses
for the current calendar year and such credit will be applied to the next
payment or payments due from Tenant to Landlord.  In addition, until Tenant
receives such statement, Tenant's payment of the Reimbursable Expenses for the
new calendar year shall continue to be paid at the rate for the previous
calendar year, but Tenant shall commence payment to Landlord of the quarterly
installments of Reimbursable Expenses on the basis of the new statement
beginning on the first installment date following the date upon which Tenant
receives such statement. If the statement reflects a change in the reimbursement
amount, such difference shall be adjusted by increasing or decreasing the first
reimbursement payment after the statement is given in order to bring the
reimbursement amount for the new calendar year current as of such date.

Landlord shall retain its records relating to the taxes, insurance and other
reimbursable expenses at Landlord's principal office (or such other office as
Landlord may designate in writing to Tenant), and upon reasonable prior notice
to Landlord, Tenant shall have the right to inspect all of Landlord's records
relating to such costs. Appropriate adjustments shall be made for errors in the
computation of such costs revealed by such audit or inspection. If any audit by
Tenant indicates an overcharge in the amount of Tenant's Share by more than five
percent (5%), the reasonable cost of such audit (up to a maximum of $1,500.00)
shall be paid on demand by Landlord to Tenant. Landlord shall retain said
records for at least twenty-four (24) months.

Section 4.3 Rent Adjustment. The Basic Rental installment for the first month of
the Lease Term shall be due and payable by Tenant to Landlord contemporaneously
with the execution hereof, and a like monthly installment shall be due and
payable, without demand, on or before the first day of each calendar month
during the Lease Term. Basic Rental for any fractional month at the beginning or
end of the Lease Term shall be prorated Should a prorated payment of Basic
Rental be owing for a fractional month at the beginning of the Lease Term,
Tenant shall pay such amount to Landlord within ten (10) days following receipt
of Landlord's invoice therefor. 

Section 4.4 [INTENTIONALLY OMITTED]

Section 4.5 Survival of Obligations. Notwithstanding any expiration or earlier
termination of this Lease., Tenant's obligation to pay any and all Additional
Rent and other sums due by Tenant to Landlord under this Lease shall continue
and shall cover all periods up to the date this Lease expires or is terminated.
Tenant's obligation to pay any and all Additional Rent and other sums under this
Lease and Landlord's and Tenant's obligation to make the adjustments referred to
in this Lease shall survive any expiration or termination of this Lease.

Section 4.6 Delinquent Payments. If any Basic Rental payment required to be paid
or which becomes due under this Lease is not paid by the tenth (10th) o*ay
following the day on which it is due, a service charge of five percent (5%) of
such amounts due shall become due and payable in addition to the amounts due.
Said service charge is for the purpose of reimbursing Landlord for the extra
costs and expenses in connection with the handling and processing of late
payments. In addition to such service charge, if any Basic Rental payment is not
paid by the tenth (10th) day following the day on which it becomes due, Tenant
shall pay to Landlord, in addition to such Basic Rental payment and the service
charge, interest on such Basic Rental payment calculated at the Maximum Rate
from the date such Basic Rental payment was due until paid by Tenant. If any
Additional Rent required to be paid or which becomes due under this Lease is not
paid when due, Tenant shall pay to Landlord, in addition- to such amounts,
interest on such amounts at the Maximum Rate from the date such amounts were due
until paid by Tenant.

  Section 4.7 Independent Obligations. Any term or provision of this Lease to
the contrary notwithstanding, except as explicitly set forth herein, the
covenants and obligations of Tenant to pay Basic Rental and Additional Rent
hereunder snail be independent from any obligations, warranties or
representations, express or implied, if any, of Landlord herein contained.

ARTICLE V

OTHER ASSESSMENTS

Section 5.1  Payment of Impositions. Tenant covenants and agrees to pay during
the term of this Lease, as Additional Rent within thirty (30) days of invoice
therefor, Tenant's Share of all real estate taxes and special assessments (all
of which are sometimes herein referred to as  "Impositions "), which at any time
during the term, may have been or may be assessed, levied, confirmed, imposed
upon, or become a lien on the Property, or any portion thereof, or any
appurtenance thereto. Tenant shall pay Tenant's Share of all special (or
similar) assessments for public improvements or benefits which, during the term
of this Lease shall be laid, assessed, levied or imposed upon or become payable
or become a lien upon the Property, or any portion thereof; provided, however,
that if by law any special assessment is payable (without default) or, at the
option of Landlord, may be paid (without default) in installments (whether or
not interest shall accrue on the unpaid balance of such special assessment),
Tenant may pay the same, together with any interest accrued on the unpaid
balance of such special assessment in installments as the same respectively
become payable and before any fine, penalty, interest or cost may be added
thereto for the nonpayment of any such installment and the interest thereon.
Landlord represents to Tenant that as of the date of this Lease, Landlord has no
knowledge of and has not received any written notice of any special assessments
payable, levied or assessed with respect to the Property. Tenant shall pay
Tenants Share of all special assessments or installments thereof (including
interest accrued thereon), whether heretofore or hereafter laid, assessed,
levied or imposed upon the Property, or any portion thereof, which are due and
payable during the term of this Lease.  Landlord shall pay all installments of
special assessments (including interest accrued on the unpaid balance), which
are payable prior to the commencement and after the termination date of the term
of this Lease. Tenant shall pay all real estate taxes, whether heretofore or
hereafter levied or assessed upon the Property, or any portion thereof, which
are due and payable during the term of this Lease. Landlord shall pay all real
estate taxes and special assessments which are payable prior to the commencement
of the term of this Lease. Provisions herein to the contrary notwithstanding,
Landlord shall pay that portion of the real estate taxes and installments of
special assessments due and payable in respect to the Property during the year
the term commences and the year in which the term ends which the number of days
in said year not within the term of this Lease bears to 365, and Tenant shall
pay Tenant's Share of the balance of said real estate taxes and installments of
special assessments during said years.  Notwithstanding anything to the
contrary, Tenant shall not be obligated to pay any assessment arising from or
related to the original construction of the Building and/or development of the
Property. Further, in the event the tax parcel within which the Building is
situated contains undeveloped land, then Landlord shall make a fair and
reasonable adjustment to the real estate taxes so that no undeveloped portion of
land not associated with the Building is included in the real estate taxes being
allocated to the Building.

Section 5.2 Other Impositions. If at any time during the term of this Lease, the
present method of taxation shall be changed so that in lieu of the whole or any
part of any taxes, assessments or governmental charges levied, assessed or
imposed on real estate and the improvements thereon, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
Basic Rentals received therefrom and/or a franchise tax assessment, levy or
charge measured by or based, in whole or in part, upon such Basic Rentals for
the present or any future building or buildings on the Land, then all such
taxes, assessments, levies or charges, or the part thereof so measured or based,
shall be deemed to be included within the term  "Impositions " for the purposes
hereof.

  Section 5.3 Landlord Right to Contest. The Landlord shall have the right to
employ a tax consulting firm to attempt to assure a fair tax burden on the
Premises within the applicable taxing jurisdiction. If Landlord has not elected
to contest any taxes and Tenant has requested, in writing, that Landlord contest
taxes, Landlord shall proceed with such appropriate proceedings as are
commercially reasonable to contest the amount or validity of the taxes. Tenant
shall pay to Landlord, within thirty (30) days of invoice therefor, as
Additional Rent, Tenant's Share of the reasonable cost of such service.

Section 5.4 Landlord's Covenants. Landlord shall provide Tenant with a copy of
all bills for Impositions promptly upon receipt thereof and in sufficient time
for Tenant to examine same and determine whether Tenant desires to have Landlord
contest the amount or validity of same. Landlord shall pay all Impositions that
are levied or assessed by any lawful authority on the Premises and Landlord's
other real property within the same tax parcel prior to the date same become
overdue and Tenant shall reimburse Landlord for Tenant's Share thereof as
provided for in this Article V. As used in this Article V, the term  "Tenant's
Share " shall mean a fraction, the numerator of which shall be the gross
leaseable area of the square footage of Premises and the denominator of which
shall be equal to the aggregate of the gross leaseable area of the square
footage of all buildings on the tax parcel on which the Building is located. If
Landlord is permitted to pay Impositions in installments, then, whether or not
Landlord elects to pay the Impositions in installments, Tenant's Share of such
Impositions shall be determined based upon the installments which would have
been payable (including interest which would accrue thereon) had the installment
method been elected. Landlord shall use commercially reasonable efforts to
obtain and maintain in effect any available tax abatements, exemptions, refunds,
rebates or credits that may reduce Impositions for the Premises, and the
Impositions for any tax year shall mean such amounts as shall be finally
determined to be the Impositions payable during such tax year less any
abatements, exemptions, refunds, rebates or credits made thereof, plus any costs
and expenses actually incurred by Landlord in achieving or effecting any
abatements, exemptions, refunds, rebates or credits. The parties shall make
appropriate adjustments to previous reimbursements from Tenant to Landlord on
account of any abatements, refunds, rebates or credits immediately following the
determination of the amount of such abatements, refunds, rebates or credits.
Landlord covenants and agrees to pay all Impositions prior to the last date that
the same may be paid without penalty or interest, or if a discount shall be
available for early payment, prior to the last day that such discount is
available. Without cost to Tenant, Landlord shall bear all costs, including
without limitation, interest, penalties, late charges and lost discount amounts,
that are incurred as a result of (i) Landlord's failure to timely pay any
installment of Impositions, or (ii) keep any existing abatement, exemption,
refund, rebate or credit of Impositions in effect.

ARTICLE VI

UTILITIES

Landlord agrees to provide water, gas, sewer, electricity, and telephone service
connections to the Premises; but Tenant shall pay for all water, gas, heat,
light, power, telephone, sewer, fire sprinkler, lawn sprinkler charges and other
utilities and services used on or from the Premises, together with any taxes,
penalties, surcharges or the like pertaining thereto and any maintenance charges
for utilities and shall furnish all electric light bulbs and tubes. Landlord
shall in no event be liable for any interruption or failure of utility services
on the Premises not caused by or attributable to the negligent acts or omissions
of Landlord, its employees, agents, invitees or contractors. Prior to the
Commencement Date, Tenant shall pay for all utilities or services at the
Premises used by it or its agents, employees or contractors. Subject to the
provisions of Section 8.7 and Tenant's responsibility for the payment of
Tenant's Share of Common Area expenses, Landlord agrees to maintain all
utilities and utility lines within the Common Area not maintained by public
utilities, and the expenses relating to such maintenance shall be Common Area
expenses.

ARTICLE VII

USE; COMPLIANCE WITH LAWS

Section 7.1 Permitted Use. Tenant shall use the Premises only for the Permitted
Use (as defined in Article I(f) hereof). Tenant will not occupy or use the
Premises, or permit any portion of the Premises to be occupied or used, for any
business or purpose other than the Permitted Use without Landlord's prior
written consent or for any use or purpose which is unlawful in part or in whole
or deemed to be disreputable in any manner or extrahazardous on account of fire,
nor permit anything to be done which will in any way increase the rate of fire
insurance on the Building or contents; and in the event that, by reason of acts
of Tenant, there shall be any increase in the rate of insurance on the Building
or contents created by Tenant's acts or conduct of business men such acts of
Tenant shall be deemed to be an event of default hereunder, unless Tenant hereby
agrees to pay to Landlord the amount of such increase on demand and acceptance
of such payment shall not constitute a waiver of any of Landlord's other rights
provided herein. Tenant will conduct its business and control its agents,
employees and invitees in such a manner as not to create any nuisance, nor
interfere with, annoy or disturb other tenants or Landlord in management of the
project of which the Premises form a part Landlord agrees to include a provision
substantially similar to the preceding sentence within other tenant leases
respecting the Building. Tenant will maintain the Premises in a clean, healthful
and safe condition and will comply with all laws, ordinances, orders, rules and
regulations (state, federal, municipal and other agencies or bodies having any
jurisdiction thereof) as provided for in Section 7.3 below. Tenant will not,
without the prior written consent of Landlord, paint, install lighting or
decoration, or install any signs, window or door lettering or advertising media
of any type on or about the Premises or any part (hereof. Should Landlord agree
in writing to any of the items in the preceding sentence, Tenant will maintain
such permitted item in good condition and repair at all times. Outside storage,
including but not limited to trucks or other vehicles, is also prohibited
without Landlord's prior written consent.

Section 7.2 Hazardous Materials.

(a)          As used in this Lease, the term  "Hazardous Material " means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of  "hazardous substances ", 
"hazardous wastes ",  "infectious wastes ",  "hazardous materials " or  "toxic
substances " now or subsequently regulated under any applicable federal, state
or local laws or regulations including, without limitation, oil, petroleum-based
products, paints, solvents, lead, cyanide, DDT> printing inks, acids,
pesticides, ammonia compounds and other chemical products, asbestos, PCBs and
similar compounds, and including any different products and materials which are
subsequently found to have adverse effects on the environment or the health and
safety of persons.

(b)          As used in this Lease, the term  "Hazardous Materials Laws " shall
mean all federal, state and local laws, ordinances and regulations relating to
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, presence, disposal or transportation of any Hazardous
Materials.




(c)          Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about the Premises or the Property, by Tenant, its agents, employees, licensees,
invitees, business associates, sublessees, assigns, contractors, subcontractors
or others acting for or on behalf of Tenant (collectively,  "Tenant Related
Party ") without the prior written consent of Landlord. Landlord shall be
entitled to take into account such other factors or facts as Landlord may in its
good faith business judgment determine to be relevant in determining whether to
grant, condition or withhold consent to Tenant's proposed activity with respect
to Hazardous Material.    Landlord acknowledges that incidental to Tenant's
business operations, Tenant plans to store carpet and adhesives which may
contain Hazardous Materials, office supplies, cleaning materials and other
similar substances of the type and quantities typically associated with the
operation and maintenance of a warehouse operation (the  "Permitted Substances
").  Tenant may store and utilize the Permitted Substances as long as Tenant
complies with all Hazardous Materials Laws and obtains all permits and approvals
relating to the use, treatment and disposal thereof and (except for office
supplies, cleaning materials and similar substances) so long as all such
Permitted Substances remain, at all times, in their original container and are
not used for any purposes in or about the Premises or the Property. Tenant shall
indemnify, defend and hold Landlord and each of Landlord's partners,
shareholders, officers, directors, employees, agents, attorneys, investment
advisors, portfolio managers, trustees, ancillary trustees, and their
affiliates, successors and assigns and their respective partners, shareholders,
officers, directors and employees (collectively,  "Indemnitees ") free and
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages), expenses (including,
without limitation, attorneys', consultants' and experts' fees, court costs and
amounts paid in settlement of any claims or actions), fines, forfeitures or
other civil, administrative or criminal penalties, injunctive or other relief
(whether or not based upon personal injury, property damage, contamination of,
or adverse effects upon, the environment, water tables or natural resources),
liabilities or losses (economic or other) (collectively, the  "Claims ") arising
from a breach of this prohibition by Tenant or any Tenant Related Party or
arising from the use, storage, treatment or disposal of any Permitted
Substances. In no event, however, shall Landlord be required to consent to the
installation or use of any storage tanks in, on or under the Premises or the
Property.   If Landlord consents to the generation, production, use, storage,
treatment or disposal of Hazardous Materials (including, but not limited to the
Permitted Substances) in or about the Premises by Tenant or any Tenant Related
Party, men, in addition to any other requirements or conditions that Landlord
may impose in connection with such consent, (1) Tenant promptly shall deliver to
Landlord copies of all permits, approvals, filings, reports and hazardous waste
manifests reflecting the legal and proper generation, production, use, storage,
treatment or disposal of all Hazardous Materials generated, used, stored,
treated or removed from the Premises and the Property and, upon Landlord's
request, copies of all hazardous waste manifests relating (hereto, and (2) upon
expiration or earlier termination of this Lease, Tenant shall cause all
Hazardous Materials arising out of or related to the use or occupancy of the
Premises and the Property by Tenant or any Tenant Related Party to be removed
from the Premises and transported for use, storage or disposal in accordance
with all applicable laws, regulations and ordinances, and Tenant shall provide
Landlord with evidence reasonably satisfactory to Landlord of compliance with
all applicable laws, regulations and ordinances.

(d)          In the event that Hazardous Materials are discovered upon, in, or
under the Premises, and the applicable governmental agency or entity having
jurisdiction over the Premises requires the removal of such Hazardous Materials,
Tenant shall be responsible for removing those Hazardous Materials arising out
of or related to the use or occupancy of the Premises by Tenant or any Tenant
Related Party.  Landlord warrants and represents to Tenant that, to Landlord's
actual knowledge, no Hazardous Materials are located on, in or under the
Property that would interfere with Tenant's use or occupancy of the Premises or
would cause Tenant any liability, cost or expense.   Notwithstanding the
foregoing, Tenant shall not take any remedial action in or about the Premises or
the Property, nor enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to any Hazardous Material in any
way connected with the Premises or the Property without first notifying Landlord
of Tenant's intention to do so and affording Landlord the opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord's interest with
respect thereto. Tenant immediately shall notify Landlord in writing of: (1) any
spill, release, discharge or disposal of any Hazardous Material in, on or under
the Premises or the Property or any portion thereof, (2) any enforcement,
cleanup, removal or other governmental or regulatory action instituted,
contemplated or threatened pursuant to any Hazardous Materials Laws; (3) any
claim made or threatened by any person against Tenant or the Premises or the
Property relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from or claimed to result from any Hazardous Materials; and (4)
any reports made to any environmental agency arising out of or in connection
with any Hazardous Materials in, on or removed from the Premises or the
Property, including any complaints, notices, warnings, reports or asserted
violations in connection therewith.   Tenant also shall supply to Landlord as
promptly as possible, and in any event within five (5) business days after
Tenant first receives or sends the same, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Premises, me Property or Tenant's use thereof.

(e)                 In the event (i) Hazardous Materials are discovered upon, in
or under the Premises or the Property and (ii) Landlord has been given written
notice of the discovery of such Hazardous Materials, then and in that event
Landlord may voluntarily, but shall not be obligated to (unless the existence of
such Hazardous Materials has resulted from the acts of Landlord), take all
necessary action to bring the Premises and the Property into compliance with
Hazardous Materials Laws at Landlord's sole cost ( "Landlord's Remediation
Activities ").   Tenant agrees not to interfere unreasonably with Landlord's
Remediation Activities, and should Landlord elect to pursue Landlord's
Remediation Activities, Landlord agrees to perform such activities so as not to
interfere unreasonably with Tenant's occupancy and operations of the Premises.

(f)                  (f)         The respective rights and obligations of
Landlord and Tenant under this Section 7.2 shall survive the expiration or
earlier termination of this Lease.

Section 7.3    Compliance with Laws and Ordinances. Tenant shall, throughout the
term of this Lease, and at Tenant's sole cost and expense, promptly comply or
cause compliance with or remove or cure any violation of any and all present and
future laws, ordinances, orders, rules, regulations and requirements of all
federal, state, municipal and other governmental bodies having jurisdiction over
the Premises and the appropriate departments, commissions, boards and officers
thereof, and the orders, rules and regulations of any other body now or
hereafter constituted exercising lawful or valid authority over the Premises, or
any portion thereof, or the sidewalks, curbs, roadways, alleys, entrances or
railroad track facilities adjacent or appurtenant thereto, or exercising
authority with respect to the use or manner of use of the Premises, or such
adjacent or appurtenant facilities, and whether the compliance, curing or
removal of any such violation and the costs and expenses necessitated thereby
shall have been foreseen or unforeseen, ordinary or extraordinary, and whether
or not the same shall be presently within the contemplation of Landlord or
Tenant or shall involve any change of governmental policy, or require structural
or extraordinary repairs, alterations or additions by Tenant and irrespective of
the costs thereof. Landlord represents to Tenant that as of the date of this
Lease, Landlord has received no notice of the Property or any portion thereof
failing to comply with any applicable laws, ordinances, orders, rules,
regulations or requirements of any federal, state, municipal and other
governmental bodies having jurisdiction over the Premises (collectively, 
"Governmental Requirements "). Notwithstanding anything herein to the contrary,
Tenant shall have no obligation to comply with or pay or contribute to the cost
of any compliance with (i) any future Governmental Requirements that would
require any alterations to the structure or foundation of the Building and which
apply generally to all occupants of buildings and are not specifically
occasioned by Tenant's Permitted Use (as opposed to the general use of the
Premises by any lessee); provided, however, that, if any alteration to the
Building is required to comply with Tenant's particular use of the Premises,
then Tenant shall be responsible for such compliance and (ii) any Governmental
Requirements in effect and as interpreted as of the Commencement Date regarding
the Leasehold Improvements; the Premises, the Building and the Common Areas
(specifically excluding, however, ongoing routine maintenance thereof which is
otherwise addressed in this Lease; any work done by Tenant or on Tenant's behalf
other than by Landlord; and the day to day operation of Tenant's business within
the Premises). As to any law, regulation or ordinance the compliance of which is
Tenant's responsibility under this Section 7.3, Tenant shall have the right to
contest the application or enforcement thereof so long as such contest is
conducted in good faith and at no cost or expense to Landlord and would not
result in any liability to Landlord.

Section 7.4    Compliance with Permitted Encumbrances. Tenant, at its sole cost
and expense, shall comply with all agreements, contracts, easements,
restrictions, reservations or covenants, if any, set form in Exhibit  "B "
attached, or hereafter created by Tenant or consented to, in writing, by Tenant
or requested, in writing, by Tenant. Tenant shall also comply with, observe and
perform all provisions and requirements of all policies of insurance at any time
in force with respect to the Premises and required to be obtained and maintained
under the terms of Article XV hereof.

ARTICLE VIII

REPAIRS AND MAINTENANCE

Section 8.1 By Landlord. Landlord shall at its expense maintain (except in the
event of casualty or other damage contemplated in Article XVI hereof, in which
event the terms of that Article will control) only the roof, foundation and the
structural soundness of the exterior walls of the Building (excluding all
windows, window glass, plate glass, and all doors) in good repair and condition,
except for reasonable wear and tear. Tenant shall give prompt written notice to
Landlord of the need for repairs or corrections and Landlord shall proceed
within a reasonable time after receiving such notice to make such repairs or
corrections. Except as otherwise expressly provided in Article XXXI hereof,
Landlord's liability hereunder shall be limited to the cost of such repairs or
corrections. Tenant shall repair and pay for any damage caused by the negligence
or default hereunder of or by Tenant, its employees, agents or invitees; the
cost of any such damage which is paid by Landlord shall be deemed Additional
Rent which is immediately due and owing from Tenant within ten (10) days after
written demand therefor by Landlord.

Section 8.2 By Tenant. Tenant shall at its own cost and expense keep and
maintain all parts of the Premises (except those for which Landlord is expressly
responsible under the terms of this Lease) in good condition, reasonable wear
and tear excepted, promptly making all necessary repairs and replacements,
including but not limited to, windows, glass and plate glass, doors, and special
office entries, interior walls and finish work, floors and floor coverings
(other than normal wear and tear), downspouts, gutters, heating, air
conditioning and ventilation systems, dock boards, truck doors, dock bumpers,
plumbing work and fixtures, pest extermination, regular removal of trash and
debris, keeping die whole of the Premises in a clean and sanitary condition.
Tenant shall not be obligated to repair any damage caused by fire, tornado or
other casualty covered by the insurance to be maintained by Landlord pursuant to
the provisions of this Lease, except mat Tenant shall be obligated to repair all
wind damage to glass not covered by the insurance Landlord is required to
maintain hereunder (or actually covered by any of Landlord's insurance) except
with respect to tornado or hurricane damage and with respect to any damage
required to be covered by Landlord's insurance, as provided for in Article XV
below, or is actually covered by insurance carried by Landlord.




Section 8.3 Prohibition Against Waste. Tenant shall not do or suffer any waste
or damage,

disfigurement or injury to the Premises, or any improvements hereafter erected
thereon, or to the fixtures or equipment therein, or permit or suffer any
overloading of die floors or other use of the Building or the Premises that
would place an undue stress on the same or any portion thereof beyond that for
which the same was designed.

  Section 8.4 Landlord's Right to Effect Repairs. If Tenant should fail to
perform any of its obligations under this Article VIII, then Landlord may, if it
so elects, in addition to any other remedies provided herein, effect such
repairs and maintenance. Any sums expended by Landlord in effecting such repairs
and maintenance shall be due and payable, on demand, together with interest
thereon at the Maximum Rate from the date of each such expenditure by Landlord
to the date of repayment by Tenant prior to effecting such repairs on behalf of
Tenant, Landlord shall provide Tenant with the opportunity to cure provided for
hi subparagraph (b) of Article XX (except, however, in case of emergencies or in
order to mitigate Landlord's damages, in which case, such notice as is
reasonable shall be given).

Section 8.5 Misuse or Neglect. Tenant shall be responsible for all repairs to
the Building which are made necessary by any misuse or neglect by: (i) Tenant or
any of its officers, agents, employees, contractors, licensees, or subtenants;
or (ii) any visitors, patrons, guests, or invitees of Tenant or its subtenant
while in or upon the Premises.  Landlord shall be responsible for all repairs to
the Building arising after the Commencement Date caused by the negligence or
default hereunder of or by Landlord or any of its employees or agents.

Section 8.6 Maintenance/Service Contracts. Tenant shall, at its own cost and
expense, enter into a regularly scheduled preventive maintenance/service
contract with a reputable maintenance contractor for servicing all heating,
ventilation and air conditioning systems within or serving the Premises. The
service contract must include all services suggested by the equipment
manufacturer within the operation/maintenance manual and must become effective
(and a copy thereof delivered to Landlord) within thirty (30) days of die date
Tenant takes possession of the Premises.

Section 8.7 Common Area.

(a)          Landlord hereby grants to Tenant for the term of this Lease
(including all extensions and renewals thereof) the non-exclusive easement and
right to use the Common Areas in common with Landlord and the other tenants of
the Property for parking, ingress and egress, loading and unloading and other
Common Area purposes.    Landlord shall be responsible for the operation,
maintenance and management of the Common Area and the facilities located
therein, the manner of maintenance and the expenditures therefor to be in the
discretion of Landlord, but shall in all events keep the Common Areas in good
condition and repair so as not to materially interfere with Tenant's use and
occupancy of the Premises for its Permitted Use.   In this regard, Landlord
shall perform or have performed the paving (including striping and bumpers),
landscape maintenance, landscape replacement, exterior painting, maintenance of
exterior lighting fixtures, maintenance of tenant directories and the
maintenance of the irrigation systems and common sewerage line plumbing.

(b)          Tenant shall be liable to Landlord for Tenant's Share of all the
costs and expenses relating to the maintenance and operation of the Common Area,
including but not limited to, the cost for mowing of grass; care of shrubs;
landscape replacement; general landscaping; maintenance of parking areas,
parking lot improvements, driveways and alleys; exterior repainting, maintenance
of the exterior lighting fixtures; maintenance of tenant directories; the
maintenance of the irrigation systems and common sewerage line plumbing; the
cost of insurance and a management fee (the  "Management Fee ") equal to one and
one-half percent (1.5%) of the Basic Rental under this Lease. Additionally
included within the costs and expenses relating to the operation and maintenance
of the Common Area are any costs incurred hi complying with or removing or
curing any violation of all present and future laws, ordinances, orders, rules,
regulations and requirements of all federal, state, municipal and other
governmental bodies having jurisdiction over the Property or any portion
thereof. Following calendar year 2003, Tenant's Share of  "controllable Common
Area expenses " shall not be increased by more than five percent (5%) over
Tenant's Share of  "controllable Common Area expenses " for the previous
calendar year. For the purposes hereof, the term  "controllable Common Area
expenses " shall be limited to those expenses relating to the Common Area which
are within the direct control and discretion of Landlord, but shall not include,
without limitation, utility charges, insurance premiums, Impositions, the cost
of effecting compliance with any applicable laws and the Management Fee. If
Tenant is identified as being responsible for any damage to the Common Area or
any facilities located therein (including, without limitation obstructions or
stoppage of the common sanitary sewerage line), then Tenant shall pay the entire
cost of repairing same upon demand by Landlord. Tenant's Share of all Common
Area costs and expenses shall be payable by Tenant to Landlord within ten (10)
days after a statement of actual expenses is presented to Tenant, and shall be
subject to periodic estimated payments as provided in Section 4.2 hereof.

Common Area costs and expenses to be shared by Tenant shall not include (i)
expenses incurred in leasing space, such as legal expense, brokerage commissions
or advertising or promotional expenses, (ii) interest and amortization under
mortgages or any other secured or unsecured loan payable by Landlord, (iii)
expenses separately reimbursed by any other tenants of the Property other than
pursuant to the proportionate Common Area costs and expenses provisions in their
respective leases, (iv) financing and refinancing costs, including fees paid by
Landlord to obtain financing or refinancing such as origination fees and
brokerage commissions, (v) non-cash depreciation, (vi) costs incurred in
connection with the enforcement of leases, including attorneys' fees or other
costs and expenses incurred in connection with summary proceedings to dispossess
any other tenant, (vii) costs for repaving and restriping of the entirety of the
parking area to the extent such costs exceed the reasonable costs for such
paving and striping, but Common Area costs and expenses may include repaving and
restriping performed not more often than once every ten (10) years for paving
and more often than once every four (4) years for striping, and shall also
include any patching or repairs of paved areas, (viii) any expenses associated
with any special requirements of a particular tenant in connection with the
Common Areas or the maintenance thereof, (ix) any insurance premium increase
caused by the use of its premises by Landlord or any tenant other than Tenant or
any such increase in premium attributable to vacant space and (x) costs incurred
by Landlord to modify and/or expand the Common Area in connection with the
construction of the Adjacent Building.

(c)          Landlord or such other person as Landlord may appoint shall have
the exclusive control and management of the Common Area and shall have the
right, from time to time, to establish, modify, amend and enforce reasonable
rules and regulations with respect thereto. Tenant agrees to abide by and
conform to all such rules and regulations and to cause its employees, suppliers,
shippers, customers and invitees to so abide and conform. Landlord shall not be
responsible to Tenant for the non-compliance with said rules and regulations by
any other tenants within the Building. Notwithstanding anything herein to the
contrary, no rule or regulation not contained herein or attached as an exhibit
hereto shall be binding upon Tenant unless same is reasonable in nature, does
not unreasonably interfere with Tenant's use of the Premises for the Permitted
Use, is applicable to all other tenants and occupants of the Property and is
administered by Landlord in a reasonable manner for the beneficial operation of
the Property by all tenants thereof.

(d)          Under no circumstances shall the Tenant have the right to store any
property, temporarily or permanently, within the Common Area. Any such storage
shall be permitted only with the prior written consent by Landlord or Landlord's
designated agent, which consent may be revoked at any time.  In the event that
any unauthorized storage shall occur, then Landlord shall have the right, with
the notice provided for in subparagraph (b) of Article XX (or earlier in the
case of emergencies or to mitigate Landlord's damages), in addition to such
other rights and remedies that it may have, to remove the property and charge
the cost to Tenant, which cost shall be immediately payable within ten (10) days
after invoice therefor by Landlord.

(e)          Landlord shall have the right, at Landlord's sole discretion and
from time to time to (i) make changes to the Common Area, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas and walkways; (ii) close
temporarily any portion of the Common Area for maintenance purposes so long as
reasonable access to the Premises remains available; (iii) designate other land
outside the boundaries of the Property to be a part of the Common Area; (iv) add
additional buildings and improvements to the Common Area; (v) use the Common
Area while engaged in making additional improvements or alterations to the
Building, the Property, or any portions thereof; and (vi) do and perform such
other acts and make such other changes in, to or with respect to the Common Area
and the Property as Landlord may, in its discretion, deem to be appropriate, as
long as none of the foregoing materially and unreasonably interferes with
Tenant's use of the Premises or Common Areas as to parking, access or loading,
unloading or shipping articles contained in the Premises.   Additionally, no
material change to the Common Areas shall be made that would materially affect
Tenant without Tenant's prior written consent, such consent not to be
unreasonably withheld or delayed and which consent shall be deemed granted
unless expressly denied in writing within thirty (30) days following Landlord's
request therefor.

ARTICLE IX

ALTERATIONS AND IMPROVEMENTS

At the expiration or earlier termination of this Lease, Tenant shall deliver up
the Premises with all improvements located thereon (including all mechanical,
plumbing and HVAC systems) in good repair and condition, reasonable wear and
tear excepted and also excepting any casualty to the extent Landlord is
adequately and sufficiently compensated therefor by means of available insurance
proceeds, and shall deliver to Landlord all keys to the Premises. Tenant shall
also remove all trash and debris from the Premises and leave same in a  "broom
clean " condition. The cost and expense repairs necessary to restore the
condition of the Premises to the condition in which they are to be delivered to
Landlord according to the immediately preceding sentence shall be borne by
Tenant. Tenant will not make or allow to be made any alterations or physical
additions in or to the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld as to interior, cosmetic,
non-structural alterations. All alterations, additions or improvements (whether
temporary or permanent in character) made in or upon the Premises, either by
Landlord or Tenant, shall be Landlord's property on expiration or earlier
termination of this Lease and shall remain on the Premises without compensation
to Tenant. All furniture, movable trade fixtures and equipment installed by
Tenant may be removed by Tenant at me expiration or earlier termination of this
Lease if Tenant so elects, and shall be so removed if required by Landlord, or
if not so removed shall, at the option of Landlord, become the property of
Landlord. All such installations, removals and restoration shall be accomplished
in a good, workmanlike manner so as not to damage the Premises or the primary
structure or structural qualities of the Building, the other improvements or the
plumbing, electrical lines or other utilities.




ARTICLE X

INDEPENDENT OBLIGATIONS

All Basic Rental and Additional Rent shall be paid by Tenant to Landlord without
abatement, deduction, diminution, deferment, suspension, reduction or setoff,
except as otherwise explicitly provided for herein, and the obligations of
Tenant shall not be affected by reason of damage to or destruction of the
Premises from whatever cause; nor shall the obligations of Tenant be affected by
reason of any condemnation, eminent domain or like takings (except as provided
in Articles XVI and XVH hereof). It is the further express intent of Landlord
and Tenant that (a) the obligations of Landlord and Tenant hereunder shall be
separate and independent covenants and agreements and that the Basic Rental and
Additional Rent, and all other charges and sums payable by Tenant hereunder,
shall commence at the times provided herein and shall continue to be payable in
all events unless the obligations to pay the same shall be terminated or
modified pursuant to an express provision in this Lease; (b) all Impositions,
insurance premiums, utility expense, repair and maintenance expense (except as
expressly stated to be otherwise herein), and all other costs, fees, interest,
charges, expenses, reimbursements and obligations of every kind and nature
whatsoever relating to the Premises, or any portion thereof; which Tenant has
agreed to pay pursuant to this Lease during the term of this Lease, or any
extension or renewal thereof, shall be paid or discharged by Tenant as
Additional Rent.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Tenant shall not assign this Lease, or allow it to be assigned, in whole or in
part, by operation of law or otherwise or mortgage or pledge the same, or sublet
the Premises, or any part thereof, without the prior written consent of Landlord
and in no event shall any such assignment or sublease ever release Tenant from
any obligation or liability hereunder. No assignee or sublessee of the Premises
or any portion thereof may assign or sublet the Premises or any portion thereof.

If the Tenant desires to assign or sublet all or any part of the Premises, it
shall so notify Landlord at least thirty (30) days in advance of the date on
which Tenant desires to make such assignment or sublease. Tenant shall provide
Landlord with a copy of the proposed assignment or sublease, and such
information as Landlord might request concerning the proposed assignee or
subtenants) to allow Landlord to make informed judgments as to the financial
condition, reputation, operations and general desirability of the proposed
assignee or subtenants).  Landlord shall request said information no later than
fifteen (15) days after it has received Tenant's proposed assignment or
sublease. Within fifteen (15) days after Landlord's actual receipt of Tenant's
proposed assignment or sublease, and all required information concerning the
proposed assignee or subtenants), Landlord shall have the option to:

(a)          Consent to the proposed assignment or sublease; or

(b)          Withhold (but not unreasonably) its consent to the proposed
assignment or sublease, but allow Tenant to continue in the search for an
assignee or sublessee mat may be acceptable to Landlord.  Notwithstanding any
permitted assignment or subletting, Tenant shall at all times remain directly,
primarily and fully responsible and liable for the payment of the Rent herein
specified and for compliance with all of its other obligations under the terms,
provisions and covenants of this Lease. Upon the occurrence of an  "event of
default " as hereinafter defined, if the Premises or any part thereof are then
assigned or sublet, Landlord, in addition to any other remedies herein provided,
or provided by law, may at its option collect directly from such assignee or
subtenant all rents becoming due to Tenant under such assignment or sublease and
apply such rents against any sums due to Landlord from Tenant hereunder, and no
such collection shall be construed to constitute a novation or a release of
Tenant from the further performance of Tenant's obligations hereunder. In the
event of the transfer and assignment by Landlord of its interest in this Lease
and the Premises, and the assumption of Landlord's future obligations hereunder
by the transferee, Landlord shall thereby be released from any further
obligations hereunder, and Tenant agrees to look solely to such successor in
interest of the Landlord for performance of such obligations occurring after the
date of such transfer.

If Landlord consents to Tenant assigning its interest under this Lease or
subletting all or any portion of the Premises, Tenant shall pay to Landlord (in
addition to the Basic Rental and all other amounts payable by Tenant under this
Lease) fifty percent (50%) of all  "Net Profit " (as hereinafter defined) within
ten (10) days following receipt thereof by Tenant. For the purpose hereof, the
term  "Net Profit " shall mean the total consideration received by Tenant from
an assignee or sublessee (including any bonus payments and payments for
operating expenses) incidental to an assignment or sublease less the actual
costs incurred by Tenant in performing alterations or leasehold improvement for
the assignee or sublessee, Tenant's legal fees and all leasing commissions paid
by Tenant incidental to such assignment or sublease. In no event will the Basic
Rental be reduced as a result of the sum of all assignment and sublease rents
and consideration being less man the Basic Rental. Said additional amount shall
be paid to Landlord immediately upon receipt by Tenant of such rent or other
considerations from the assignee or subtenant.

Notwithstanding anything in this Lease to the contrary, no consents from
Landlord shall be required with respect to an assignment of this Lease or a
sublease of all or any portion of the Premises to any party that controls, is
controlled by or is under common control with Tenant or any guarantor of this
Lease or an Assignment of this Lease incidental to the sale of all or
substantially all of Aladdin Manufacturing Corporation's assets in the State of
Texas; provided, however, that any assignee assumes the obligations of Tenant
relating to this Lease. Tenant shall promptly provide Landlord with written
notice of such assignment or subletting.

ARTICLE XII

LIABILITY

Landlord shall not be liable to Tenant or Tenant's employees, agents, patrons or
visitors, or to any other person whomsoever, for any injury to person or damage
to property on or about the Premises, resulting from and/or caused in part or
whole by the negligence or misconduct of Tenant, its agents, servants or
employees, or of any other person entering upon the Premises, or caused by the
Building or other improvements becoming out of repair, or caused by leakage of
gas, oil, water or steam or by electricity emanating from the Premises, or due
to any cause whatsoever, except injury to persons or damage to property the sole
cause of which is the negligence or willful misconduct of Landlord, and Tenant
hereby covenants and agrees that it will at all times indemnify and hold safe
and harmless the Premises, the Landlord, Landlord's agents and employees from
any loss, liability, claims, suits, costs, expenses, including without
limitation attorney's fees and damages, both real and alleged, arising out of
any such damage or injury or out of breach or default by Tenant hereunder. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Lease. Landlord agrees to indemnify and hold Tenant harmless from and
against any and all liabilities, costs, expenses, claims, damages or causes of
action for damages (including without limitation reasonable attorneys' fees and
other costs of legal representation) arising from or attributable to Landlord's
gross negligence or willful misconduct or Landlord's breach or default of its
obligations under this Lease following the expiration of the applicable period
for the cure thereof.

ARTICLE XIII

MORTGAGES

Tenant accepts this Lease subject to .any deeds of trust, security interests or
mortgages which might now or hereafter constitute a lien upon the Premises and
to deed restrictions, zoning ordinances and other building and fire ordinances
and governmental regulations relating to the use of the Premises. Tenant shall
at any time hereafter, on demand, execute any instruments, releases or other
documents that may be reasonably required by any mortgagee for the purpose of
subjecting and subordinating this Lease to the lien of any such deed of trust,
security interest or mortgage. Tenant agrees to attorn to any mortgagee, trustee
under a deed of trust or purchaser at a foreclosure sale or trustee's sale as
Landlord under this Lease. With respect to any deed of trust, security interest
or mortgage hereafter constituting a lien on the Premises, Landlord, at its sole
option, shall have the right to waive the applicability of this paragraph so
that this Lease will not be subject and subordinate to any such deed of trust,
security interest or mortgage. Tenant shall upon request by Landlord, execute
and deliver from time to time, one or more instruments certifying that this
Lease is hi full force and unmodified (or if modified stating the date and
nature of each modification), the date through which the Basic Rental has been
paid, the unexpired term of this Lease, and such other matters pertaining to
this Lease as may be requested by Landlord. Notwithstanding the foregoing, this
Lease shall not be subordinate to mortgages or deeds or trust hereafter arising
unless and until Landlord has provided Tenant with an agreement (herein, 
"Non-Disturbance Agreement ") from the holder of such hen confirming that so
long as Tenant is not in default in the performance of any covenants,
conditions, terms or provisions of this Lease, Tenant's right of occupancy under
this Lease shall not be disturbed. Landlord shall provide Tenant with a
Non-Disturbance Agreement for any mortgage now affecting the Premises prior to
the Commencement Date.

ARTICLE XIV

INSPECTION

Landlord and Landlord's agents and representatives shall have the right to enter
upon and inspect the Premises at any reasonable time during business hours, for
the purpose of ascertaining the condition of the Premises or in order to make
such repairs as may be required or permitted to be made by Landlord, and
Landlord's agents and representatives shall have the right to enter upon the
Premises at any reasonable time during business hours for the purpose of showing
the Premises and shall have the right to erect on the Premises a suitable sign
indicating the Premises are available for lease or for sale.

ARTICLE XV

INSURANCE; WAIVER OF SUBROGATION

Landlord agrees to maintain an  "all risk " insurance policy covering the
Building in an amount equal to the  "replacement cost " thereof, insuring
against the perils of fire, lightning, vandalism, malicious mischief and loss of
rent and all other risks of direct physical loss. Subject to the provisions of
this Lease, such insurance for the Building shall be for the sole benefit of
Landlord and under its sole control. Tenant agrees to pay to Landlord, as
Additional Rent, Tenant's Share of Landlord's cost of maintaining such
insurance, together with such other insurance as Landlord deems reasonable and
prudent. Said payments shall be made to Landlord immediately upon presentation
to Tenant of Landlord's statement setting forth the amount due, which statement
shall be accompanied by a copy of the premium notice received by Landlord. In
the event any such amount is not paid within twenty (20) days after the
presentation to Tenant of the amount so due, the unpaid amount shall bear
interest at the Maximum Rate from the date of such presentation until paid by
Tenant Any payment to be made pursuant to this paragraph with respect to the
year in which this Lease commences, expires or otherwise terminates shall bear
the same ratio to the payment which would be required to be made for the full
year as the part of such year covered by the term of this Lease bears to a full
year.

 Tenant shall procure and maintain throughout the term of this Lease a policy or
policies of general commercial liability insurance, at its sole cost and
expense, naming as additional insureds Landlord, and Landlord's managing agent
and Tenant against all claims, demands or actions arising out of or in
connection with: (i) the Premises; (ii) the condition of the Premises; (iii)
Tenant's operations in and maintenance and use of the Premises; and (iv)
Tenant's liability assumed under this Lease, the limits of such policy or
policies to be in the amount of not less than $2,000,000.00 combined single
limited/aggregate coverage. All such policies shall be procured by Tenant from
responsible insurance companies satisfactory to Landlord, and any such coverage
shall be deemed primary and non-contributory to any liability coverage secured
by Landlord. Certificates evidencing such coverage, together with receipts
evidencing payment of premiums therefor, shall be delivered to Landlord prior to
the Commencement Date of this Lease. Not less than fifteen (15) days prior to
the expiration date of such coverage, certificates evidencing the renewal
thereof shall be delivered to Landlord. Such certificates shall further provide
that not less than thirty (30) days written notice shall be given to Landlord
before such coverage may be canceled or changed.

  Anything in this Lease to the contrary notwithstanding, the parties hereto
waive any and all rights of recovery, claim, action or cause of action against
each other, their agents, partners, officers, and employees, for any loss or
damage that may occur to the Premises hereby demised, or any improvements
thereto, or the Building, or any improvements thereto, by reason of fire, the
elements, or any other cause which could be insured against under the terms of 
"all-risk " insurance policies, regardless of cause or origin, including
negligence of the parties hereto, their agents, partners, officers, and
employees. Each party shall cause any policy of insurance carried by it to
include a waiver of subrogation in favor of the other party affecting the waiver
of claims set forth in the immediately preceding sentence.

ARTICLE XVI

DESTRUCTION AND RESTORATION

If the Building should be damaged or destroyed by fire, tornado or other
casualty, Tenant shall give prompt written notice thereof to Landlord.

If the Building should be totally destroyed by fire, tornado or other casualty,
or if it should be so damaged thereby that rebuilding or repairs cannot in
Landlord's estimation be completed within one hundred eighty (180) days after
the date upon which Landlord is notified by Tenant of such damage, this Lease
shall terminate and the Rent shall be abated during the unexpired portion of
this Lease, effective upon the date of the occurrence of such damage. Landlord
shall notify Tenant in writing within forty-five (45) days after such damage or
destruction, whether Landlord shall rebuild the Building within one hundred
eighty (180) days. If Landlord does not so notify Tenant, Tenant shall be at
liberty to terminate this Lease by written notice to Landlord given after said
forty-five (45) day period but prior to the date that Landlord has notified
Tenant that it shall rebuild the Premises.

  If the Building should be damaged by any peril covered by the insurance to be
provided by Landlord pursuant to the provisions of this paragraph, but only to
such extent that rebuilding or repairs can in Landlord's estimation be completed
within one hundred eighty (180) days after the date upon which Landlord is
notified by Tenant of such damage, this Lease shall not terminate, and Landlord
shall at its sole cost and expense thereupon proceed with reasonable diligence
to rebuild and repair the Building to substantially the condition in which it
existed prior to such damage, except that Landlord shall not be required to
rebuild, repair or replace any part of the partitions, fixtures, additions and
other improvements (other than the Leasehold Improvements described in Section
3.2 hereof) which may have been placed in, on or about the Premises by Tenant
and except that Tenant shall pay to Landlord, upon demand, Tenant's Share of any
applicable deductible amount specified under Landlord's insurance (which, during
the primary term of this Lease only, shall be limited to a maximum of $10,000.00
for Tenant's Share). The Rent payable hereunder, shall abate by reason of damage
or destruction to the extent that the Premises are rendered unusable by Tenant
by  peril for which the Landlord is required to insure pursuant to the terms of
this Lease. In the event that Landlord should fail to commence such repairs and
rebuilding with ninety (90) days or to complete such repairs and rebuilding
within one hundred eighty (180) days after the date upon which Landlord is
notified by Tenant of such damage. Tenant may at its option terminate this Lease
by delivering written notice of termination to Landlord as Tenant's exclusive
remedy, whereupon all rights and obligations hereunder (other than those which
survive the termination of this Lease) shall cease and terminate.

Notwithstanding anything herein to the contrary, in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Building or the
Premises requires that the insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon all rights and obligations hereunder
(other than those which survive the termination of this Lease) shall cease and
terminate, subject, however, to in terms of the Non-Disturbance Agreement.




ARTICLE XVII

CONDEMNATION

If the whole or any substantial part of the Premises should be taken for any
public or quasi-public use under governmental law, ordinance or regulation, or
by right of eminent domain, or by private purchase in lieu thereof and the
taking would prevent or materially interfere with the use of the Premises for
the purposes contemplated by the Permitted Use, this Lease shall terminate and
the Basic Rental shall be abated during the unexpired portion of this Lease,
effective when the physical taking of said Premises shall occur. If part of the
Premises shall be taken for any public or quasi-public use under any
governmental law, ordinance or by right of eminent domain, or by private
purchase in lieu thereof, and this Lease is not terminated as provided in this
paragraph, this Lease shall not terminate but the Basic Rental payable hereunder
during the unexpired portion of this Lease shall be reduced to such extent as
may be fair and reasonable under all of the circumstances.

In the event of any such taking or private purchase in lieu thereof, Landlord
shall be entitled to receive me entire price or award from any such taking or
private purchase in lieu thereof without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant's interest, if any, in such award. Landlord
shall have full power and authority to negotiate with any public authority and
to direct and control any legal proceedings involving or related to any such
taking or private purchase in lieu thereof. Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for loss of business or good will
or for the taking of Tenant's trade fixtures, if a separate award for such items
is made to Tenant.

ARTICLE XVIII

HOLDING OVER

Should Tenant, or any of its successors in interest, hold over the Premises, or
any part thereof after the expiration of the Lease Term, unless otherwise agreed
in writing, such holding over shall constitute and be construed as tenancy from
month to month only, at a Basic Rental equal to the Basic Rental payable for the
last month of the term of this Lease plus fifty percent (50%) of such amount.
The holding over by Tenant, or any of its successors, for any part of a month
shall entitle Landlord to collect the Rent called for under this paragraph for
the entirety of such month. The provisions of this paragraph shall not be
construed as Landlord's consent for the Tenant to hold over.

ARTICLE XIX

TAXES ON TENANTS PROPERTY

Tenant shall be liable for all taxes levied or assessed against personal
property, furniture or fixtures placed by Tenant in the Premises. If any such
taxes for which Tenant is liable are levied or assessed against Landlord or
Landlord's property and if Landlord elects to pay the same or if the assessed
value of Landlord's property is increased by inclusion of personal property,
furniture or fixtures placed by Tenant in the Premises, and Landlord elects to
pay the taxes based on such increase, Tenant shall pay to Landlord upon demand
mat part of such taxes for which Tenant is primarily liable hereunder.

ARTICLE XX

EVENTS OF DEFAULT

The following events shall be deemed to be events of default by Tenant under
this Lease:

(a)          Tenant shall fail to pay any of the Basic Rental, Additional Rent
or any other sums due by Tenant to Landlord under this Lease, and such failure
shall continue for a period often (10) days after written notice thereof to
Tenant; provided, however, that if Landlord has given Tenant two (2) or more
such notices in any twelve (12) month period, no further notice need be given
for the 12-month period following the second notice, and Truant shall be in
default under this Lease if Tenant fails to make any such payments within ten
(10) days after same is due.

(b)          Tenant shall fail to comply with any term, provision or covenant of
this Lease, other than the payment of Rent, and shall not cure such failure
within thirty (30) days after written notice thereof to Tenant (or such longer
time as may be reasonable if Tenant commences the cure of such default or breach
within said thirty (30) day period diligently pursues the cure thereafter).

(c)          Tenant skill make an assignment for the benefit of creditors.

(d)          Tenant skill file a petition under any section or chapter of the
United States Bankruptcy

Code, as amended, or under any similar law or statute of the United States or
any State thereof; or Tenant shall be adjudged bankrupt or insolvent in
proceedings filed against Tenant thereunder and such adjudication shall not be
vacated or set aside within sixty (60) days.

(e)          A receiver or trustee shall be appointed for all or substantially
all of the assets of Tenant and such receivership shall not be terminated or
stayed within sixty (60) days.




(f)           Tenant shall desert or vacate any substantial portion of the
Premises for a period of ten (10) or more days; provided, however, vacation of
the Premises shall not constitute an event of default hereunder if, and so long
as, (i) Tenant provides Landlord at least sixty (60) days prior written notice
of Tenant's intent to vacate, (ii) Tenant pays any additional insurance premiums
which may result from such vacation, (iii) Tenant takes such action as Landlord
may reasonably request to protect the Premises and Building from vandalism and
trespass, and (iv) Tenant otherwise continues to observe and perform all Tenants
obligations and covenants contained in this Lease.

(g)          If Tenant or a party that controls, is controlled by or is under
common control with Tenant or any guarantor of this Lease is in possession of
all or any portion of the premises described in that certain Industrial Lease
Agreement (the  "Other Lease ") between Landlord and Tenant respecting certain
premises lying within the Building and adjacent to the Premises and is in
default under the terms of the Other Lease beyond any applicable notice and/or
cure period.

ARTICLE XXI

LANDLORD'S REMEDIES

Upon the occurrence of any event of default specified in Article XX hereof,
Landlord shall have the option to pursue any one or more of the following
remedies without any further notice or demand whatsoever:

(a)          Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession and expel or remove Tenant
and any other person who may be occupying said Premises or any part thereof,
without being liable for prosecution or any claim for damages thereof; and
Tenant agrees to pay to Landlord on demand the amount of all loss and damage
which Landlord may suffer by reason of such termination, whether through
inability to relet the Premises on satisfactory terms or otherwise, including
the loss of Rent for the remainder of the Lease Term.

(b)          Enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor,
and if Landlord so elects, relet the Premises on such terms as Landlord shall
deem advisable and receive the Basic Rental thereof; and Tenant agrees to pay to
Landlord on demand any deficiency that may arise by reason of such reletting for
the remainder of the Lease Term.   The deficiency to be paid by Tenant to
Landlord shall be the equivalent of the amount of the Basic Rental and
Additional Rent which would be payable under this Lease by Tenant, less the net
proceeds of any reletting effected pursuant to this subsection (b) after
deducting all of Landlord's reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys' fees, alteration costs and expenses of
preparation of the Premises or any portion thereof, for such reletting. Landlord
need not give Tenant any written notice whatsoever, other than that which is
required by Article XX above, of Landlord's intent to take possession of the
Premises and expel or remove Tenant.

(c)          Enter upon the Premises, without being liable for prosecution or
any claim for damages therefor, and do whatever Tenant is obligated to do under
the terms of this Lease; and Tenant agrees to reimburse Landlord on demand for
any expenses which Landlord may incur in thus effecting compliance with Tenant's
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action.

(d)          At any time after an event of default, whether or not Landlord
shall have collected any monthly deficiency as set forth in subsection (b)
above, Landlord shall be entitled to recover from. Tenant and Tenant shall pay
to Landlord, on demand, as and for final damages for Tenant's default, an amount
equal to the difference between the then present worth of the aggregate of the
Basic Rental and Additional Rent and any other charges to be paid by Tenant
hereunder for the unexpired portion of the Lease Term (assuming this Lease had
not been terminated), and the then present worth of the then aggregate
reasonable fair market rent of the Premises for the same period. In computation
of present worth, a discount at the rate of 6% per annum shall be employed.

No re-entry or taking possession of the Premises by Landlord shall be construed
as an election on its part to terminate this Lease, unless a written notice of
such intention be given to Tenant Notwithstanding any such reletting or re-entry
or taking possession, Landlord may at any time thereafter elect to terminate
this Lease for a previous default Pursuit of any of the foregoing remedies shall
not preclude pursuit of any of the other remedies herein provided or any other
remedies provided by law, nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any Rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. Landlord's acceptance of Rent
following an event of default hereunder shall not be construed as Landlord's
waiver of such event of default. No waiver by Landlord of any violation or
breach of any of the terms, provisions, and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions, and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an event of
default shall not be deemed or construed to constitute a waiver of any other
violation or default The loss or damage that Landlord may suffer by reason of
termination of this Lease or the deficiency from any reletting as provided for
above shall include the expense of repossession and any repairs or remodeling
undertaken by Landlord following possession. Should Landlord at any time
terminate this Lease for any default in addition to any other remedy Landlord
may have, Landlord may recover from Tenant all damages Landlord may incur by
reason of such default including the cost of recovering the Premises and the
loss of Rent for the remainder of the Lease Term. In case of Tenant's
dispossession from the Premises, Landlord shall use commercially reasonable
efforts to relet the Premises and to mitigate damages.

ARTICLE XXII

SURRENDER OF PREMISES

No act or thing done by the Landlord or its agents during the term hereby
granted shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless the same
be made in writing and subscribed by the Landlord.

ARTICLE XXIII

ATTORNEYS'FEES

If on account of any breach or default by either party of its respective
obligations under this Lease it should be necessary or appropriate for the
non-defaulting party to bring any action under this Lease or to enforce or
defend any of the non-defaulting party's rights hereunder, men the defaulting
party agrees hi each and any such case to pay to the non-defaulting party a
reasonable attorneys' fee.

ARTICLE XXIV

RESERVED PARKING

Landlord shall reserve for the exclusive use of Tenant and its employees, agents
and contractors seventeen (17) surface parking spaces in the areas depicted as
the  "Reserved Parking Area " on Exhibit  "A-l ". Landlord shall not be liable
to Tenant for the failure of any of other tenants of the Building, or such
tenant's invitees, employees, agents or customers or other third parties to
comply with the designation of Reserved Parking Area and the Trailer Parking
Area, but shall upon request by Tenant use diligent, good faith efforts to cause
such tenants, invitees, employees, agents, customers or other third parties to
comply with same. It is understood that Landlord and its agents and employees
shall not be liable for loss or damage to any vehicle parked by Tenant or under
Tenant's rights herein and/or to the contents thereof, and Tenant waives any
claim against Landlord for and in respect thereto, unless such loss or damage is
caused by the acts or omissions of Landlord or Landlord's agents, contractors,
invitees or employees.

Landlord shall have the right to close any portion of the parking facilities at
the Property and deny access thereto in connection with any repairs as may
reasonably be required, without liability, cost or abatement Except in the case
of emergency repairs (or repairs which Landlord reasonably perceives to be an
emergency), Landlord shall perform any scheduled repairs or replacements of the
parking faculties in such a manner and at such dates and times so as to minimize
any interference with Tenant's business operations in the Premises, and shall
give Tenant not less than ten days prior written notice thereof.

ARTICLE XXV

MECHANICS LIEN

Tenant shall have no authority, express or implied, to create, place or allow
any lien or encumbrance of any kind or nature whatsoever upon, or in any manner
to bind, the interest of Landlord in the Premises or to charge the Rent payable
hereunder for any claim in favor of any person dealing with Tenant including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim shall attach to, if at all, only the leasehold
interest granted to Tenant by this instrument. Tenant covenants and agrees that
it will pay or cause to be paid all sums legally due and payable by it on
account of any labor performed or materials furnished in connection with any
work performed on the Premises on which any lien is or can be validly and
legally asserted against its leasehold interest in the Premises or the
improvements thereon and that it will save and hold Landlord harmless from any
and all loss, cost or expense based on or arising out of asserted claims or
liens against the leasehold estate or against the right title and interest of
the Landlord in the Premises or under the terms of this Lease.

ARTICLE XXVI

SIGNS

Tenant shall have the right to install signs upon the Premises only when first
approved in writing by Landlord and subject to any applicable governmental laws,
ordinances, restrictions, regulations and other requirements. Tenant shall
remove all such signs upon the expiration or other termination of this Lease.
Such installations and removals shall be made in such manner as to avoid injury
to or defacement of any buildings or other improvements on the Premises, and
Tenant shall repair any injury or defacement including without limitation
discoloration, caused by such installation or removal.

ARTICLE XXVII

NOTICES

Each provision of this Lease, or of any applicable governmental laws,
ordinances, regulations, and other requirements with reference to the sending,
mailing or delivery of any notice, or with reference to the making of any
payment by Tenant to Landlord, shall be deemed to be complied with when and if
the following steps are taken:

(a)          All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord in Dallas County, Texas, at
15601 Dallas Parkway, Suite 100, Addison, Texas 75001, or at such other address
as Landlord may specify from time to time by written notice delivered in
accordance herewith.

(b)          Except as otherwise specifically set forth herein, any notice or
document required to be delivered hereunder shall be in writing and shall be
deemed received when delivered if sent by a recognized, commercial courier for
same day delivery and shall be deemed received on the next business day if sent
by a nationally recognized overnight courier (such as Federal Express or
Purolator) with delivery specified for the next business day or two (2) business
days after being deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested, addressed to the parties hereto at
the respective addresses set out opposite their names below, or at such other
address as they have theretofore specified by written notice delivered in
accordance herewith:

LANDLORD:                  CP-Coppell Industrial, Ltd.

15601 Dallas Parkway, Suite 100

Dallas, Texas 75001

WITH COPY TO:             Stanley K. Barth

Andrews & Barth, P.C.

8235 Douglas Avenue, Suite 1120

Dallas, Texas 75225

WITH COPY TO:            The Chase Manhattan Bank

2200 Ross Avenue, Third Floor

Dallas, Texas 75201

TENANT:                       Aladdin Manufacturing Corporation

160 South Industrial Boulevard

Calhoun, Georgia 30701

Attention: Salvatore J. Perillo, Esquire

ARTICLE XXVIII

SEPARABILITY

If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws, then and in that event it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby,
and it is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is illegal, invalid, or unenforceable,
there be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

ARTICLE XXIX

QUIET ENJOYMENT

Provided Tenant has performed all of the terms, covenants, agreements and
conditions of this Lease, including the payment of Rent to be performed by
Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises for the
term hereof, without hindrance from Landlord, subject to the Permitted
Encumbrances and the terms and conditions of this Lease. Landlord covenants and
warrants that Landlord is the true and lawful owner of the Premises (including,
without limitation, the Common Areas), subject only to the Permitted
Encumbrances and has good right and full power to let and lease the same.

ARTICLE XXX

EXISTENCE OF BROKER

Tenant represents and warrants that it has not contacted or dealt with any real
estate broker or agent hi connection with the execution of this Lease other than
Jackson & Cooksey (the  "Agent ") and Alliance Partners, Inc.  Landlord will be
responsible for the payment of a commission to the Agent pursuant to a separate
written agreement. Agent has acted in cooperation with Alliance Partners, Inc.,
and Agent shall pay Alliance Partners, Inc. a portion of the commission pursuant
to a separate agreement between Agent and Alliance Partners, Inc. Landlord shall
have fully discharged its obligations hereunder upon payment of a commission to
Agent

Tenant agrees to indemnify and hold harmless Landlord against all liabilities
and costs (including but not limited to attorney's fees) incurred by Landlord as
a result of Tenant's breach of any covenant agreement warranty or representation
contained in this Article XXX. Landlord warrants and represents to Tenant that
except for the commission to be paid to Agent by Landlord, Landlord has not
dealt with any other real estate broker or agent in connection with the
execution of this Lease. Landlord hereby agrees to indemnify and hold Tenant
fen* " from and against any and all costs, expenses (including attorneys' fees)
incurred by Tenant as a result of Landlords breach of any covenant agreement
warranty or representation contained in this Article XXX.

ARTICLE XXXI

TENANTS REMEDIES

In the event Landlord defaults in the performance of any of its obligations to
Tenant hereunder, or breaches any warranty or representation, express or
implied, to Tenant in connection with this Lease or the Premises, and such
default or breach continues for a period of thirty (30) days following written
notice thereof from Tenant to Landlord (or such longer time as may be reasonable
if Landlord commences the cure of such default or breach within said 30 day
period and diligently pursues the cure thereafter), then Tenant may, as it sole
remedies (i) if the default relates to the Landlord's obligations (A) to
complete  "punchlist " items pursuant to Article H, (B) as to the construction
guaranty contained in Section 3.3 hereof, (C) under Section 8.1 hereof, or (D)
to maintain the Common Area under Section 8.7 hereof, Tenant may take such
action as is reasonably necessary to cure Landlord's default if Tenant includes
in its written notice to Landlord a provision that Tenant will or may take such
action,, (ii) bring suit against Landlord for damages or (iii) bring suit to
specifically enforce Landlord's obligations under this Lease.  Further, if the
default relates to Landlord's obligations under Section 8.1, Landlord shall pay
the amount of Tenant's deductible (up to a maximum amount of $1,000.00) relating
to Tenant's insurance claim for any damage to Tenant's contents. In the event
Tenant cures such default by Landlord as provided in item (i), men Landlord will
reimburse Tenant all reasonable costs and expenses incurred by Tenant in curing
Landlord's default. Notwithstanding the foregoing provisions, if Landlord has
failed to maintain the roof as required by Section 8.1 and the contents of the
Premises are in imminent danger of damage due to water leaking or other
elements, then Tenant may cure Landlord's obligations if Landlord fails to
commence the cure thereof within twenty-four (24) hours following Tenant's
notice to Landlord. Except as otherwise expressly provided for herein, Tenant
shall have no right of set-off against payments due to Landlord hereunder and
shall have no right to terminate this Lease, and Tenant hereby waives such
remedies. It is expressly agreed that the obligations of Landlord hereunder are
independent of Tenant's obligations. Landlord shall have no personal liability
to Tenant for any such default or breach by Landlord, and have no personal
liability to Tenant for any such default or breach by Landlord, and Tenant
specifically agrees to look solely to Landlord's interest in the Building and
the Land situated thereunder for payment of any damages suffered by Tenant.
Pending resolution of any controversy hereunder (as evidenced by a final,
nonappealable order issued by a court of competent jurisdiction), Tenant shall
continue to pay to Landlord all sums which are and become due to Landlord
hereunder, without deduction or set-off. Following a final, nonappealable order
issued by a court of competent jurisdiction evidencing a monetary sum owed by
Landlord to Tenant, Tenant may offset the amount owed by Landlord from the Basic
Rental owed by Tenant to Landlord; provided, however, the amount of offset each
month shall in no event exceed twenty percent (20%) of the installment of Basic
Rental due that month, unless the aggregate amount to be offset exceeds the
total Basic Rental to accrue for the remainder of the Lease Term, in which event
the monthly limitation as to the amount which may be offset shall be limited to
the total amount owing by Landlord to Tenant divided by the number of months
remaining during the Lease Term, Any sums owed by Landlord to Tenant shall bear
interest at the Maximum Rate. Subject to the limitations contained in the
following paragraph of this Article XXXI, Tenant shall at all times have the
right of levy with respect to any judgment it obtains against Landlord. Tenant
hereby expressly waives and disclaims any lien or claim which Tenant has or may
have in and to any property belonging to the Landlord or on the Rent due to the
Landlord under this Lease.

The term  "Landlord, " as used in this Lease so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the fee of the Premises, and in
the event of any transfer or transfers or conveyance of the Premises and this
Lease and the assumption by the transferee of Landlord's obligations hereunder,
the then grantor shall be automatically freed and relieved from and after the
date of such transfer or conveyance of all liability as respects the performance
of any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed (but not as to matters theretofore occurring),
provided that any funds in the hands of such landlord or the then grantor at the
time of such transfer, in which Tenant has an interest shall be turned over to
the grantee, and any amount then due and payable to Tenant by Landlord or the
then grantor under any provision of this Lease shall be paid to Tenant The
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to the aforesaid, be binding on Landlord's successors and assigns,
during and in respect of their respective successive periods of ownership. If
Landlord fails to perform any of its obligations under this Lease and Tenant
recovers a money judgment against Landlord, such judgment may be satisfied only
out of (i) proceeds produced upon execution of such judgment and levy thereon
against Landlord's interest in the Property and improvements thereon, (ii) the
rents or other income from the Property receivable by Landlord, and (iii) if
Landlord's failure of performance is in respect of any covenant or obligation
under Articles XVI or XVII, Landlord's share of any condemnation award and the
proceeds of any casualty insurance maintained by Landlord in respect of the
Property. The foregoing provisions shall not relieve Landlord from the
performance of any of Landlord's obligations under this Lease, but only to limit
Landlord's liability in the case of the recovery of a monetary judgment against
it nor shall the foregoing provisions limit or otherwise affect Tenant's right
to obtain injunctive relief or specific performance or avail itself of any other
right or remedy that this Lease or the law may accord Tenant.

ARTICLE XXXII

ESTOPPEL CERTIFICATES

Landlord and Tenant agree to furnish from time to time when requested by the
other, a signed certificate confirming and containing such factual
certifications and representations reasonably deemed appropriate by the party
requesting such certificate, and shall, within thirty (30) days following
receipt of said proposed certificate and request for execution, return a folly
executed copy of said certificate to the requesting party. In the event the
party being requested to execute such certificate shall fail to return a fully
executed copy of such certificate to the other party within the foregoing thirty
(30) day period, then the party being requested to execute such certificate
shall be deemed to have approved and confirmed all of the terms, certifications
and representations contained in such certificate.

ARTICLE XXXIII

NOTICE TO LENDER

If the Premises or the Building or any part thereof are at any time subject to a
first mortgage or a first deed of trust or other similar instrument and this
Lease or the rentals are assigned to a mortgagee, trustee or beneficiary and the
Tenant is given written notice thereof, including the post office address of
such assignee, then the Tenant shall not take any action on account of any
default on the part of the Landlord that would bind or affect said assignee
without first giving written notice by certified or registered mail, return
receipt requested, or by personal or courier delivery or as otherwise provided
for in the Non-Disturbance Agreement to such assignee, specifying the default in
reasonable detail, and affording such assignee a reasonable opportunity to
perform, at its election, for and on behalf of the Landlord.

ARTICLE XXXIV

LANDLORD APPROVALS

Any approval by Landlord or Landlord's architects and/or engineers of any of
Tenant's drawings, plans and specifications which are prepared in connection
with any construction of improvements in the Premises shall not hi any way be
construed or operate to bind Landlord or to constitute a representation or
warranty of Landlord as to the adequacy or sufficiency of such drawings, plans
and specifications, or the improvements to which they relate, for any use,
purpose, or condition, but such approval shall merely be the consent of Landlord
as may be required hereunder in connection with Tenant's construction of
improvements in the Premises in accordance with such drawings, plans and
specifications. Landlord shall be responsible for the payment of any drawings,
plans and specifications which are prepared by or on behalf of Landlord.

ARTICLE XXXV

JOINT AND SEVERAL LIABILITY

If there be more than one Tenant the obligations hereunder imposed upon Tenant
shall be joint and several.  If there be a guarantor of Tenant's obligations
hereunder, the obligations hereunder imposed upon Tenant shall be the joint and
several obligations of Tenant and such guarantor and Landlord need not first
proceed against the Tenant hereunder before proceeding against such guarantor,
nor shall any such guarantor be released from its guaranty for any reason
whatsoever, including without limitation, in case of any amendments hereto,
waivers hereof or failure to give such guarantor any notices hereunder.

ARTICLE XXXVI

GENDER

Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.

ARTICLE XXXVII

CAPTIONS

The captions contained in this Lease are for convenience of reference only, and
in no way limit or enlarge the terms and conditions of this Lease.




ARTICLE XXXVIII

ENTIRE AGREEMENT; AMENDMENTS; BINDING EFFECT

Neither party to this Lease has made or relied on any representations,
warranties, covenants or agreements with respect to the Premises or any other
matters affecting or relating to this Lease except as contained herein and this
Lease supersedes and replaces any prior representations, warranties, covenants
or agreements, whether written or oral, which may have been made by either party
with respect to the Premises or other matters contained in this Lease. This
Lease contains the entire agreement between the parties hereto with respect to
the Premises and all other matters contained in this Lease and this Lease may
not be altered, changed or amended, except by instrument in writing signed by
both parties hereto. No provision of this Lease shall be deemed to have been
waived by Landlord unless such waiver be in writing signed by Landlord and
addressed to Tenant nor shall any custom or practice which may grow up between
the parties in the administration of the terms hereof be construed to waive or
lessen the right of Landlord to insist upon the performance by Tenant in strict
accordance with the terms hereof.  The terms, provisions, covenants and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.

ARTICLE XXXIX

GOVERNING LAW AND PLACE OF PERFORMANCE

This Lease shall be governed by the laws of the State wherein the Land is
located. Tenant shall perform all covenants, conditions and agreements contained
herein, including but not limited to payment of Rent in Dallas County, Texas.

ARTICLE XL

GOOD STANDING/DUE AUTHORIZATION

Contemporaneous with the execution of this Lease, Tenant shall provide to
Landlord the following:

(a)                 A copy of Tenant's Good Standing, or similar certificate,
issued by the Secretary of State of the state of Tenant's incorporation; and

(b)                (b)          A copy of the appropriate corporate resolutions,
certified by the secretary or the assistant secretary of the Tenant evidencing
the authorization of the Tenant to execute this Lease.

In the event a guaranty agreement is executed with respect to this Lease, Tenant
shall additionally provide to Landlord, contemporaneous with the execution of
this Lease, the items listed above for the guarantor.

ARTICLE XLI

FINANCIAL STATEMENTS

Within fifteen (15) days following Landlord's written request Tenant will
provide to Landlord the most current annual report (including financial
statements) of Mohawk Industries, Inc. Landlord may disclose and share such
annual reports (including financial statements) (i) with Landlord's advisors;
attorneys; consultants; and lenders, investors and purchasers (as well as
prospective lenders, investors and purchasers) and (ii) as required by any
applicable law, rule, regulation or order.

ARTICLE XLII

MEMORANDUM OF LEASE

Upon not less than ten (10) days prior written request by either party, the
parties hereto agree to execute and deliver to each other a Memorandum of Lease,
in recordable form, setting forth the following:

(a)          The date of this Lease;

(b)          The parties of this Lease;

(c)          The term of this Lease;

(d)          The legal description of the Land; and

(e)          Such other matters reasonably requested by Landlord to be stated
therein.

ARTICLE XLIII

RENEWAL OPTION

Landlord hereby grants Tenant (but no assignee or subtenant) one (1) option to
renew this Lease for a period extending sixty-four (64) months following the
Commencement Date. The renewal option shall be exercised by Tenant notifying
Landlord thereof in writing not less than two hundred forty (240) days prior to
the expiration of the then current lease term, as the case may be. Such renewal
shall be subject to all of the terms and conditions of this Lease except that
(i) the rentals payable during each renewal term shall be as set forth below and
(ii) no further renewal option shall exist daring the renewal term. It shall be
a condition to Tenant's exercising the renewal option herein granted that Tenant
not be then in default under this Lease beyond any applicable notice and cure
period.

  The Basic Rental for each renewal term shall be based on the then prevailing
rental rates for properties of equivalent quality, size, utility and location in
the Dallas/Forth Worth market with the length of the lease term and the
creditworthiness of the Tenant taken into account; provided, however, that in no
event shall the Basic Rental in any renewal period be less than the Basic Rental
for the last month immediately preceding said renewal period.

  .Upon notification from Tenant of its intent to exercise each renewal option,
Landlord shall, within fifteen (15) days thereafter, notify Tenant in writing of
the Basic Rental for the applicable renewal term; Tenant shall, within fifteen
(15) days following receipt of same, notify Landlord in writing of the
acceptance or rejection of the proposed Basic Rental. In the event of rejection
by Tenant the Basic Rental for the applicable renewal term shall be determined
as follows:

(a)          Within fifteen (15) days following notification of rejection,
Landlord and Tenant shall each select an arbitrator who shall be a Licensed
Texas real estate broker having a minimum of five (5) years experience in
leasing industrial space and being a member of the North Chapter of the Texas
Society of Office and Industrial Realtors (or its successor organization).
Notice shall be given to the other party of the name of the arbitrator selected.
If either Landlord or Tenant fails to appoint such an arbitrator within the
allocated time, the arbitrator appointed by the other party shall make the
determination of the Basic Rental and this determination shall be final and
binding on both parties.

(b)          If both Landlord and Tenant appoint an arbitrator in accordance
with the provisions above and the two arbitrators cannot agree upon a Basic
Rental for the renewal term within thirty (30) days following their appointment,
the two arbitrators shall forthwith select a third disinterested and qualified
arbitrator having like qualifications and each of the original arbitrators will
immediately submit his or her judgment as to the appropriate Basic Rental in
writing to the third arbitrator. Within ten (10) days after such submittal, the
third arbitrator shall make the determination of the Basic Rental for such
renewal period and the determination of the third arbitrator shall be final and
binding on both parties. In the event the two arbitrators appointed by the
Tenant and Landlord cannot agree upon a third arbitrator, then the third
arbitrator shall be appointed by the then President of the North Chapter of the
Texas Society of Office and Industrial Realtors (or its successor
organization).   The Basic Rental agreed to by the two appointed arbitrators or,
if applicable, the Basic Rental determined by the third arbitrator shall be
final and binding upon the parties hereto. Landlord and Tenant shall each bear
the expense of their arbitrator and the expense of a third arbitrator, if
needed, shall be shared equally by both parties.

In the event Tenant does not exercise the renewal option granted herein, Tenant
will reimburse Landlord for all costs and expenses incurred by Landlord in
closing all doorway openings and otherwise securing and completing the
installation of the demising wall between the Premises and the leased premises
which are the subject of the Other Lease.

ARTICLE XLIV

GENERAL PROVISION

(a)          Landlord shall be responsible for and shall pay according to law
any transfer or conveyance taxes or for any documentary stamps, if any, required
to be paid in connection with the making of this Lease or the recordation of a
memorandum hereof.

(b)          Whenever a period of time is herein prescribed for action to be
taken by Landlord or Tenant, there shall be excluded from, the computation for
any such period of time, any delays due to strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions or any other causes of any kind whatsoever which are beyond the
control of the party required to take such action; however, there shall be no
extension for the payment of any monetary sums, nor shall any such matter extend
any of the time periods provided in Article XLIII hereof.

(c)          Except as otherwise expressly provided in this Lease to the
contrary, any consent or approval required to be given or obtained hereunder by
either party shall not be unreasonably withheld, delayed or conditioned by
either party hereto, and any exercise of discretion to be made hereunder by
either party shall be reasonably made without undue delay. Any matter that is
described herein to be to a parry's satisfaction shall be to such party's
reasonable satisfaction.

[Signatures on following page)




Executed by Landlord to be effective as of the 13th day of March, 2002.

LANDLORD:

CP-COPPELL INDUSTRIAL, LTD.,

a Texas limited partnership

By:       Champion-Coppell Industrial, Ltd.,

a Texas limited partnership,

its General Partner

By:        Coppell-Champion, Inc.,

a Texas corporation,

its General Partner By Jeffrey L. Swope, President

Executed by Tenant to be effective as of the 12th day of March, 2002.

TENANT:

ALADDIN MANUFACTURING CORPORATION,

a Delaware corporation

Printed Name:Salvatore J. Perillo_

Title:Asst Secretary




EXHIBIT  "A "

LAND

LEGAL DESCRIPTION

Being a 100.0 acre tract of land out of the S.A. and M.G. R.R. survey, Abstract
No. 1439, in Dallas, Texas and also being the same tract of land described in a
Deed to Coppell Industrial N.V., a Netherlands Antilles corporation and recorded
in Volume 82071, Page 1061, Deed Records, Dallas County, Texas and being more
particularly described by metes and bounds as follows:

Beginning at a fence post found for the Northeast corner of the herein described
tract also being the Southeast corner of a tract of land described in a Deed of
Sunbelt Business Center and recorded in Volume 80151, Page 892, said Deed
Records. Said fence post is in the West right-of-way of an abandoned Cotton Belt
Railroad Spur;

Thence S 00 04'53 " W, with the abandoned railroad spur right-of-way, at
1,716.43 feet pass a fence corner and continue generally with the fence a total
distance of 1,887.36 feet to a capped 5/8 inch iron found;

Thence S 11 37'29 " E, 151.76 feet continuing with the abandoned spur
right-of-way and generally along fence to a capped 5/8 inch iron found;

Thence S 00 13'29 " E, 193.47 feet continuing with the abandoned spur
right-of-way and generally along fence to a capped 5/8 inch iron found in the
Northerly right-of-way line of Bethel School Road (County Road No. 23);

Thence along the Northerly right-of-way line of Bethel School Road and generally
along a fence the following courses and distances:

N 88 06'36 " W, 97.63 feet to a capped 5/8 inch iron found;

N 83 45'02 " W, 119.01 feet to a capped 5/8 inch iron found;

N 81 34'41 " W.417.48 feet to a capped 5/8 inch iron found;

S 89 26'52 " W, 1,406.39 feet to a capped 5/8 inch iron found for the Southwest
comer of this tract and the Southeast comer of 236.956 acre tract described in a
Deed to Ward Hunt and recorded in Volume 82071, Page 1167, said Deed Records;

Thence N QQ 35'58 " W, 2,139.20 feet leaving the right-of-way line of Bethel
School Road and with the Easterly line of said Hunt tract to a 5/8 inch iron pin
with cap stamped  "Carter & Burgess ", set in an old fence line and in the
Southerly line of said Sunbelt Business Center tract;

Thence N 89 14'54 " E, 2,029.08 feet with the Southerly line of said Sunbelt
Business Center tract to the point of beginning and containing 100.0 acres of
land.




EXHIBIT  "A-l "

FLOORPLAN

RESERVED

PARKING

AREA

n

SITE PLAN

HOKTM




EXHIBIT  "B "

PERMITTED ENCUMBRANCES

1.    Deed of Trust from CP-COPPELL INDUSTRIAL, LTD., a Texas limited
partnership to DAVID MENDEZ, Trustee, dated 10/13/2000, filed 10/18/2000, in
Volume 2000203, Page 5383, Deed Records, Dallas County, Texas, securing two (2)
notes in the principal sums of $13,075,000.00, and $2,200,000.00, payable to THE
CHASE MANHATTAN BANK, and securing other indebtedness as described therein.

2.    Financing statement executed by CP-COPPELL INDUSTRIAL, LTD. as debtor, in
favor of THE CHASE MANHATTAN BANK as secured party, filed 10/18/2000, in Volume
2000203, Page 5396, Deed Records, Dallas County, Texas.

3.    30* building line, 24* fire lane, 10' landscape areas, 10' gas easement,
15' electric easement, 15' gas and electric easement, 20* x 20* water easements
and 20' common access and private utility easement as shown on the plat recorded
in Volume 2000200, Page 00669, Map Records of Dallas County, Texas, and as shown
on survey of Charles F. Stark, R.P.L.S. 5084, dated 08/28/2000.

4.    Easement Agreement dated January 1, 2001, granting to the City of Coppell
easements for construction, access and construction recorded in Volume 2001026,
Page 03950, Deed Records, Dallas County, Texas.

5.    Drainage Easement Agreement dated January 1, 2001, in Volume 2001026, Page
03904, Deed Records, Dallas County, Texas

6.    Easement and Right of Way in favor of TXU Gas Company, dated August 31,
2001, in Volume 2001209, Page 03308, Deed Records, Dallas County, Texas




EXHIBIT  "C "

DESIGN CRITERIA

Initial Lease Premises Dimension: 100,000 square feet - 250' x 400' Office Area:
Provide new office storefront windows and entrance complete with stairs,
handrails and men's and women's restrooms. Storefront windows shall be secured
by temporary plywood covering. Automobile Parking: Provide new parking area for
17 automobile spaces adjacent to new office entrance. Trailer Storage: None
provided Dock Configuration: Single sided dock with total of twenty (20)
existing overhead doors 48 " Dock height with a truck court depth of 130'.

Twenty (20) typical overhead doors

The truck doors shall be typically non-insulated 9' x 10', 20-

gauge, sectioned vertical lift doors as manufactured by Windsor Company.

Dock Equipment: Five (5) overhead doors will be provided w/30,000 lb. Levelers,
Rite Kite or Tenant approved equal and four (4) edge of dock plates (location to
be mutually agreed upon). Dock lights with quadplex outlets and steel pipe
bollards will be provided a each overhead door. Existing Sprinkler System: 75
psi minimum ESFR system without in-rack sprinkler system. Battery Charging: None
provided. Electrical: Provide a 277/480 v disconnect and meter to meet
electrical requirements. Existing Roof: Roofing is a Carlisle 10-year bondable,
single ply 45 mil mechanically fastened EPDM membrane system. Existing
Smoke/Heat Evacuation: Three air changes per hour. Lighting: Provide one 1,000
watt, metal halide fixture per 1,500 square feet of warehouse area. Premium for
25 footcandles average with a minimum of 20 footcandles at 36* above floor level
lighting to be designed around storage and rack plan submitted by Mohawk to be
paid by Mohawk. Security: Complete fire alarm system as required by code. Walls:
Interior demising wall shall be two hour rated gypsum board assembly on steel
stud framing. Joints shall be fire taped. Tilt up wall shall be caulked on both
sides. The exterior side of the panels have been painted. Existing Exterior
Lighting: The dock side of the building has been provided with 400 watt, metal
halide wall pak fixtures on 100' centers at 24' above dock paving. Other Tenant
Allowance: Mohawk will be provided an additional allowance of $40,000 to be used
as part of the finish-out to the space.




PLANS AND SPECIFICATIONS




GUARANTEE

This is a guarantee of an Industrial Lease Agreement dated as of March 13,2002
(the  "Lease "), by and between CP-COPPELL INDUSTRIAL, LTD., a Texas limited
partnership, hereinafter called  "Landlord ", and ALADDIN MANUFACTURING
CORPORATION, a Delaware corporation, hereinafter called  "Tenant " respecting
approximately 100,000 square feet of space within a certain building situated in
Dallas County, Texas.

  FOR VALUE RECEIVED, and in consideration for, and as an inducement to Landlord
to enter into the foregoing Lease, the undersigned hereby jointly and severally
(if more than one) guarantee to Landlord and its successors and assigns the
payment of all rentals specified thereunder and all other payments to be made by
Tenant under the Lease, and the full performance and observance by Tenant of all
the terms, covenants, conditions and agreements therein provided to be performed
and observed by Tenant for which each of the undersigned shall be jointly and
severally liable with Tenant, without requiring any notice of nonpayment,
nonperformance or nonobservance, or proof of notice or demand, whereby to charge
the undersigned, all of which each of the undersigned does hereby expressly
waive, and each of the undersigned expressly agrees that the Landlord and its
successors and assigns may proceed against the undersigned separately or
jointly, before, after or simultaneously with the proceedings against Tenant for
default, and that this Guarantee shall not be terminated, affected or impaired
in any way or manner whatsoever by reason of the assertion by Landlord against
Tenant of any of the rights or remedies reserved to Landlord pursuant to the
provisions of the Lease, or by reason of summary or other proceedings against
Tenant, or by the omission of Landlord to enforce any of its rights against
Tenant or by reason of any extensions of time or indulgences granted by Landlord
to Tenant. Each of the undersigned further covenants and agrees (i) that the
undersigned will be bound by all of the provisions, terms, conditions,
restrictions and limitations contained in the Lease, the same as though the
undersigned was named therein as Tenant; and (ii) that this Guarantee shall be
absolute and unconditional and shall remain and continue in full force and
effect as to any renewal, extension, amendment, addition, assignment, sublease,
transfer or other modification of the Lease, whether or not the undersigned
shall have any knowledge or have been notified of or agreed or consented to any
such renewal, extension, amendment, addition, assignment, sublease, transfer or
other modification of the Lease; however, the undersigned shall not be bound by
any and all modifications to the Lease which are not consented to in writing by
the undersigned. If Landlord at any time is compelled to take any action or
proceeding in court or otherwise to enforce or compel compliance with the terms
of mis Guarantee, each of the undersigned shall, in addition to any other rights
and remedies to which die Landlord may be entitled hereunder or as a matter of
law or in equity, be obligated to pay all costs, including attorneys' fees,
incurred or expended by Landlord in connection with any enforcement by Landlord
if Landlord is successful in enforcing or compelling compliance of any of the
terms of this Guarantee. Further, each of the undersigned hereby covenants and
agrees to assume the Lease and to perform all of the terms and conditions
thereunder for the balance of the original term should the Lease be disaffirmed
by any Trustee in Bankruptcy for Tenant All obligations and liabilities of the
undersigned pursuant to this Guarantee shall be binding upon the heirs, legal
representatives, successors and assigns of each of the undersigned, and each of
the undersigned and its heirs, legal representatives, successors and assigns
shall remain fully liable under die Lease and this Guarantee regardless of any
merger, corporate reorganization or restructuring involving Tenant regardless of
the resulting organization, structure or ownership of Tenant. This Guarantee
shall be governed by and construed in accordance with the laws of the State of
Texas.

Each of the undersigned hereby unconditionally consents and agrees that any
legal action brought under this Guarantee may be brought in any State Court of
the State of Texas, or in a Federal United States Court in Texas and each of the
undersigned hereby unconditionally consents to the jurisdiction of such courts
in connection with any cause of action brought by or against Tenant and/or
Guarantors) in any way directly or indirectly related to the Lease or this
Guarantee.

This Guarantee shall be enforceable against each person signing this Guarantee,
even if only one person signs and regardless of any failure of other persons to
sign this Guarantee. If there be more man one signer, all agreements and
promises herein shall be construed to be, and are hereby declared to be, joint
and several, in each and every particular and shall be fully binding upon and
enforceable against either, any or all of the undersigned. Further, the
liability of each of the undersigned shall not be affected or impaired by any
lull or partial release of, settlement with, or agreement not to sue, Tenant or
any other guarantor or other person liable in respect of the Lease, which
Landlord is expressly authorized to do, omit or suffer from time to time,
without notice to or approval by any of the undersigned. The singular herein
shall include the plural and the plural shall include the singular when
referring to the undersigned.




At any time that Tenant is required to furnish a certificate pursuant to the
Lease, each of the undersigned, by guarantying the terms and conditions of the
Lease, agree that such Guarantor, upon thirty (30) days prior written request to
Tenant, shall certify (by written instrument, duly executed, acknowledged and
delivered to Landlord and to any third person designated by Landlord in such
request) whether such person concurs with the statements set forth in said
certificate by Tenant (and, if not, identifying specifically the items or
matters to which such Guarantor does not concur) and that the guarantee of such
person remains in full force and effect as to all obligations of Tenant under
the Lease. Failure to deliver such certificate to Landlord (and any such
designated third party) within such thirty (30) day period shall constitute
automatic approval of the requested certificate as though such certificate had
been fully executed and delivered by such Guarantor to Landlord and such
designated third party.

  Within fifteen (15) days following Landlord's written request, Guarantor will
provide to Landlord Guarantor's most current annual report (including financial
statements). Landlord may disclose and share such annual reports (including
financial statements) (i) with Landlord's advisors; attorneys; consultants; and
lenders, investors and purchasers (as well as prospective lenders, investors and
purchasers) and (ii) as required by any applicable law, rule, regulation or
order.

IN WITNESS WHEREOF, the undersigned have set their hands to four (4) original
counterparts of this Guarantee as of the 13th day of March, 2002.

GUARANTOR:

MOHAWK INDUSTRIES, INC.,

A Delaware corporation

By:Salvatore Perillo

Printed Name:

Title:Asst. Secretary
=